Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, on a point of order under Rule 9 - Code of conduct. Last month Parliament rightly demanded openness and transparency with respect to the Commission, yet Parliament at the moment is being hypocritical in respect of its own openness and transparency. What is sauce for the goose should be sauce for the gander. Rule 9(2) and Annex I (Article 3) indicate that declarations of Members' interests should be available to the public. At the moment the register is only available in the three working places - Luxembourg, Brussels and Strasbourg. It is very difficult for me to defend that when I receive questions in my constituency. If someone wants to look at the register, they have to travel abroad.
Mr President, I should like to ask you whether you will give an interpretation of the Rules to say that 'available to the public' means that it should be available in Parliament's information offices. If you are not prepared to do that, will you refer the matter to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities because, as a member of that committee, you are very well aware that it was the clear intention of the committee that 'available to the public' should mean in each Member State?
Mr Ford, I will check the matter you have raised. In fact there was an amendment asking for the register to be made available in every Member State but Parliament rejected it. I cannot give an interpretation against what was clearly the will of the House at that moment. I will refer the matter to the Committee on the Rules of Procedure, the Verification of Credentials and Immunities, as you request, so that it can submit the appropriate proposal, if necessary. In which case it would be necessary to translate the declarations from Members which, at present, are only available in their original languages.
Mr President, you will remember that I raised that very issue last week in the Conference of Presidents. I suggested that, given our insistence that the Commission is more open, there is a very simple way in which we can be in the vanguard of actually demonstrating transparency on this issue, and that is by attaching the declaration of Members' interests to each Member's particular entry on Parliament's website. That would immediately demonstrate to everybody that we were both transparent and prepared in the public interest to put our record completely publicly on the website.
Mrs Green, I agree, but I cannot give an interpretation on a very sensitive matter contrary to what was decided. It was not decided that these declarations would be public: the House decided to make them available to the public. The Committee on the Rules of Procedure, the Verification of Credentials and Immunities could make this proposal and, if it obtained the necessary majority, that would be excellent and it could be put before the House for ratification. This would be better and everyone then would have full knowledge of the proposal which, personally, I have nothing against.
Mr President, we all received your letter saying that the Bureau has decided to alter Parliament's information strategy. From now on ten or twelve subjects of interest will be selected from the week's part-session, which Parliament's press service section will publish. At present we have a daily report giving information on the previous afternoon's sitting. Today's report focuses on Mr Barzanti's report, which is most definitely of interest as far as the issue of information is concerned. I am worried what the impact on Parliament's profile will be if only ten or twelve subjects of interest are selected from the week's part-session. How, for example, will voluntary institutions acquire information on issues the press are not necessarily reporting, and which are not necessarily the main news stories of the day? I am rather worried about this, and I will be writing to you on the matter, Mr President. I would like a reassurance that this change with regard to Parliament's press service will not lead to a situation where citizens are deprived of information on the work of Parliament.
Mrs Ojala, the Bureau took this decision after studying Parliament's information policy. It takes the view that if Parliament details everything that has been debated in the House, then ultimately of course nothing will be publicised, because the newspapers cannot publicise 30 or 40 different issues. If we want the media to make the public aware of the work we are doing, we naturally need to select those issues that might be of most interest to them. This is a purely technical problem involving communication and the transfer of information. At the same time, the Rainbow will be available much more quickly so that everyone can read it as soon as possible.
Mr President, we should spare a thought this morning for the victims of yesterday's avalanche in the Chamonix valley which swept away around 20 chalets.
In this winter holiday period, this incident should serve to remind us that the mountains form a specific area which rarely gives the European Union cause for concern. I propose that this issue be included in the topical and urgent debate during the part-session in March in the context of natural disasters. In the meantime, we should send the victims and their families a message of support.
Thank you, Mrs Leperre-Verrier. I shall of course be sending Parliament's condolences to the families concerned.
Mr President, this morning Parliament was besieged by police officers and others, and I have read in the press that Parliament will suffer another round of sieges, this time by farmers, especially from the Alsace region. I wanted to ask you whether you could inform us what has brought this on, what is happening, and whether you have already had requests from the farmers that they should be received.
It is clear that they wish to submit requests through the Members of this House and that they are not simply surrounding Parliament for the good of their health. It would be interesting if we had a briefing on this matter, as farming is going through a critical phase and we have debated these problems on several occasions, both last week and this.
Mr Ephremidis, it would seem that they are not going to perform any gymnastics because they are coming on tractors. Nevertheless, President Santer, Commissioner Fischler, Mr Colino, chairman of the Committee on Agriculture and myself are going to meet them to find out what exactly their demands are.
Mr President, I should also like to know what the European Parliament is planning to do about today's demonstration. It is important that we make an effort to listen to the demands of European farmers and that we have a delegation ready to meet them when they arrive.
I think the actions I have proposed would be effective. It would be a constructive move to meet the farmers who are here and to answer their questions when they arrive at the European Parliament.
Mr Lindqvist, I would remind you that Parliament does not have any forces to maintain public order. That is a matter for the French police here. We have therefore naturally taken no measures in this respect.
I would ask you all to let the matter rest, now that we have given you information on this issue, since there is nothing to be gained from discussing it any further.
Mr President, on the subject of Article 47 and natural disasters, such as snow and farmers, I would draw your attention to the fact that yesterday in the Netherlands - a country 325 kilometres long - we had tailbacks totalling 975 kilometres. That is three times the length of our country, with the result that nobody could get in or out. Could we not at some time, Mr President, discuss road pricing and how to relieve road congestion in Europe under the topical and urgent procedure?
Mr Wijsenbeek, I am sure you are well aware of the procedure for topical and urgent debates. If you believe that this matter is urgent, you should ask for it to be included in a forthcoming debate.
Mr President, I should like to ask for your advice. Yesterday I had a question down to the Commission and today I have a similar one to the Council. In fact, it was so far down on the list that, naturally, it was not taken. This morning I received the reply to my question, and it was the greatest fudge and cowardly reply I have ever heard from the Commission.
Mr President, what recourse have we in this Parliament to such cowardly responses to serious questions? My question concerned the absolute destruction caused by the seals in the North Atlantic fisheries. It has now been conclusively proven scientifically and yet we here in the European Union are not capable nor even have the courage ...
Mr Killilea, I do not know what we can do. However, what we cannot do is to go into the issue now, as this is not the appropriate occasion.
Mr President, I find it interesting that Mr Killilea quotes scientific evidence. However, on another issue: I should like to know under what criteria you agree to meet certain demonstrators who come here to Strasbourg? Do you take into account farmers on the periphery of Europe - Ireland, Greece, Spain or wherever - who cannot get here? Under what criteria do you meet people? People in close proximity can come, other people cannot.
Mrs McKenna, what you are saying reminds me of an anecdote. Once, after a demonstration had been announced, a Spanish minister for the interior said to the British ambassador: 'Do you want us to send more police?' The British ambassador replied: 'No, send me fewer demonstrators'.
Laughter
I do not think that Parliament is providing demonstrators or organising the demonstration. Therefore, I cannot answer your question.
Before moving on to the objections concerning the topical and urgent debate, I should like to congratulate our colleague Mr Menrad, who is celebrating his sixtieth birthday. We hope he celebrates many more years with us.
Applause
(The Minutes were approved)
EMU and enlargement
The next item is the report (A4-0030/99) by Mr Barros Moura, on behalf of the Committee on Institutional Affairs, on constitutional consequences of EMU in the context of enlargement.
Mr President, ladies and gentlemen, this report takes as its starting point the undeniable success of the adoption of the single currency after a rigorously applied convergence process. The achievement of Economic and Monetary Union, with an independent European Central Bank, is a quantum leap for the European Union, leading to the emergence of a genuine supranational political authority with responsibilities in matters of monetary and exchange-rate policies that once belonged to the sovereign States.
However, the institutional establishment of Economic and Monetary Union has been unbalanced, in that the power to centrally manage monetary policy is not matched by any real powers for the Union to effectively coordinate economic policies by means of broad guidelines or any binding multilateral surveillance. At the same time, the inadequacy of the Union's arrangements for ensuring transparency and democratic accountability in the activity of the European Central Bank has become apparent.
In order to deal with these problems, my report recommends two approaches: one is to explore in depth the opportunities offered by the existing Treaties, in particular through the interinstitutional agreement already proposed by the European Parliament, and the other is to reform the Treaties, now that the successful introduction of the euro has eliminated the risk that starting the review process might jeopardise EMU itself - the famous 'Pandora's box' theory.
The current situation, that of a common monetary authority without matching political authority, highlights the Union's democratic deficit and also conflicts with national economic and social policies, where a possible clash with centralised monetary policy could undermine that rigorous centralised policy as regards the need to safeguard the overriding aim of maintaining price stability. However, we should also be seeking to guarantee all of the European Union's policies, including job creation and fighting unemployment, at the same level.
The report therefore recommends that EMU should be accompanied by effective means of establishing and guaranteeing coordinated economic policies in Europe so as to promote solidarity, economic and social cohesion and equal opportunities among all citizens of the Member States. This calls for a constitutional framework, the only elements of which I should like to highlight for the time being are an Economic and Social Union as a counterweight to Economic and Monetary Union, and a new social contract to underpin intra-European solidarity. This should involve a minimum of social harmonisation: labour legislation, social security, combating social exclusion and creating jobs.
The proposals on Monetary Union are intended to guarantee the independence of the European Central Bank while strengthening its democratic accountability. The proposals on Economic Union are essentially intended to guarantee effective coordination and coherence between the Union's economic policies and those of the Member States, by means of a set of binding 'policy mix' policies.
For that purpose, given the shortcomings of the Stability Pact, the recommendation will have to be replaced by a decision on the annual preparation of the broad economic policy guidelines and the multilateral surveillance of their application.
As far as the institutions are concerned, the report calls for Parliament's monitoring and codecision roles to be reinforced in all areas of EMU. It also recommends strengthening the initiative-taking and political impetus of the Commission, whose political accountability would also be improved in that way. It further calls for improved coordination of the Council's work so as to give macroeconomic regulation priority over the tendency to centralise all powers in ECOFIN. And it recommends monitoring the formal economic coordination carried out by the Euro-11 Council by means of legitimate democratic machinery, and participation by national parliaments in monitoring EMU.
As far as EMU's external representation is concerned, the report recommends speaking with one voice - to be decided upon jointly by the Council, Commission and European Central Bank, according to their respective powers in international financial bodies like the IMF or G-8. The aim will be to use the power conferred by the euro, a monetary unit that may even challenge the supremacy of the dollar, to economically regulate globalisation in such as way as to promote justice and to challenge the hegemony of the USA.
Finally, I should like to refer to the proposals for new European policies which, according to the report, are vital in view of the introduction of EMU. These are: a guarantee that employment will be the Union's top economic priority; harmonisation of taxes; a social policy promoting and safeguarding the European social model; and a federal-type budget that promotes economic and social cohesion and helps us to tackle crises or asymmetrical shocks in one or more Member States. We do not intend to call EMU into question but we want this quantum leap forward to be mirrored by corresponding democratic progress in the political, economic and social fields.
Mr President, ladies and gentlemen, given the lack of time, I will mention just three issues: the coordination of national economic policies; the legal framework for supervision; and the external representation of the monetary union.
On the first issue, the current situation is unsatisfactory. This is because we were told in Amsterdam not to touch the monetary union title for fear that this would open Pandora's box from which anything could emerge. This was just a pretext to hide the disquiet, uncertainty and lack of conviction of many governments. However, this problem, which was pushed under the carpet then, is now reappearing. We have one monetary policy for 15 different economic policies. Clearly, we should try to balance this situation from an operational and functional point of view but this is not being achieved. We were told that recommendations would be made, represented by the infamous broad economic policy guidelines. However, we realised straightaway that these guidelines were a disaster.
This was because the representatives of the national administrations and national finance departments all decided to maintain the status quo and refrain from any criticism of the policies conducted by their respective countries. The result was that these guidelines have been reduced to formulaic and generalised declarations of principle which commit no-one. This approach was therefore a failure and has resulted in the development of totally divergent and uncoordinated economic policies.
This situation should be viewed in terms of the striking contrast between the US economy which is bursting with health and the languid European economy. Since the triumphant introduction of the euro, reality, in the shape of inadequate national economic policies, has reestablished its grip. I do not want to cause a political controversy, but we must recognise that the fact these problems have not been resolved just because once again the majority of those in power are Socialists.
The second issue involves the legal framework for supervision. There is not yet sufficient awareness in political circles of the enormous changes that the international financial markets have experienced. Politicians believe that the current system, in which each country organises its own banking supervision, is adequate. But times are changing. The Internet and globalisation are now prevalent and the instruments for supervising these financial markets are clearly inadequate, even at European level. An extraordinary transformation is therefore needed mentally and culturally to cope with this. Clearly, the current situation in Europe is unsatisfactory and it must change. I am not alone in thinking this, as reasonable and moderate people like Mr Lamfalussy also share this view.
I cannot go into detail on this issue due to lack of time. Also, I want to briefly mention the third issue of external representation. We have seen the results of this. At the moment, the people of Europe are still incapable of speaking with one voice on monetary problems, even though they have one monetary policy. We keep returning to the same problem of everyone wanting to retain their authority and refusing the Commission the right to speak on their behalf. This means that, in the G7 or elsewhere, we are paying our dues but we cannot make decisions or exercise any influence.
These three issues must be resolved. I note that the Council is not present. I know that Mr de Silguy is convinced of the validity of my thoughts, but it is the Council that must be convinced. I believe that the Commission and Parliament would do better to work together in order to try to achieve this.
Mr President, in his excellent report the rapporteur has rightly pointed to the further problems of institutional questions in the context of monetary union but also of enlargement. We must indeed put far greater intellectual and political emphasis on finding means of resolving these questions, in relation to the international representation of EMU but above all in relation to policy coordination. On the international aspect I would add that just as the rapporteur said, we must speak with one voice here. But in this context we must also give the Commission, as the motor of European integration and guardian of the Treaties, equal rights of participation in this international representation. Parliament must continue to support that.
What is particularly important is that we use the successful launch of monetary union in order to reduce the democratic deficit in the European Union. It really is time for the European Parliament to be given a codecision right that is consistent with the further democratic development of this European Union; that right must apply not just to the annual economic report and the economic policy guidelines but also to the whole procedure for determining the excessive deficit and to the deliberations on the stability plans and convergence programmes. This is particularly necessary with a view to enlargement as well as to monetary union and the form it assumes.
In this connection I want to point to one other matter. The idea of the Euro-11 Council may be useful and may be very pragmatic. I am not criticising, indeed I am welcoming the Council's efforts to improve economic coordination and begin preliminary discussions on the kind of policy mix that can act as a positive incentive to growth, investment and employment. After all, the crucial point is that today we can no longer just have the European Central Bank responsible for monetary policy, the social partners for wage policy and the states for financial policy. We need all these players to act together.
The European Parliament must not be kept out of this interplay. The Euro-11 Council is not an institution enshrined in the Treaties. So we really do need an interinstitutional agreement. I very much hope that the German and the Finnish Presidencies will find a procedure for including the European Parliament in these discussions and that we who represent the people of Europe can actually offer some impetus towards achieving a balanced policy mix that promotes employment in the European Union. This interinstitutional agreement is overdue. We called for it in 1994 and it must be concluded before the year 2000.
Mr President, ladies and gentlemen, I quite agree that following the launch of the euro we need a more closely coordinated economic policy. This is urgently needed if we are to round off the whole project and make it effective. But I would warn against using the term 'counterpart'. We do not want a counterpart to the European Central Bank; rather, we want to complement it. We do not want a political counterpart that runs counter to the European Central Bank's search for stability, for that is something that is beyond dispute and irrevocable; nor do we support the attempts to undermine the Stability Pact through the policy mix.
I think we must make it clear that this complementary policy of coordination is the key to supporting stability, to making stability a prerequisite, to ensuring that stability is not one aim among many others; it is on this basis that we must pursue a sensible economic policy aimed at growth, progress and employment. That is a different approach from the one Mrs Randzio-Plath put forward just now. We also believe that the kind of social contract envisaged is not acceptable as it stands. We want to see an approximation of social policies, but not to opt for a social contract that acts as a counterpart to the European Central Bank. After all, until now we have been pursuing a sensible social policy based on minimum standards rather than harmonisation, and I believe that is an important aspect that we must not forget!
Mr President, allow me to make a final remark on external representation. We must emphasise the need to upgrade the Commission's role, as Mr Herman also pointed out. European economic and monetary union comes under the first pillar. It is a Community task. But the finance ministers are acting as though it were an intergovernmental matter, in terms of both external representation and the role they are taking upon themselves with the Euro-11 Council. That is why Parliament should now make it clear that we will not allow a Community task to be watered down into an intergovernmental task, just to flatter the vanity of the finance ministers.
Mr President, ladies and gentlemen, anybody reading the title of this report would think it was concerned with the constitutional aspects of EMU in the light of enlargement. But that does not seem to be the case at all, because there is just one reference to enlargement, and then only indirectly in Recital A. The rapporteur is not really concerned with enlargement and its consequences for EMU or vice versa. The rapporteur has used this report to argue for an enforceable and compulsory policy mix of social, fiscal and economic measures which must be as mandatory as the measures on EMU.
I do not doubt that the rapporteur believes in all good faith that growth and employment are things which can be decreed, despite the wealth of evidence to the contrary. I and my group do not share this belief, and a large majority of us will consequently be voting against the Barros Moura report.
That said, I should like to clarify our position. We support the European Parliament's increased and more on-going involvement in determining global guidelines. It is just that we do not want guidelines to become directives. We therefore support the proposed interinstitutional agreement. We are in favour of social convergence, but we do not believe these minium standards can be imposed from above.
Finally, we most certainly support strict and clear rules of jurisprudence. But we do not believe that a Council of Ministers - even if it is made up of wise men - can bring employment and prosperity to Europe by means of an enforced policy mix.
Mr President, despite the welcome I would give to the report by Mr Barros Moura, to be frank, I feel there is still much to be done and improvements to be made. I have three remarks to make in this respect.
Firstly, you say that there is no point in calling into question the foundations of Economic and Monetary Union. However, in my opinion, the current economic realities, combined with social tensions and social and national conflicts, will result in the contract being redefined. In particular, there is a fundamental structural division in the legal framework and in our institutional procedures between the economic sphere and the social sphere. This is causing the social sphere to be marginalised. Moreover, you are only considering the basic minimums. In this respect, there is one point in Mr Herman's opinion which I particularly support: the reunification of the procedures for coordinating employment policies with economic policies. This would be a very important step in the right direction.
You also accept the budgetary stability pact in its current state. In my opinion, we must recognise the need for public expenditure to be increased in order to finance development. This does not involve the budgetary deficit in itself, but rather the financing of development. Lastly, with regard to the statutes of the European Central Bank and the European System of Central Banks, you are only considering limited improvements. I believe that we need a kind of framework directive to regulate the European System of Central Banks.
Secondly, and more briefly, you are staking everything on the coordination of economic policies. However, as has been said, there is a lack of will, content and means. In my opinion, we need a greatly improved democratic method. The role of the European Parliament in debating economic and social policy choices will become essential, in coordination, I hope, with the national parliaments. This cannot be left, as you propose, to a simple consultation and debate on a single text from the Commission.
Finally, will the relationship between the European Parliament and the European Central Bank involve the Bank's policy being legitimised by Parliament or a political force being established to counterbalance the ECB? We need a dialogue within a political framework so that the EU policies which serve social and sustainable development objectives will necessarily be involved in monetary policy choices. The work must therefore continue.
Mr President, ladies and gentlemen, when this House gave its assent to the third stage of monetary union on 2 May last year, many speakers maintained that this common currency would lead almost automatically to political union which, thanks to its own internal logic, would remove the imbalance between economic and political integration in Europe. For those with the insight to realise it, that was a dangerous illusion even at that time. I believe that today it is clear to us all that it was an illusion. Anyone who thought the common currency must and would necessarily lead to a common economic policy, then to an employment policy and finally to a social union is now disappointed. One employment summit after another has failed. The economic players of European integration will not manage to create a political Europe: they cannot because many people are far too interested in creating a market Europe and not a political Europe.
Mr President, there is a good deal to welcome in Mr Barros Moura's report. Whatever Mr Voggenhuber says, EMU will certainly have great political consequences. It is premature to expect to see an immediate and fully fledged economic and social union after five weeks. There will be great political consequences from EMU which have very often being underplayed or even denied by its proponents. Mr Barros Moura is to be congratulated for highlighting those political consequences.
He is also to be congratulated on seeking to ensure that EMU will not widen the democratic deficit more than is absolutely necessary. No doubt it will widen: an independent and barely accountable central bank publishing its minutes someway down the line seems to me to be utterly undesirable. However, Mr Barros Moura makes various sensible proposals for ensuring that the democratic deficit is not too greatly widened.
Nevertheless, I have several concerns about the report and I speak here on behalf of the other British Labour MEPs. In particular, we do not welcome the proposal to enshrine the euro-X Council in the Treaty. Already four EU members are not actually members of Monetary Union and, as enlargement proceeds, other members will join the European Union without taking on the euro. We must be wary of institutionalising a two-tier Europe in the way that entrenching the euro-X Council in the Treaty would.
We also do not accept the need to harmonise taxes by qualified majority. Already, not only in Britain, but across Europe there is great scepticism and concern about the effects that monetary union will have and it can only be a success if it proceeds by consensus. To try and force people into tax harmonisation in this way will certainly not help achieve that consensus in the United Kingdom. For that reason also, the reference to a federal style budgetary system was decidedly unhelpful: anybody here who knows anything about British politics knows you must never use the 'f' word in a European context if you are trying to persuade people to get more closely involved in the European Union. For those and other reasons the British Labour MEPs will be abstaining on Mr Barros Moura's report.
Mr President, as spokesman for the Group of the European People's Party, I would like to close this debate by saying, on behalf of my group, that we are going to support the report by Mr Barros Moura.
I believe that this report and our support for Mr Barros Moura prove that the consensus needed on the implications of Economic and Monetary Union does exist. I also believe that the decision of 2 May is of great significance. As far as Spanish people are concerned, for two centuries 2 May has represented the rebellion against the French. However, I believe that from 1998 on, 2 May will mean something else: it will mean that we are building Europe together.
In my opinion, the most important element of the report by Mr Barros Moura is that it looks to the future. There is no doubt that the way forward is fraught with difficulties, since we are building something that is completely new. I think it was Baron Lamfalussy who said that in the process of building a single currency there were more 'ifs' and more conditionals than in the famous poem 'If' by Rudyard Kipling. There are clearly many 'ifs' along the path towards the creation of the single currency.
Mr Barros Moura outlines the problems we are going to face in the future. He does this very well in respect of the role of the European Parliament and the new European policies. I realise that there are many things that Mr Spiers does not like - he seems to me to be more Old Labour than New Labour. However, Mr Spiers, it will happen in the end.
Whether we like it or not, we will eventually have to bring our fiscal policies more into line with each other, and decisions will have to be taken by qualified majority. In an enlarged Europe with 28 or 30 Member States - which is the issue Mr Barros Moura raises - it will be impossible for decisions to be taken unanimously. Clearly, what we really want is consensus, but decisions will have to be taken if we want Europe to work.
This House has always led the way on the issue of European integration and I am sure that it wants Europe to work. I believe that many of the points made by Mr Barros Moura are useful and will be useful in the future. We will therefore support his report.
Cooperation on the euro requires self-discipline, which prevents certain acts of stupidity and forces countries to show more consideration to each other. It is not a threat to employment. It will benefit employment and social stability. It is a safeguard against acts of stupidity carried out in the past to the detriment of prosperity and stability, especially by some social democratic governments. But it is still the Social Democrats who believe they can protect us against the effects of the euro through new centralised control instruments. That is complete nonsense! On the contrary, the euro is what protects us against old-fashioned social democratic policies of devaluation, deficit and interference in the operation of central banks.
For those of us who come from a country which has lived with fixed exchange rate policies for 17 years, this has been the backbone of the prosperity, stability and employment we have enjoyed during that period. We look forward to being able to join the euro and so enjoy its full benefits.
Mr President, when we adopted EMU and the euro we thought that, with the euro, politics was making a come-back in Europe, and I believe that Mr Barros Moura's report proves this.
I think that it proves one thing above all: that the Amsterdam Treaty has already come to the end of its useful life and it is time that we took steps to revise it. This is in fact what Mr Fischer said the other day in Parliament, and it is now being said by others in the German Presidency. I read in the press, Mr President, that there are committees of wise men already working informally on revision of the Treaty. I think that the European Parliament should be preparing rather more officially for this new revision, with all of us participating in it.
I think that Mr Barros Moura's proposals are very good ones and I wish to highlight those relating to the interinstitutional agreement, which could give a political interpretation to the existing terms of the Treaty, to control of the Euro-11 Council - it is hypocritical to allow it to decide on policy and for us not to say anything on the matter - and to the Community's policy and the pact on employment, without which neither the euro nor EMU has any legitimacy in the eyes of EU citizens.
Mr President, Commissioner, ladies and gentlemen, the Amsterdam Treaty has been mentioned today, yet this Treaty was not even allowed to mention the institutional consequences of the transition to Economic and Monetary Union. We are now considering this issue and not before time. If we failed to do so, we would be allowing the intergovernmental approach to sneak in by the back door, which is something we do not want. At first glance, I feel that there are three essential aspects to this issue. Firstly, as stated by Mr Herzog, we need a closer link between the broad economic policy guidelines and the employment guidelines. We have been calling for this for some time in this House. Otherwise, the social sphere will remain an appendage of the economic sphere, which is not the best way to resolve the matters facing us. Secondly, the external representation of the euro zone is clearly only just beginning. This was a matter of urgency and that meant that a solution was cobbled together which is not satisfactory in the long term. A more substantial solution must be found. Thirdly, the transition to EMU and the changeover to the euro will force us to adopt qualified majority voting, both in taxation and in the whole social sphere.
I now come to the crux of the matter. The institutional consequences of the changeover to the euro cannot be analysed solely in the context of enlargement. They must also be considered in the wider context of the institutional reform needed. In this dual context, the existence of the Euro Council is positive because it ensures an element of effectiveness which we need. However, it is just being created and we must think about the future. We must therefore strengthen the democratic control of this body. Given its effectiveness, it must be controlled and we must determine how it interacts with this House. It must also be included in the overall institutional mechanism with regard to enlargement. The essential issue in the reports by Mr Barros Moura and Mr Bourlanges is the interlinking of these two questions. The ECOFIN Council cannot become the dominant Council and the General Affairs Council must regain its coordinating position. If this means that it no longer deals with foreign affairs, then so be it. However, we do need a Council to coordinate foreign affairs, the economic and financial situation and employment, but this role cannot be played by the ECOFIN Council.
Mr President, the report we are debating is moving towards greater centralisation of the economic and monetary policy of the Union and of the Member States which, in my view, goes beyond the ambitions of the architects of EMU, who of course are not in this Parliament.
It reinforces the institutional expression of a multi-speed Europe and, in the name of a single economic policy, it aims to bestow on ECOFIN characteristics of an economic government and, on the general guidelines of economic policy, a legal substance which will be compulsory for Member States. These are choices which strengthen the policies of imposing a centralist Europe, and which reduce to zero the possibilities of Member States to shape their own economic and social policies. These are choices which give rise to concern among working people and the public at large, who are suffering the consequences of the choices made at Maastricht and over EMU and the stability pact.
It goes without saying, Mr President, that, under these conditions, we cannot support the report.
Mr President, ladies and gentlemen, the report by Mr Barros Moura is to be welcomed, coming, as it does, just after the introduction of the euro. It has come at a good time as it is useful to consider the consequences of Economic and Monetary Union and the imminent institutional reform of the Union prior to the next enlargement. The Commission broadly supports many of the proposals and analyses in this report. However, I believe that this work must be extended by looking towards the future, as Mr Méndez de Vigo just mentioned. And this is the right time given the operating practices of Economic and Monetary Union and the dynamic created by the euro in other European policies and institutions.
In this respect, I would like to mention briefly two points in response to your questions. The first point concerns the economic aspects of Economic and Monetary Union from an institutional perspective while the second relates to the effects of implementing Economic and Monetary Union on the institutional balance of the Community.
On the first point, EMU has its own unique structure, as several Members have pointed out, because it consists of a single monetary policy combined with separate national economic policies. This is why we need to coordinate these policies and why the European Councils have for many years been defining the framework for increased coordination of economic policies. However, this is not a question of establishing counterweights, as Mr Brok quite rightly pointed out.
This increased coordination is based on a whole series of instruments with which you are familiar. These are the broad guidelines, the excessive deficits and the stability and growth pact. However, along with the Commission, I agree with your rapporteur when he says that the broad economic policy guidelines must be the overall instrument for coordinating economic policies.
The Amsterdam European Council asked for the broad guidelines to take account of the employment guidelines. And since the Vienna European Council, we have had the prospect of two complementary contributions: one concerning the internal market, the Cardiff 1 report, and the other involving the economic reforms, the Cardiff 2 report. Therefore, the introduction of the euro has clearly encouraged and is encouraging the development of a genuine European economic policy programme. It is therefore the content of the broad economic policy guidelines that is important. They will affect budgetary policies, our level of competitiveness, and the exchange rate policy together with economic reforms and structural policies, both in the market in goods and services and in the labour market. All these elements aim to make our economic policy work to the advantage of growth and employment in Europe.
This is a brief outline of the current legal and institutional framework. As the rapporteur has quite rightly pointed out, it is the Commission's responsibility to see to it that this work is coherent by ensuring that the various components of this economic policy coordination come together perfectly. I note with interest your proposal - which was highlighted by Mr Herzog and Mrs Berès - to develop the guidelines for employment at the same time as the broad economic policy guidelines. Personally, I agree with you but this is a very controversial point, even within the Commission, because it poses various problems. I am not going to go into detail on these today but this is why, given the failure to fully resolve this problem, we have included the content of the employment guidelines in the broad economic policy guidelines. This will form the work for next June.
To fulfil its task, the Commission is clearly trying to ensure that this work is coordinated. However, the Commission is also responsible for constantly monitoring the economic situation of the Member States. This is why we are insisting on professionalism, promptness and awareness and these are the instructions and the method being applied, at least in the services under my responsibility. This is also why the services of Directorate-General II have recently been completely reorganised to allow us to assess the situation of the euro zone as accurately as possible using analyses and forecasts. We must learn to learn to think in terms of the euro zone.
Furthermore, we are currently thinking of organising economic discussions in Brussels, in the form of study days, in which this House would be involved. They would take place from this year and could be held at regular intervals, for example, once or twice a year. They would obviously be run with the help of top independent experts and would allow the debate on European economic policy to be extended. The aim would be to make this policy more visible and more transparent and therefore to contribute to the democratic debate you are calling for.
Your rapporteur asks us to go further and to consider the scope of the broad guidelines, with a view to creating an obligatory policy mix. You have suggested amending Article 103(2). However, I would remind you that the current Treaty already provides for the adoption of the broad economic policy guidelines by a qualified majority in the Council. Nevertheless, I have taken note of your wish and the Commission will consider your proposal with interest. In any event, we understand the reasons behind it.
Nevertheless, this issue must be considered in light of the operating practices of Economic and Monetary Union, which is only just starting out. It must also be considered in light of the respective roles of the Euro-11 and the ECOFIN Council. I had proposed to you that the Euro-11 be recognised in the Treaty, but my understanding was that Mr Spiers did not agree. This is a problem which is arising now and which will arise in the future in the light of experience gained.
For its part, the Commission has always been in favour of improving the operation of the broad economic policy guidelines. These are not a failure, Mr Herman, even if this aspect is not as good or as successful as we would have liked. We will make more specific, formal proposals on the 1999 broad economic policy guidelines for each Member State this year, and you can expect to receive these in March.
With regard to external representation, an agreement was signed in Vienna. This must be respected and it is the responsibility of the German Presidency to ensure that it is accepted by our main trading partners and our main international partners. I have every confidence that the German Presidency will ensure that this agreement by the Heads of State and Government is respected, remembering that this is a minimum and transitory agreement.
The second point that I must briefly mention concerns the institutional balance. Mrs Randzio-Plath very rightly underlined the democratic deficit affecting the European Union in the context of EMU. I believe that an interinstitutional agreement is a good idea. This is actually one of two courses set out by your rapporteur and something that was also highlighted by Mr Papayannakis. The Commission is in favour of this and has always supported the possibility of reaching such an agreement. In my opinion, the practices already used in this respect should be made official and some of the courses mentioned by the rapporteur should be explored, in terms of both defining and monitoring the multilateral surveillance.
The euro will also have an impact on certain policies. I am thinking mainly of fiscal policy, if only to prevent the tax race as it were. I am also thinking of social policy as this House must take part in drawing up the new social contract and in the actions intended to preserve the European social model. These are areas into which the Economic and Monetary Union will clearly extend, although I am not going to go into them in detail here.
I will end by mentioning the final stage, that is, the new institutional developments. EMU offers us the option of a method that involves defining precise objectives - transition conditions and deadlines - and ensuring a form of organised flexibility to inspire certain institutional innovations. This method must be given particular consideration with the imminent enlargement of the European Union in the context of our discussions on the institutional question. There are two key issues involved here. The first is qualified majority voting. Mrs Berès is right: if we want to avoid the risk of paralysis in the decision-making system, we must extend this type of voting and bring it into general use. However, the problem with this, as pointed out by Mr Spiers, is the fiscal policy. A choice must be made between effectiveness and national sovereignty and in this case the dilemma must be resolved. The second key issue is the workings of the Commission, the institutions in general, and therefore the Council. Whatever formula is envisaged, it must respond to the triple requirement of effectiveness, representation and democratic control.
To conclude, I must point out, like your rapporteur, that in my opinion, the euro can now act as a genuine catalyst which Europe can use to become structured, stronger, more developed and enlarged. Europe still has to be able to adapt and reform itself. It is in this respect that your report is an interesting and useful element which will contribute to the discussions in the months to come.
Mr President, I must just say something very quickly, not to comment on the debate, but to give Mr Herzog some information.
I am pleased that you recognise that my report raises questions for the future, even if it clearly cannot provide an answer for them at the moment. I am also pleased with the criticisms made by the Liberals in the House as they reassure me that I have chosen the right economic and social policy. I would just like to ask Mr Herzog to read Amendment No 11 tabled at my request by the Socialist Group. This amendment deals specifically with the role of public investment expenditure which, when calculating the public deficit, must not be compared to or put on the same level as consumer expenditure.
I appreciate that the Commissioner is being polite and diplomatic, but will he not give an opinion on paragraph 10 of the report? Is the Commissioner in favour of the euro operating with common goals, or is he in favour of having a binding common economic policy, as proposed in paragraph 10? That is what I would like the Commissioner to give an opinion on. The Commission usually says what it is for and what it is against. Is the Commission in favour of paragraph 10? I hope not, but I would like to have that confirmed.
I believe I gave a clear answer on this. The broad economic policy guidelines must be as realistic, precise and specific as possible. The ideal situation would be for these to be binding and obligatory but, as the Treaty currently stands, this is not possible. We must therefore proceed pragmatically which means initially using the system of group pressure and ministerial pressure in order to succeed in pushing through changes. This is beginning, as noted last Monday in the ECOFIN Council, with regard to the stability and convergence programmes. It is in the light of experience that we will see to what extent and in what way we can introduce an additional stage to make the system more binding. To be too hasty would be prejudicial and would probably be contrary to the objectives set out by those who are in favour of making the guidelines binding.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Decision-making in Council
The next item is the report (A4-0049/99) by Mr Bourlanges, on behalf of the Committee on Institutional Affairs, on decision-making within the Council in an enlarged Europe.
Mr President, ladies and gentlemen, the main features of the report before us are its aim, its scope, its content and its orientation.
As regards its aim, Parliament, through its Committee on Institutional Affairs, has chosen to interfere in something which is not really its concern. In other words, it has chosen to talk openly and transparently about another institution, namely, the Council. Some have taken offence at this. However, we consider that this is our duty because Parliament must be concerned with the institutional future of the European Union as a whole and also because scrutiny is always much more thorough when carried out by someone else. Personally, I would not have any problem with the Council preparing a report on Parliament.
Secondly, with regard to its scope, this report analyses the decision-making process in the Council and, in general terms, the difficulties the Council experiences in its operation. It does not hope to lay down the full institutional history of the European Union for when this is eventually achieved, but it is not confined purely to the short term. We have tried to define certain changes that must take place in light of the three challenges facing us. These challenges are the political transition of the European Union, the euro, which requires an economic policy to be defined, and enlargement, which is exerting a quantitative pressure.
In terms of content, in certain sections, the report proposes and recommends institutional reforms affecting the Treaties. In other sections, less extensive interinstitutional changes and even administrative changes are suggested. We believe that the Council operates as a whole, regardless of the legal instruments used. There are certainly only a few reforms that affect the Treaties, but all the changes to be made to the Council's operation are very important.
The final key feature of the report is its orientation. It aims to protest against certain drifts that are becoming evident, and I will mention two instances. The first is a drift towards paralysis, linked, in particular, to an increase in the number of participants without the necessary reforms. And this is related to the whole problem of qualified majority voting. The second is a drift towards the use of informal procedures, ad hoc committees and meetings between staff or between governments, which are tending to bypass the effective, transparent and democratic procedures laid down in the Treaty. What we want to see is more formality and stricter respect for official procedures.
The report is divided into two main sections relating to structures and procedures. I clearly do not have time to go into them in detail.
However, with regard to structures, I must stress a point that Mrs Berès rightly made and that relates to the crisis of the General Affairs Council. The report recommends a very clear separation between the foreign affairs function, which must be carried out by the foreign ministers, and the general affairs function, which is a coordinating function to be carried out by ministers close to the coordinating authority. This is an important point. Indeed, there is nothing to prevent the foreign ministers from fulfilling this role, if that is what the Member States want.
With regard to the procedures, we are rather concerned about the limits on the extension of qualified majority voting. The report makes rather daring proposals on own resources and foreign policy which will perhaps not be accepted by our colleagues. However, we must realise that in the Europe of the future, everything subject to unanimity will be paralysed.
More generally, the report calls on each of us to participate in the logical distribution of roles between the Council and the Commission. We are currently helping to create two parallel executive structures, which is not advisable. The Commission must be responsible for proposing and implementing in all areas. The Council must be responsible for making provisions but does not need to propose and implement, while the Commission must not assume parallel functions of government. Our message is that we must clarify this distribution of roles.
Mr President, I would like to speak on a point of order. As Mr Bourlanges rightly pointed out, the Council is at the heart of this debate. I would therefore like to ask the President of Parliament to tell us who is now representing the Council in this debate.
Mrs Izquierdo Rojo, the Chair shares your sentiment that the Council should be here today. However, this was not scheduled, the Council was not informed and is therefore not present. That is all I have to say.
Mr President, there is no issue of greater importance for the future of the Union as we move to have over twenty Member States, as will be the case in the next few years, than the reform of the decision-taking procedures within the Council. That is why it is legitimate for Parliament to examine this question. The very functioning of an enlarged European Union will depend on the answers brought to the questions raised in this report. We know that as we soon will have 20-something states around the table of the Council any area that requires unanimity will be an area in which the European Union is likely to be paralysed. If it can take decisions, they will be slow, cumbersome and on the basis of the lowest common denominator.
That is why reform is essential. Any policy area subject to unanimity will be blocked. But on top of that the very functioning of the European Union can so easily be brought to a halt by a single government if it choses to do so. Take appointments: to appoint the President of the Commission, to appoint the Governor of the Central Bank, even to appoint a member of the Court of Auditors requires unanimity in the Council. A single government may well be tempted to hold the Union hostage. After all, we have seen this in the past. The former Conservative British Government, a few years ago, in the dispute over mad cow disease blocked all decision-taking in the Council that required unanimity in pursuit of a particular dispute. Who is to say that when we have 20-something states around the table that sometime some government or another will not be tempted to use a similar tactic?
We also saw the difficulty of wrangles over the appointment of the Central Bank Governor recently and over the President of the Commission four years ago. In both cases a single government was able to hold up proceedings to make the others pay a political price for an eventual concession that was made or a new compromise that had to be found. It was very difficult. Imagine that with more than 20 Member States. That is why the first and most essential reform is a massive extension of qualified majority voting. Without that, enlargement will be a hazardous exercise and risks bringing us to paralysis.
Yes, we must look also at the question of the weighting of votes in the Council. There is a proposal to have a double majority system: a majority of votes and a majority of the population or a majority of states and of population. Mr Bourlanges' report underlines that that is not strictly necessary to avoid the possibility of a qualified majority being composed of states representing a minority of the population. Arithmetically that cannot happen. That is why I - and up until now - my group have always been very reticent about the idea of moving towards a system of double majority in the Council. The Council should have votes representing the states just as Parliament has a more proportional system representing the population of the European Union.
In this report Parliament is fulfilling its traditional role of looking ahead, being a little bit adventurous, but looking to the future: as we did with Spinelli report that preceded the Single Act, the Martin report that preceded Maastricht and the Bourlanges report which preceded Amsterdam. We know that there will be new intergovernmental negotiations to reform the treaties on these points. It is right that we put something forward-looking on the table.
Of course there will be problems on specific points. My own group has problems and will be tabling amendments and requesting split votes on particular points. But if it is understood that Parliament is fulfilling its visionary role here, looking to the future, putting the problems on the table, pushing governments to go further rather than being reticent, then there will be an understanding of the role of this report and I congratulate the rapporteur for the tremendous efforts that he has put into it.
Mr President, Mr Corbett has given Mr Bourlanges' report the best possible praise by comparing it to the Spinelli report. I believe that the two reports have something in common: they both concentrate on the future and propose courageous solutions. And that is indeed welcome.
I believe that, just as in the case of this morning's report by Mr Barros Moura, what we are actually doing here before the Treaty of Amsterdam is ratified by all the Member States is looking to the future, which is one of Parliament's tasks.
I agree with the comments made here regarding the extension of qualified majority voting. That is the major challenge facing us, particularly since this report has been drawn up with an enlarged Europe in mind. Since the accession of the last three Member States the difficulties involved in decision-making have increased. What will happen when Europe has 25 or 28 Member States? We must provide solutions, find ways of preventing paralysis and work to ensure that the European Union does not turn into an intergovernmental organisation. Our most important task is to defend the principle of integration. And when we eventually have 25, 26 or 28 Member States, the principle of integration will only be able to be maintained if decisions are taken by qualified majority. There is no doubt about this, and we will have to ensure that it happens one way or another.
In this respect, I believe that the report by Mr Bourlanges hits the nail on the head in terms of the sensitive issues to be dealt with. I am sorry that the Council is not represented here because I think that it would learn from this debate and the points made during it.
The issue of the weighting of votes is one of the areas included in the Protocol on the institutions in the Treaty of Amsterdam. In addition, the German Presidency seems to want to make some kind of proposal in this area. I believe that we must look at two possibilities: giving new weighting to the votes or creating a simple double majority system, as proposed by Mr Bourlanges. He is from a country that has always opposed this idea and I think it is admirable that he has considered it in his report.
As a result, and because we believe that this is an important report, my group will vote in favour.
Mr President, ladies and gentlemen, I usually defend the unanimity rule, but not this time. The rapporteur, Mr Bourlanges, whom I respect, but with whom I basically disagree, declares in his latest report that this is a conservative report. In my opinion, anyone familiar with thinking on Europe will know that while he might be accused of a certain cautiousness, he can scarcely be labelled a conservative. That is why, now that the debate over who is pro-European and who is anti-European has become fairly meaningless, and now that Eurosocialists are asking for more Europe, we, who are neither on the left nor Socialists, are best placed to propose and actually achieve a better Europe.
A better Europe at institutional level - the subject of this report - quite simply means that the Council should be in charge of Europe's political management, since that is where the Union of States and the primacy of sovereign States come together. It should be the European Parliament that supervises the executive actions of the Union, in a seamless and close connection with national parliaments. The Commission should, in our view, be given back its original implementation and administration role, instead of trying to grant it new tasks, new prerogatives and new powers.
The rapporteur also claims that the European Council has become the vanguard of the European Union. We could not agree more. But here too the conservative side of this report gives way to the bolder side, with the suggestion that the European Council should meet, whenever necessary, as the Heads of State and Government, when for decision-making purposes it should adopt the procedures usually followed at normal meetings of Councils of Ministers.
I am no Europhobe nor am I Euroallergic. I think that first and foremost we have to explain to the citizens of Europe, as a matter of urgency, the kind of Europe we have and the kind of Europe we want. I have already been called a Eurorealist for taking that stance, despite my optimism. That adjective is not to my liking - but I would rather be a Eurorealist than a Eurocentralist, Eurofederalist or, most certainly, a Eurosocialist.
Mr President, I should like to congratulate Mr Bourlanges on this own-initiative report, which makes very interesting, though sometimes quite demanding reading. I entirely agree that we should be directing our efforts towards establishing a system that is clear and simple, and eliminating any ambiguity as to who has responsibility and authority. The present confusion over roles, which is all too obvious, is of course to be criticised. Informal networking and meetings behind closed doors with no democratic control is also unsatisfactory. Furthermore, we know that the second pillar is unsound, a situation which is totally unacceptable. On this much we are all agreed.
Might I be permitted, with all due respect, to call into question Mr Bourlanges's analysis of the situation and the basis of his reasoning? He considers that the Member States have reacted to the new challenges with an 'excessively ad hoc approach to the institutional question ... this approach has led to the rampant de-institutionalisation of the Union'. But is this really the case? On the contrary, I believe that the new Treaty and institutional arrangements go in quite another direction. However, a much-needed reform which should be implemented is the apportionment of roles, in other words the allocation of decision-making responsibility. In my view, we should return some of the decision-making that is currently carried out at EU level to the Member States and the regions.
Furthermore, there is no good reason why the European Council should play a less central role; nor would it be legitimate for the Commission to develop into a 'European executive', as envisaged in Mr Bourlanges's proposal. The European Union is the sum total of its Member States, and even if unanimity has not always been an effective arrangement, the aim was that it should not just be effective, but also democratic.
I do not say that the Committee on Institutional Affairs was wrong to take an interest in an area which does not really concern it, but let us accept this report for what it is: an intellectual exercise.
Mr President, ladies and gentlemen, I would also have taken this opportunity to welcome the Presidency-in-Office but, unfortunately, I cannot as there are no representatives present.
Firstly, on behalf of the ARE Group, I must congratulate Mr Bourlanges on his important work, particularly as he has managed to include in his report the essence of many suggestions made by his colleagues in the Committee on Institutional Affairs.
My group therefore regards this report as an excellent starting point. There is currently a lack of transparency in the European Union due, for the most part, to the dual nature of the Council, which can meet as an executive body and as a legislative body. This situation poses a problem which could worsen with enlargement in that, in its legislative function, the Council operates more like the Congress of Vienna than a real legislative house.
Our fellow citizens must be able to understand the European Union's institutional system. This is definitely not the case at the moment. Therefore, the Council must no longer be a gathering of national executives meeting in secret and deciding virtually everything unanimously. It must become a second legislative house, just like the European Parliament.
We also need to find a new balance for the institutions and this will put an end to the constant strengthening of the Council and the European Council. The latter must extend its role of laying down general guidelines and providing political impetus for the Union without becoming a decision-making body. The bases of this new structure mean extending qualified majority voting in the Council. In the Treaty, there are still no less than 40 articles on which unanimity continues to be the rule. This means that there are many areas in which, given the prospect of enlargement, the European Union is virtually condemned to paralysis.
We feel that the report by Mr Bourlanges can be improved further. This is why my group has tabled two amendments which we would ask the rapporteur to consider.
The first amendment involves the urgent need to use the Community method to prepare the next revision of the Treaties. It became apparent during the negotiations on the Maastricht and Amsterdam Treaties that the intergovernmental method was unsuitable, ineffective and even out of date.
The second amendment relates to the opportunity we have to consider creating a new function, that of President of the Union, in order to add a degree of permanence and to allow greater visibility in an enlarged Union.
I hope that these constructive proposals will be adopted by the majority of Members.
Mr President, the report before us today was written by the French chairman of the Europe Movement according to the formula: much more Union. The June Movement is opposed to union, so we are voting no. Mr Bourlanges wants many more laws to be adopted by a majority decision in the Council of Ministers, but that means democracy can be outvoted, because the essence of democracy is that you can go to the polls, elect a new government and change the law. The report's proposal means that we can go to the polls, but that we as Danish voters will never again be able to change the law. We can replace three out of 87 votes in the Council of Ministers. We can replace 16 out of 626 Members of the European Parliament, but we can never again as voters decide to bring in a new law. We can get new politicians, but not a new policy. We shall be transformed into an electoral district instead of a nation. We shall become a national minority, instead of an independent people.
The June Movement does not want to reduce democracy. Our mission is a Europe of democracies in which each country cooperates closely, but which only adopts common laws on issues which transcend borders. Air pollution and marine pollution are problems which we cannot solve individually. Here we need to have binding international cooperation, but they should be minimum rules, giving everyone the right to go further. The EU should not be able to forbid a country from banning pesticides and colourings which cause allergies. We want an environmental Europe, but not more union and certainly not a new state, so we are voting against the Bourlanges report.
Mr President, my apologies for being somewhat late - I had another engagement. To Mr Bonde, I wish to say that he is at the wrong debate. We are not talking about Europe's general position; we are talking about the Council of Ministers. I welcome the excellent report produced by our colleague, Mr Bourlanges. It is consistent and very coherent. The institution where we find the greatest difficulties in decision-making is not the Commission or Parliament - although there are a number of difficulties of which we are aware - it is the Council of Ministers. Mr Bourlanges spoke about the rampant deinstitutionalisation of the Council of Ministers and that is exactly right. The Council does not even follow its own rules. He spoke about the European Council as the 'Tour de France broom-wagon'. Indeed, the European Council is becoming increasingly inconsistent, and it is against that background that I very much welcome the overall approach of Mr Bourlanges.
I wish to make two essential points: the qualified majority is a problem and Commissioner Oreja is aware of how the Commission has been fighting to obtain the necessary changes here. The point about internal coherence relates to the fact that there are too many specialised councils, as Mr Bourlanges said, and the Foreign Affairs Council fails to play its proper role. The suggestion that we establish a real General Affairs Council strengthens coherence. I hope that the Commission will also stress this point.
Then we have the proliferation of committees. Unfortunately, we have a first, a second and a third pillar but as we move towards communitarisation, for instance in the area of Justice and Home Affairs, it makes no sense to retain a K.4 committee of some kind in the first pillar. It erodes the initiative power of the Commission as well as the role of COREPER, the central body that prepares the work of the Council of Ministers. I endorse that view also.
Turning to the political committee, we should move in that direction. But there everything depends on whether the CFSP finally becomes a real common foreign and security policy.
Mr President, ladies and gentlemen, today we are supposed to point the way institutionally. Where do we stand, where do we want to go? We are about to see the conclusion of the ratification procedure and the entry into force of the Amsterdam Treaty. As we know, the last intergovernmental conference did not manage to resolve some of the important issues relating to the forthcoming enlargements.
So the German Presidency is seeking a procedural decision on the necessary institutional reforms at the summit this June, once agreement has been reached on the key questions of Agenda 2000 at the end of March. The European Parliament outlined the scope and direction of these reforms in its Mendez/Tsatsos resolution. In its programme of activities over the past year and a half the Committee on Institutional Affairs has clarified the direction to be pursued. The result is the three reports we are debating today.
The Bourlanges report contains a resolution that departs from the norm. It is not a list of demands but an important prospective document. Its key concern is the need to move to majority decisions in more areas and to adjust the voting procedures in the Council so that it will retain its ability to act even after the forthcoming enlargements. These tasks derive from the Treaty of Amsterdam and the positions the European Parliament has adopted thereon.
Let me say openly that in my view the significance of some of the details of today's resolution is a rather more illustrative one. In the current stage of the European debates, the general guidelines require political authority. In that way we and Jean-Louis Bourlanges will live up to our view of ourselves as giving impetus to the European integration process.
It follows that the next European Parliament will also have to debate the next round of institutional reforms in more depth. Here we expect the Cologne European Council to consider our ideas too when it decides the timetable and methods of these reforms. Jean-Louis Bourlanges has done very good preliminary work in this respect.
Mr President, Mr Bourlanges's report, which has cast a stone in the stagnant waters of the institutional bodies, is worthy of our praise both for its audacity and its realism. Time forces me to confine myself to highlighting the effort to drive out the lethargy and to dispel the confusion which, over the years, have stood in the way of a coherent common foreign and security policy taking shape. Such a policy is a sine qua non for what we have been rushing headlong since March to call the European Union to be a real union of states and citizens.
Not only has the aspiration contained in the original Treaty not been fulfilled by the revision of the Amsterdam Treaty but it has, on the contrary, been undermined. It has become even more complicated and obscure. Since the enlargement procedure has begun, it would be dangerous to delay finding a solution to existing institutional indecision. It is quite symptomatic and yet sad that we have recently begun to hear nationalistic outpourings from heads of Member States. This regression simply means that individual interests are being supported at the expense of Community interests.
Paragraph 24 of the Bourlanges report contains specific and unambiguous proposals to check this slippery slide. We may not agree with one or two technical details. What none of us can accept, however, is to allow the acknowledged inability of the EU to fulfil its supranational role of ensuring international order and peace to be concealed behind a wall of silence.
Mr President, the political testament of Mr Bourlanges, coming just before the end of our mandate, contains some important points. However, only when the euro is a success and the national parliaments are prepared to provide a good foundation for the Europe of Nations do I believe the time will have come to take major new steps forward. In the meantime, it remains to be seen whether a common approach to crime, asylum for refugees, the harmonisation of fiscal policy and the creation of jobs is going to be successful. Nevertheless, European ideas for deepening European institutions and enlargement must be further developed. But let us not overwhelm the public with too many changes in too many different fields, as this obscures their control over and insight into their own sovereignty, and that is more likely to lead to a rejection of Europe than the contrary.
The Bourlanges report is an interesting intellectual exercise, but we must not force the pace with giant steps but rather take the slow road like Tom Thumb. That way we will keep the public with us. At present my group cannot support your report.
Mr President, reforming the Council is probably the most difficult task of all. In practice it simply means calling on the Council to reform itself. So I am not surprised to find it was not even present to listen to this appeal and that it seems to be fairly indifferent to Parliament's reform project. The Council is the Achilles heel of European democracy, if not the black hole. That is because of its amphibious nature. As a European institution it is constantly distancing itself from the national parliaments and the national and European courts. It is constantly distancing itself from the European Parliament by presenting itself as a meeting of the Member States. That is why I do not have any real hope that this black hole of democracy can be closed, that we will finally see open legislation, majority decisions, the democratisation of the second and third pillar. This kind of governmental cooperation is increasingly becoming a democratic no man's land.
I congratulate the rapporteur on his attempts to at least sketch out the broad lines of reform here. I also congratulate him on the clever way in which he proposed a revolutionary shift of power in favour of the large states while presenting this as maintaining the existing balance. That is a particularly successful intellectual proposal.
Mr President, the Bourlanges report subscribes to the view that the Council should become a second house representing the Member States and that the Commission should gradually develop into a genuine European executive. As I explained in the minority opinion attached to the report, the I-EDN Group considers that such a development would be dangerous and that the Council must continue in its role as a central decision-maker, representing the Member States, and as the hierarchical superior of the Commission.
In fact, one of the lessons we should draw from the recent debates on the motion of censure against the Commission is that the European institutions, which cover many countries, are particularly at risk of becoming cut off from the people. This is especially true of the Commission, which relies on a European civil service with fairly weak national links. The remedy must involve carefully strengthening the subordinating link by which Brussels serves the Member States. This link places the Council in a privileged position. This is why the individual voice of each Member State must be maintained in the Council by preserving unanimity and why every means must be used to strengthen the Council's control over the Commission. On this essential issue, the Bourlanges report is silent. Therefore, the opportunity to solve one of Europe's current major problems is being missed. In fact, Europe is heading in the wrong direction towards a superstate cut off from the people.
Mr President, ladies and gentlemen, I should like to begin by congratulating the rapporteur who, in my opinion, has presented us with a magnificent report that offers a forward-looking analysis of the institutions of an enlarged European Union and of issues that the Treaty of Amsterdam obviously failed to resolve. I think that his report's strongest point is its defence of the Community method at a time when there are clear signs of a return to intergovernmental working in the European Union. I think especially that the rapporteur's proposals on reorganising the Council's business are a step in the right direction. Not only in terms of efficiency, by extending qualified majority voting, but also by restoring the institutional balance provided for in the Treaty, where there has been a shift towards a greater executive and governmental role for the Council, to the detriment of the Commission's roles in taking initiatives and acting as a political driving-force, which are recognised in the Treaty and which it should continue to play.
That is why I cannot understand the rapporteur's detailed proposals on the weighting of votes in the Council. It is obvious that the demographic weight of the different countries should be reflected in their voting power and that a minority of the population should not be able to prevail against the majority. That would be undemocratic and would be rightly rejected by public opinion in the larger countries.
In my opinion, however, it is in Parliament, with its legislative codecision rights, that the different demographic weighting of the Member States should manifest itself: we shall in any case soon have to change the current proportion of Members per country, in view of enlargement and the plans for a smaller Parliament with 700 Members. In the Council, given its governmental role, the original balance between small and large countries should be maintained. We should avoid giving the impression that we are setting up a directing board of large countries - especially four months away from the elections and in the midst of all the anti-European propaganda that we have heard in today's debate.
One last remark on the content of paragraph 33. I cannot accept this because it would give greater decision-making powers on the budget to the bigger contributors and is totally at odds with the Community method.
Mr President, the Bourlanges report is excellent, as was only to be expected. For many years Jean-Louis Bourlanges has spearheaded the process of European integration. Looking at him, though, perhaps he is not quite as pointed as a spearhead.
But the Bourlanges report is also an important one. For it reminds us in good time that the Union is constantly facing two tasks: enlargement and deepening. We have spoken a great deal about enlargement over the past months. And we have repeatedly and rightly referred to the homework the applicant countries must do. Let me remind you, for instance, of the debate in this House prior to the Vienna summit. At the same time we must not forget to do our own homework here in this House and here in the Union. The European Union must remain able to act, or to be more precise, become more able to act. Amsterdam has brought some progress in this area, but the opportunity for progress at the last minute was clearly not taken.
In particular, the important questions of decision-making in the Council have remained open. The Bourlanges report considers these questions and seeks constructive, forward-looking solutions to them. By and large, I believe it has done so with great success, as many of the previous speakers have pointed out and emphasised. I believe there are still some question marks in regard to certain parts of the call - however right in principle - for the general introduction of majority voting in the Council. I am particularly sceptical about paragraphs 28, 32 and 33 concerning own resources and qualified majority voting.
Let me address a last point that was rightly raised in an amendment tabled by Mr Saint-Pierre. We must also consider the method of the next treaty reform, and here it is the Community method that is the right one, not the intergovernmental conference method, which is governed only by the power of veto.
Mr President, this is a crucial time to be debating and voting on this report on the Council - an excellent report incidentally. The European Union is currently at a complex and difficult stage. It is going through a period of evolution, and a lot of balances are being undermined. So it is becoming one of the European Parliament's essential tasks to debate the institutions and the way they work. I am tempted to say that in the absence of real reform and with all the institutional balances fluid, Parliament really must start thinking strategically about the development of the Union again. The Commission is being weakened. That is a fact. I cannot say whether there is also a political attack going on against the Commission, but it is certainly being weakened. The role of the European Council is developing in an anomalous way, as the Bourlanges report rightly emphasises. Parliament and the Council should legislate in parallel, but it cannot really be claimed that this is really what is happening. In essence, the whole way the system operates is changing, especially with the enlargement approaching and after the launch of the euro. The Bourlanges report confronts these issues head on, with a free-ranging, imaginative approach to the institutions. There has never been a greater need for imagination about the institutions, inspired by a dynamic rather than a literal interpretation of the Treaty, and of course, as everyone knows, dynamic interpretations sometimes go beyond the legislative text. There has never been a greater need to highlight the institutional hypocrisy of those who claim that an enlarged European Union can continue to function without reform of the institutions.
There are many worthwhile ideas in the report but I am not going to highlight what is probably the central point, namely the redefinition of the role of the General Affairs Council, which Mr Bourlanges discusses. Instead I want to emphasise a point which, in my opinion, emerges from the interpretation of the report. I believe that attention should be focused on trying to restore the balance between the European Council and the Commission, the two authorities driving policy and legislation. The future progress of the European Union will largely depend on this balance. This is a fundamental point. I think the balance is currently being undermined by both the anomalous development of the Council and the weakening of the Commission.
To conclude, Mr President, I see this whole report as going beyond the old approach of intergovernmental versus supranational. Redefining the balance between the Council and the Commission marks the end of that approach. That is where I think Mr Bourlanges has made an extremely important contribution.
Mr President, I did prepare a speech but I have left it aside because many of my points have already been excellently made by previous speakers. I therefore see no need in repeating what has already been said. However, I must mention two points.
The first is that it has been a matter of regret for a long time, and still is now, that the Amsterdam Treaty did not go to its logical conclusion and effectively prepare for enlargement. The European Parliament must take some of the blame for this because it did not propose any solutions because of the fact that it was still divided.
Now that this moment has arrived, I welcome the fact that the Committee on Institutional Affairs and its rapporteur have dared to put forward a solution. I feel that the most important point is that our hands are no longer empty. There may be better solutions, which must now be put forward, but at least we have a solution to offer.
My second point is that, through the debates within the political groups, between the small states and the large states, a fundamental element of the future of Europe has become evident: within the European structure, each of us as individuals is part of a minority and each of the Member States is part of a minority. We must therefore heed each other and develop this minority culture which is the future of Europe. To conclude, I believe that with a solution in one hand and a philosophy in the other, this process has indeed begun, and I welcome that fact.
Mr President, regarding the content of the report, I would like to thank the rapporteur, Mr Bourlanges, for having supported the amendment we tabled. It is an amendment that will make it possible in the future for there to be formal Council of Ministers meetings involving the ministers responsible for women's rights.
It is an important amendment as it deals with a key problem in Europe today: the traditional exclusion of women from the decision-making process. I hope that the PPE Group will also support this amendment and that the Commission, which is represented here in this debate, will be sensitive to this issue and support this move.
At the moment, the ministers responsible for women's rights cannot meet in a formal Council of Ministers. I therefore believe that by providing for this possibility, we are taking a major step forward in defending the necessary involvement of women in the decision-making process.
Secondly, and from a general point of view, I believe that it is not only advisable but also necessary for us to reflect on such issues given that the European Union is currently initiating a large-scale process of enlargement. The report by Mr Bourlanges proposes undeniable improvements and I must say that, in my view, he also proposes the correct path to be followed in favouring a Community method that renders the traditional, and until now prevalent, intergovernmental method obsolete.
It is truly shameful that the Council of Ministers is not represented here when Europe's elected representatives are debating something that directly concerns both it and all Europeans.
Mr President, ladies and gentlemen, I do not rightly understand the meaning of all this paperwork and its timetable. Perhaps it is obvious to some, but to many of us it is not. There has been insufficient preparation for and discussion of this issue, yet it is a very serious matter. Nevertheless, I believe that an increase in qualified majority voting is appropriate if the work of the Union is to be more effective. The report contains some conflicting ideas, however, such as paragraphs 35 and 36. Paragraph 35 states that Member States with small and medium-sized populations are over-represented and this system should thus be replaced with a reorganisation of the weighting of votes and a double majority. However, paragraph 36 says that the current balance must not be overturned. This seems to be in conflict with the previous paragraph. It is perhaps due to the fact that the rapporteur is actually only referring to the balance that exists among the states with large populations.
At the time of the Amsterdam conference Finland put forward a preliminary proposal for a compromise, whereby all Member State votes would double in number; however, the larger countries would get two or perhaps more extra votes in the process. This would also be an acceptable solution for small countries. Such a model would possibly be a less destabilising solution than the current weighting structure, and would not be too much of an upheaval for the countries with small populations. The basic position here is that institutional reform will not succeed without also taking the share of the small countries into consideration when the number of votes is being weighted
Mr President, ladies and gentlemen, I would like to begin by thanking the Committee on Institutional Affairs and its rapporteurs for their various reports on specific issues related to the application of the Treaty of Amsterdam or on issues that we will have to tackle in the near future in order to achieve a more effective, democratic and transparent institutional system.
The report by Mr Bourlanges fits perfectly into this context and the vast majority of speakers clearly recognised this. I would also like to thank him for the educational way in which he presented his report, outlining, as he did, its key aspects: its objective, in case we were in any doubt; its scope; its content; and its focus.
The report deals with an institutional problem that, to my mind, is essential in defining the future architecture of Europe and, more specifically, that of a Union that hopes to become the instrument that peacefully unites the continent. I am referring to the European Union's decision-making process in the light of enlargement, an issue that many speakers referred to.
Our task is to devise and build an institutional system that must be based on three key principles, in my opinion. The first is to ensure the continuity of a process and an institutional structure that has provided extraordinary results in terms of peace, progress and democracy.
The second is to adapt to a changing world that, even as far as public institutions are concerned, requires a high degree of flexibility. I agree with the idea put forward by Mr Izquierdo Rojo concerning formal meetings of the ministers responsible for women's rights on issues that directly affect them and that must become a Community responsibility. This idea is very welcome and I have taken note of it.
The third principle is to ensure that we can organise an entire continent around a single system that must aim to be politically and economically coherent. I therefore believe that we must initially look at the various aspects of our system with a view to reforming it and implementing the constitutional mechanism that Mr De Giovanni mentioned. This mechanism is currently being discussed and is in need of clarification.
I believe that we can ask ourselves a series of basic questions here.
Is there confusion between the Council and its various formations, as mentioned by Mr Brinkhorst and other speakers?
Is there confusion between the institutions that have an executive role? This was mentioned by Mrs Cardona, among others. However, I must admit that I totally disagree with the idea that the Commission should merely play an implementing role. It has another key function, that of initiating legislation, and we cannot forget that.
Moreover, can we talk about excessive bureaucracy in the preparations for the Council's political decisions? Should it not improve its capacity for action, as Mr Rack pointed out?
The report seems to respond positively to these questions. It also puts forward certain proposals that would undoubtedly improve the current situation. I entirely agree with the rapporteur's opinion about the Council's dual executive and legislative role. And in this respect, I understand the comments made by Mr Saint-Pierre to the effect that the Council cannot merely be the sum of the national executives. In my opinion, this dual role - legislative and executive - is only possible from an institutional point of view if we also have a strong Commission. The Commission must be able to carry out its full role and exercise its right of initiative as well as monitoring the application of Community law and, where possible, its implementation.
Without going into each of the specific proposals in the text, I would say that Mr Bourlanges' comments on the European Council should be given consideration. And in my view, the European Council must clearly continue with its role of providing political momentum and direction for the entire Union.
In this respect, I also agree with the remark by Mr De Giovanni concerning the need to find a balance between the role of the European Council and that of the Commission. I recall that during the speech I made when I assumed responsibility for institutional issues, someone asked me if I thought that the Commission should only have a relationship with Parliament and not with the European Council. I replied that both should be given consideration. As far as I am concerned, there is to some extent a form of double legitimacy and it is therefore logical to have such a double relationship.
I would now like to look at the issue raised by the rapporteur concerning the need to strengthen the legal aspects of the Council's decision-making process, including the decisions taken by the Heads of State and Government. I must say to Mr Bourlanges that I have some doubts here. Moves in this direction would undoubtedly eventually weaken the noble role of the European Council as an institution that is the driving force behind our major political and strategic orientations. It would risk becoming a body to which we referred even the most minor decisions, as happened in the 1980s. We must ensure that that situation is not repeated.
I do not need to remind you of the dangers that situation brought with it. In short, it is clear that we now need to strengthen our institutional system, although it has already reached a certain degree of maturity since its institutions are increasingly subject to the democratic control of this Parliament. Moreover, we need to clarify the responsibilities of the national parliaments within the Community framework. There are two roles here: the fundamental role of the European Parliament and the role of the national parliaments.
As Mrs Schörling said, we must do this in such a way so as to ensure that we know who does what. We therefore need greater clarification of the issues, something that is often lacking.
I also believe that it is of the utmost importance to do all we can to make the Council more coherent. This means that both from the point of view of the workings of its various formations and in terms of the participation of the governments, we need to ensure that we can guarantee that its positions in the various bodies are consistent. This is an issue that several speakers mentioned.
There are other points in the resolution that are particularly important. Firstly, I fully agree with the basic principle that the power of initiative should not lie with the Council. The Community system is based on the Commission's monopoly of legislative initiative, and this is a system that, in general, has worked well. Despite certain attacks on the Commission's monopoly, the negotiations during the last Intergovernmental Conference confirmed that this is not only to remain intact as far as the Commission is concerned, but that in certain areas - such as justice and home affairs - the Commission will automatically gain the monopoly after five years. This principle is probably the most original feature of our institutional system, and perhaps even its cornerstone. We must certainly not relinquish it.
As regards decision-making in the Council, I am of course totally in favour of the extension of qualified majority voting. Most speakers referred to this issue, although some were naturally opposed to it. I believe that the extension of qualified majority voting does not mean that there will not be certain exceptions. There must be exceptions that are very clearly defined, specifically as regards what we could call constitutional decisions. The resolution considers these. In my view, they are only logical, as there are clearly some fundamental decisions that have to be agreed on by all the Member States. However, as Mr Corbett mentioned a moment ago, the most important question is: how will a Europe with 20 or 25 Member States be able to take decisions unanimously in certain areas?
It is extremely urgent to give consideration to the weighting of votes, to the composition of the Commission and to the extension of qualified majority voting. As you know, these issues were not resolved at the last Intergovernmental Conference, but we need to find solutions to them in order to comply with both the Protocol on the institutions in the Treaty of Amsterdam and the express wishes of the Member States.
The report puts forward balanced proposals concerning the weighting of votes. However, I noticed that some speakers, such as Mr Corbett, for example, were rather reluctant about creating a double majority system. I have also noted the comments made by Mr Barros Moura in this respect.
I would like to end by looking very briefly at two issues. Firstly, I believe it is important to ensure that the framework for the common foreign and security policy set out in the Treaty of Amsterdam is applied as soon as possible and as willingly and effectively as possible. However, I have noted that some people are pessimistic in this respect.
The second problem relates to transparency. The Treaty of Amsterdam requires additional efforts in this area on the part of the Union and its institutions. Each institution must therefore review its procedures and eliminate a whole series of prejudices concerning confidentiality and the secrecy of deliberations. These are incompatible with legislative activity that requires deliberations to be made public. The Council needs to make significant efforts in this direction, as the Court of Justice has pointed out in recent judgments.
Transparency and the public's trust in the institutions are an essential condition both for the very existence of the institutional system and to guarantee that it runs smoothly. And this is particularly true in an enlarged Europe. We can adopt the reforms we want to, but if we do so in secret meetings, or if we give the public the impression that we want to hide the reasons behind our decisions, we will come to realise that we are lacking the important democratic and public nature that all national democracies possess. This is something that we need to bring to European democracy.
I will thus end with three words: democracy, effectiveness and transparency. And, as Mr Méndez de Vigo very wisely said, we must concentrate on the future and provide courageous solutions.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Strengthening EU institutions
The next item is the report (A4-0034/99) by Mr Gutiérrez Díaz, on behalf of the Committee on Institutional Affairs, on strengthening EU institutions with a view to creating an area of democracy and freedom.
Mr President, Commissioner, ladies and gentlemen, this House is today considering the report on strengthening the Union's institutions with a view to establishing an area of democracy and liberty. This report is the result of the contributions from the Committee on Institutional Affairs and includes the valuable opinion by the Committee on Civil Liberties and Internal Affairs, which Mr Goerens drafted.
The initial consideration of this issue stemmed from the contributions by Mr Herzog, whom I replaced as rapporteur. In replacing him, I hoped to be able to complete the definitive version of the report we are considering today, which takes account of the debates held and includes most of the amendments tabled by the Committee on Institutional Affairs designed to increase the involvement of the general public and social players in the operation of the European Union's institutional system.
The key aspect of the report is based on the belief that it will not be possible to construct a democratic Europe unless its citizens are recognised not only as being the direct beneficiaries of the integration process, but also - and perhaps, fundamentally - as subjects who actively help to formulate common objectives.
Despite its inadequacies, the Treaty of Amsterdam does offer us some new elements that strengthen the guarantees provided at European level for the respect of fundamental rights. It also reinforces the social dimension of European integration by coordinating national employment policies and incorporating the requisite legal bases for the formulation of European social legislation. Finally, it enhances the free movement of persons.
In our view, this should all be brought together within an overall plan for a European area of freedom and democracy built on strong foundations. To construct such an area, we will need to specify the common objectives of European society, to upgrade the rights accorded to Europe's citizens, to reinforce the rights of minorities, to determine the legal instruments for the implementation of such rights, and to provide for citizens to participate in the creation and enrichment of this area. The report sets out three major objectives here: freedom of movement, social rights and European citizenship.
As regards freedom of movement, I would like to point out, in particular, that security and justice must be accompanied by the necessary democratic and judicial guarantees.
As far as social rights are concerned, the concept of European integration is based on solidarity between the Member States. As a result, enlargement to embrace the countries of Central and Eastern Europe should not be regarded as an extension of the internal market but as a duty imposed by the requirements of solidarity.
As regards European citizenship, I would like to highlight the final proposal in the report that calls for the Treaty to bring all the rights conferred on citizens within the ambit of a specific title.
I believe that if we approve this report by a wide majority, we will be contributing to the much-needed construction and reinforcement of an area of democracy and liberty within the Union. I would therefore urge you to vote in favour of this report.
Finally, allow me to thank those who tabled amendments to the report. As I mentioned, I generally tried to incorporate them, except in two cases: when the amendments did not conform to the vision of European integration that I support, or when they introduced points, albeit legitimate ones, regarding competitiveness, which I felt did not belong in this report.
I would therefore like to thank you all.
Mr President, we are indebted to Mr Gutiérrez Díaz for this excellent report. As he has just said, the area of freedom, security and justice introduced by the Amsterdam Treaty represents the Union's most ambitious forthcoming programme of integration. And because of the way it connects with daily life in families, cities and businesses, the programme is also arousing great public interest. Furthermore, it establishes vital links between the roles of this Parliament and the national parliaments. I think this five year transition phase does involve Europe's entire parliamentary system, but during transition there must also be pressure to start applying the community method and the codecision procedure as soon as possible to a field as vital as this to integration.
In a sense this programme has already begun to form part of our legislation and it is natural that it should become the focal point of the wider vision which inspires this report - the establishment of a European area of political freedom and democracy. Encapsulating the catalogue of fundamental rights and social rights in a single vision, and developing programmes for freedom, security and justice is exactly the right way to set about promoting and actually achieving the concept of European citizenship introduced at Maastricht. Indeed, this is the essential constitutional institution on which to build the very idea of a European public and political area, an area where rights and duties - all rights and duties, with no special emphasis on any one - are balanced in the European Union's framework for inclusive democracy. Mr President, that is why we should vote for this report.
Mr President, Commissioner, ladies and gentlemen, every citizen of the European Union should be entitled to live in an area of freedom and democracy. That is what the report is endeavouring to safeguard. There is a great deal in the report about social rights, but rather less when it comes to establishing a legal base for them.
Up to now, we have held fast to the idea that in Europe, citizens should enjoy the same rights as the citizens in the countries in which they work. At the beginning of paragraph 14, however, the rapporteur proposes that citizens should be provided with guarantees at European level equivalent to those provided at national level, which in some cases would be absurd. Therefore, we strongly support the indents calling for an improvement in cross-border coordination of civil legislation. We would also stress the need for the mutual recognition of judicial decisions.
Observance of the Union's pension provisions is abysmal. They should be made more effective, so that citizens are granted pension rights irrespective of their place of residence or work. In that respect, the rapporteur is right. However, we should be wary of any change that would lead to the adoption of a rate based on the highest common denominator, which would in turn lead to a very high level of taxation. It can be difficult to reconcile social legislation of this kind with the overall objectives, for example stimulating employment, reducing unemployment and enhancing the quality of life, because of the different levels of development and economic progress that obtain in the various countries.
Sometimes social rights that are appropriate in one country are inappropriate when translated into another country's social and economic system which is based on a different set of priorities. Imposing social rights on others may lead to a hypothetical quality of life, but in reality only serves to undermine the general well-being - this is always so where the welfare system is financed through taxation. We should approach the problem from the other direction, by ensuring that the Union has in place the right structures for strengthening competitiveness and providing a climate that is conducive to business development. After all, it is enterprises that will generate a better quality of life and, as a result, an improved social welfare system.
The main aim of the report is to strengthen citizens' rights, and in particular to protect them against crime. It is essential for the Union to make progress in this respect, particularly in view of future enlargement. In this context, we have tabled an amendment on the incorporation of Schengen into the Treaty. Accordingly, we should like to see an end to the Council's tortuous decision-making process during the five-year period with regard to certain legislative issues. What is needed in that area is a clear and unambiguous taking of positions, just as Mr Bourlanges has done in his exemplary and practical report.
Mr President, I should like to compliment Mr Gutiérrez Díaz on his report which covers a wide range of issues. Originally it did not quite do justice to the crux of the matter which is the strengthening of the institutions involved in the creation of an area of freedom, security and justice. After the Amsterdam Treaty comes into force that will be one of the major achievements of the Intergovernmental Conference. These areas of asylum, immigration and border controls are now going to be common policies.
However, this has come about at a cost. Member States have watered down the role and the competence of the European Union's democratic and judicial institutions, notably the European Parliament and the Court of Justice, and also the decision-making procedures for a period of at least five years. This undermining of the Community must not create a precedent. Rather, it must be reversed. Against that background, I tabled amendments and I should like to thank Mr Gutiérrez Díaz for accepting them. The key points are that the unanimity requirement stands in the way of efficient and rapid action in this field. Action in the field of freedom, security and justice must be accompanied by the necessary democratic and judicial guarantees. The Council must start applying the Community methods in full.
Ultimately the Treaty must also remedy the very bizarre position of the United Kingdom, Denmark and Ireland which have opted out of the new policies, although, in fact, a country like Denmark will apply the policies as they stand but on an intergovernmental basis. For the time being - and this is a point I have always emphasised very strongly in this hemicycle - there is the continuing failure to incorporate Schengen into the first pillar. We still do not have the final division between the first and the third pillar.
Against this background, the report has now developed these concepts and my group will vote for it. However, I hope that we see it only as the beginning. We have only started the common area. The final development will take place in the coming years.
Mr President, first I would like to congratulate Mr Gutiérrez Díaz on an excellent report. Article 13 of the Treaty of Amsterdam provides a legal basis for the action necessary to prevent discrimination on the basis of disability, age or gender, among others. How much weight Article 13 will carry in the future very much depends in the long run on political will. Take the guidelines on employment, for example. There was sufficient political will there, and hopefully this will also be the case with Article 13.
I am happy to see that the Commission has embarked on preparatory measures as a result of Article 13. I also hope that Germany, as the current presidency, and its successor - my own country, Finland - will be active in the Council in exploiting the opportunities presented by Article 13. Our citizens have considerable expectations. It is also important that the European Parliament has a major influence on what is contained in Article 13 in practice.
Mr President, the gradual creation of an area of freedom, security and justice has constantly been held up as one of the successes of the Amsterdam Treaty. This is logically linked to the idea of supporting the steps required to achieve freedom of movement with accompanying measures to respond to the citizens' need for security following the opening up of the borders. The security summit it has just been decided to hold, and which the Finnish Presidency has undertaken to organise, is also a sign pointing in the right direction.
So I regret the fact that the report we are debating today treats the subject of security in a rather summary manner and is reduced to a report on democracy and freedom rather than on security. As I find in my daily dealings with them, our citizens take the subject of security very seriously. The Commissioner has also emphasised its importance. Of course it is important to take a visionary approach. But as the representative of the people, the European Parliament would be well advised to attach greater importance to the citizens' need for security and to focus particularly on looking after their interests within the institutional system.
Mr President, the Amsterdam Treaty is a good starting-point for achieving a more democratic and open EU with freedom of movement and more fundamental rights for our citizens and a stronger social dimension. I think there are many sensible things in this report. The new Treaty opens up a host of new possibilities, but whether or not they are carried out in practice depends, of course, on the political will. There is no doubt that we in Parliament will have to exert pressure if it is to succeed. There is no other way. Some decisions still require unanimity and some countries, including Denmark, still have reservations about participating in supranational cooperation, for example in the area of refugees and asylum. That is a decision taken after a referendum on the Maastricht Treaty and it should of course be respected, until the people decide otherwise. I would like to stress that it is also part of democracy that people in nation states can form an opinion on these things on the basis of how they see them, and that only the people themselves can change the decisions they have made.
The rapporteur is very concerned about a multi-speed Europe, meaning that countries opt out of some areas of cooperation, or that a group of countries begin to cooperate more closely. I too can see that this danger exists, but sometimes it is necessary, not least when more countries join in cooperation, to respect the fact that there may be different speeds within that cooperation. I also believe that we shall face such a dilemma in future when people have different ideas about what we should cooperate on, but I agree with the rapporteur that a multi-speed Europe should naturally be a last resort. I think we should be aware that the pragmatic cooperation we need to have, at the same time as our visions, may also make it necessary for there to be different speeds.
Mr President, I welcome Mr Gutiérrez Díaz' report. I have known the rapporteur a long time and I know him well. He has produced a very good report but there are a number of points I find it difficult to agree with. We must remember that Europe is an area of democracy. There are 15 Member States with democratically elected governments. There are also numerous regional governments and local government. And that is all the democracy we require. We are in danger of going too far. I do not believe we need further levels of bureaucracy paid for by the European taxpayer.
However, there are areas where we could bring Parliament and, indeed, Europe closer to the people. I feel very strongly that anywhere there is a Commission office in the Union there should also be a Parliament office. This is necessary because the people of Europe can identify with the European Parliament more easily than with the faceless bureaucracy of the Commission. That has been proved in this Parliament in recent times. So, where you have regional parliaments or assemblies Parliament should also have an office. That would go a long way to counteracting the remoteness of Brussels and the European Union.
Mr President, Commissioner, ladies and gentlemen, a great deal has been said about the democratic deficit in Europe. As a result of that legitimate and well-founded accusation, the European Parliament's powers have been increased as each successive new Treaty has been approved. The democratic deficit in Europe's institutional architecture has naturally made it essential to strengthen a body with the direct legitimacy bestowed by European citizens. But sometimes this debate has concentrated too much on the relationship between the European institutions, the balance of power and their operational and decision-making procedures. The initial success of the introduction of the euro and the resulting dynamics have once again highlighted the economic side of the Union, thus accentuating the delays in other areas, that is the political, security and social fields.
That means tackling institutional reform not so much in terms of distributing powers between the Community institutions, but rather in terms of stressing the link that gives our mandates their legitimacy: the people we represent here. There is a need for a continuing debate, to which the report by Mr Gutiérrez Díaz has just given a further boost.
We certainly want a more efficient Union, but we also want a Union that is not so much a bureaucratic monster or a complex and impenetrable web of vested interests and influence, as an increasingly important reference point for our citizens. We need measures to strengthen the rights of European citizens, improve labour relations and social welfare, guarantee genuine freedom of movement, and improve information systems and administrative transparency. These are measures that would help to reinforce European citizenship, which is so often spoken about and so seldom practised.
In addition to these measures to simplify and strengthen people's rights, I should like to emphasise two more:
first, the need to simplify the Treaties, creating a clear body of law, accessible to ordinary citizens, thus making European law a benchmark that everyone can understand instead of an impenetrable mass of rules and regulations; -second, we need a charter of citizens' rights guaranteeing all Europeans that, regardless of the Member State where they were born, live, study or work, they are assured of a set of economic and social rights that safeguard our civilisation and our standard of living. Mr President, Europe will go no further unless Europeans can feel, experience and desire a Europe that is a genuine area of democracy and freedom.
Mr President, Commissioner, ladies and gentlemen, anyone who has been following the three reports of our three colleagues throughout the morning will be asking themselves what in fact was discussed at Amsterdam about issues such as EU institutions, the democratic deficit, transparency and the rights of European citizens. The answer is a resounding nothing!
Mr Gutiérrez Díaz is to be congratulated on his report, in particular in respect of a proposal he makes to create a special charter for the rights of European citizens. However, I have to say to those European citizens who are listening to us today in the public gallery that we turn our minds to them once every five years, just before the elections. The Parliamentary groups, in particular the two large groups, the Socialists and the Christian Democrats, present them with ideological manifestos which are utterly remote from reality and which bear no relation whatsoever to what they do and to their voting record over their five-year term of office.
It is a great pity that the Council of Ministers appears to be too busy to come here and attend the debate today. And the citizens of Europe must know that there are just two institutions in the entire world which meet behind closed doors: the National Assembly of China and the Council of Ministers of the European Union. How is it possible for this to go by the name of democracy and how is it possible that, in the name of this democracy, we call upon you to vote in the June elections!
Mr President, I wish to begin by complimenting Vice-President Gutiérrez Díaz on his interesting and thought-provoking report.
If the Union and its institutions are to continue to develop and become stronger over the coming years, it is vital that the citizens of each of our countries continue to accept the democratic legitimacy of these institutions. We are all citizens of democratic countries and, as far as I am aware, the vast majority of the citizens of each of our countries accepts the democratic nature of our national governments.
However, at European level serious questions continue to be raised by many of our citizens concerning democracy and the European institutions. It is important that the European institutions that are directly accountable to the electorate - in other words, Parliament and the Council of Ministers - should continue to have - and be seen to have - the final decision-making authority on issues of importance to our citizens. It is equally important that the Commission, as the institution charged with implementing European policies, should have a reputation for efficient, fair-minded and even-handed administration of European policies agreed on in Parliament and the Council. This could be best achieved by first ensuring that the interests and concerns of the citizens of each of our countries are made known at the highest level in the Commission. The present system, whereby there is at least one Commissioner from each Member State, has worked well in the past and should be maintained. Those who advocate the end of this guarantee of one Commissioner per Member State, supposedly in the interests of efficiency, risk the creation of a Commission which is remote from the citizens of our individual countries. This, in turn, would weaken the Commission as a European institution.
In any event, the basic structures of the Union, which existed at the time individual countries joined the Union and which enjoyed the support of the majority of our electorate at that time, should be preserved as far as possible. Foremost amongst these basic structures was, and still is, the principle that each country should have representation at decision-making level in all the major institutions.
Finally, the Council, the Commission, Parliament and the Court of Justice all have representatives from each Member State at present, a fact which contributes significantly to the legitimacy which these institutions enjoy in each of our countries.
Mr President, ladies and gentlemen, I would also like to congratulate Mr Gutiérrez Díaz and the Committee on Institutional Affairs on this excellent report.
In my view, the Treaty of Amsterdam is inadequate in some respects; it has both good and bad points. However, it has allowed us to make significant progress in the area of citizenship, although it is currently difficult to assess the full scope and implications of this. The Treaty provides us with the possibility of creating the largest ever area in which people can move and work without any obstacles, with equality and with full respect for their rights and for the foundations of the rule of law.
The Commission presented a communication in July 1998 on the creation of a European area of freedom, security and justice. As you all know, and as Mr Hager just pointed out, during the informal meeting of the Heads of State and Government in Pörtschach, a decision was made to hold a special Council meeting dedicated solely to issues relating to justice and home affairs in October of this year in Tampere in Finland.
I fully understand your concerns over certain issues raised by the Treaty and, in particular, the question of how to establish the conditions required for its implementation. The Treaty of Amsterdam does not precisely define the objectives to be met by the institutions, as Mr Kaklamanis pointed out. However, this lack of precision is to a certain extent necessary since an area of liberty can never be fully consolidated. It can only exist if it is capable of constantly adapting to reality and of guaranteeing freedom and rights along with security and justice, to all people in general and to its citizens in particular.
The definition and implementation of these objectives require democratic participation, which, in the long term, should come to mean full participation. Unfortunately, as Mr Brinkhorst pointed out, the Treaty specifies that a period of five years must pass before the Commission will have the monopoly of initiative in this area and before it can apply the codecision procedure in decision-making. Parliament must fully exercise its democratic control in this area by continuing to cooperate closely with the national parliaments. This cooperation is something that Parliament has been building on and that will continue to develop.
In this context, we must make full use of the role of the Court of Justice in order to assert respect for the law as a condition for creating this area. One possibility here would be for the Court of Justice to sanction the actions of the institutions if they did not respect fundamental rights. There are limits to the jurisdiction of the Court in Luxembourg, particularly as regards the second and third pillars, but these must be progressively overcome.
I agree with the rapporteur that it will not be possible to build an area of liberty unless we fully respect certain rights inherent in freedom of movement, which are only partly respected at the moment. We must ensure that we adapt our rules to the reality of civil society. We have social standards that were perfectly adapted to the type of freedom of movement that existed 20 or 30 years ago, but these might prove ineffective in the future. Equally, the restrictions demanded by the Member States in days gone by may seem unjustified today. We need to create an area of liberty like that so skilfully described by Mr Manzella. In addition, we need to realise that we will only have achieved complete democracy when European citizenship is fully consolidated in that area and fully accepted in our daily lives.
I believe that the key here is to go back to the heart of the process of European integration as it was conceived in the 1950s. We need to get rid of the feelings of hostility and rejection or even the idea that a European from a neighbouring country is a foreigner, and we must replace them with the firm belief that the process of integration is, above all, a process of solidarity.
I would also like to say that I am convinced that if these principles had formed the starting point for the actions of the Member States, our institutional system would have been able to adapt much more quickly to citizens' needs. I therefore fully agree with the opinion expressed by the rapporteur, Mr Gutiérrez Díaz, in this respect. Moreover, if these principles were truly followed, the intergovernmental conferences would concentrate more on the common interest and be able to take some of the drama out of negotiations that are so important for the continuation of the process of European integration. At the same time, we would move towards a Union that is more closely linked, that has a greater sense of solidarity and that is more in tune with the concerns and needs of its citizens.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
OCTs, ACP countries and remote regions
The next item is the report (A4-0036/99) by Mr Aldo, on behalf of the Committee on Development and Cooperation, on relations between the Overseas Countries and Territories (OCTs), the ACP States and the ultraperipheral regions (UPRs) of the European Union.
Mr President, ladies and gentlemen, the own-initiative report on which the House is to vote is of fundamental importance for the future of the people of overseas Europe which, since the Treaty of Rome of 1957, have all had different relations, to varying degrees, with the European Union.
The report highlights the structural, economic and social problems brought about by the relations that the European Union currently has with its remote territories, relations that are not very well adapted. However, before looking at the report itself, I would like, in particular, to express my sincere and heartfelt thanks to all those who contributed in any way to the drafting of this report. In order to ensure that this subject is properly understood and to avoid any misunderstandings, I would also like to briefly explain the origins of this report and the motivation behind it.
When I became a Member of the European Parliament in 1994, I was struck by the lack of knowledge and the total absence of understanding of the overseas territories. This was particularly evident in the confusion that existed between the overseas departments and the OCTs until the Hansen ruling that was handed down by the Court of Justice in 1978. I was also struck by the lack of consideration for the overseas dimension these regions bring to the Union, as well as the failure to take account of their specific characteristics when applying Community law. For the OCTs, there are anachronistic association arrangements, which have their origins in the Treaty of Rome of 1957 and which ignore the fact that the vast majority of these countries have achieved sovereignty. The OCTs and the ACP countries are constantly lumped together, funding is not adapted to the institutional reality of the OCTs, with their respective capitals, and there is a total lack of partnership and consultation when applying Community law to the OCTs.
As I come from an ultraperipheral region of the Union, I therefore quite naturally set myself the objective of clarifying this issue and removing all those ambiguities and confusions that have tarnished the European Union's relations with its various peripheral partners for almost half a century. In this respect, I had the unconditional support and encouragement of my political group and of other Members with an interest in the matter.
Therefore, in February 1995, I invited my political group to visit Guadeloupe in order to see for themselves the reality of the problems that I have just set out, through study days on the European Union's relations with the overseas departments. As a result, on 6 February 1995, in the presence of political and socio-professional leaders from the West Indies, Guyana, and the overseas territories, along with members of the press, I proposed for the first time that Article 227(2) of the Treaty of Rome should be revised. Once the French Overseas Minister had taken over, and following various processes and stages of consultation, this led to the establishment of the new Article 299(2) of the Treaty of Amsterdam.
The aim of this approach was similar to that of the provisions of Article 73 of the French Constitution of 1946 and then of 1958. It hoped to move the utlraperipheral regions towards an adapted integration, removing their status of legal egalitarianism, through a simplified interpretation of the law that applies to them. It was from this same perspective that in 1996, I fought for and obtained a more generalised debate on the European Union's relations with the UPRs, the OCTs and the ACP countries.
As a result of this, on 8 October 1996, I requested, as coordinator, that this issue be included on the list of proposals to be the subject of a future parliamentary own-initiative report in the Committee on Development and Cooperation. I was successful in this respect, so with this in mind, and in order to move this issue forward while respecting the European Parliaments's Rules of Procedure, on 20 January 1998, I sent a letter to Mr Michel Rocard, who had recently been appointed as chairman of the Committee on Development and Cooperation. I asked him to include this issue in the committee's agenda to discuss the matter of the own-initiative report.
Therefore, following a vote at its meeting of Wednesday, 25 February, the Committee on Development agreed to an own-initiative report on this issue and requested authorisation from the Presidency to draw up the report. That authorisation was granted by the Presidency at the beginning of July 1998. As a result, I have the great honour and the very great pleasure of presenting to you today this own-initiative report that summarises the European Union's vertical relations with its overseas partners, but also attempts to summarise the horizontal relations between these different entities.
We consider the UPRs to be outposts of the Union in various parts of the globe. They are therefore showcases and the key players in Community action in their respective environments. The UPRs must play a leading role in Lomé 2000 and must be the driving force behind interregional cooperation. As far as the OCTs are concerned, we now need to clarify their legal status, especially by doing away with the analogy that is drawn with the ACP countries and all the ambiguities surrounding the system of rights to citizenship and rights of establishment.
The hybrid regime for the OCTs, which is somewhere between integration and cooperation, must in no way be a collection of negative elements aimed at curbing, through lack of knowledge or understanding, the good and intelligent relations that must exist between the European Union and the overseas countries and territories. The association arrangements must therefore be reviewed, as the original dual nature of their institutions - with autonomy in terms of their national law and their justice system under Community law - means that the OCT Declaration 2000 must give priority to four lines of reform. These include strengthening the human dimension, strengthening the partnership between the political leaders of the OCTs and the European Union, strengthening financial solidarity by setting up a special development fund for the OCTs that would replace the current EDF, and respecting the specific institutional features of each OCT. In our approach, we must make every effort to preserve the powers devolved to the OCTs through their autonomous status.
Mr President, ladies and gentlemen, my voice in this Hemicycle here today is nothing more than a reflection of the combined expectations of the elected representatives and the people of the overseas territories. To assure myself that the views of the people were the same as mine, I have made every effort to consult the people since I first began to consider this issue, firstly as a regional councillor, a member of the COPM since 1986, then as a founder member of the Committee of the Regions in 1993 and, finally, as a Member of this Parliament since 1994. There have obviously been others before me who have had the opportunity and the honour of speaking for the overseas departments, notably through the Ligios report. It was that report that in 1987 report initially raised awareness in the Community institutions of the problems of the overseas departments and ultraperipheral regions and their specific characteristics, and I would also like to thank and congratulate those people for their work.
Applause
Mr President, the Committee on Regional Policy was consulted on the excellent own-initiative report by our colleague Mr Aldo, and considered the issue of relations between what are known as the ultraperipheral regions and the OCTs or ACP countries close to those ultraperipheral regions. This is the case for the Caribbean and the Indian Ocean.
The Committee on Regional Policy unanimously decided that here we have countries that are united by geography, history, culture, and often by language, but that completely ignore each other from an economic point of view. Moreover, there are complaints about how confined the markets are in the ultraperipheral regions. In reality, we feel that it is absolutely necessary that these neighbouring countries - which are naturally close - should form real regional markets, with a view to achieving sustainable and balanced development.
The European Union must contribute to this by promoting joint ventures, that is, associations between companies from ultraperipheral regions and from neighbouring ACP countries and OCTs in order to develop these regional markets and their exports to the Union or to third countries. The Union will also have to include the ultraperipheral regions, the OCTs and the ACP countries in the negotiations that will lead to the future Lomé conventions. These conventions must, of course, promote the establishment of the regional markets by doing away with the customs barriers. In our view, these barriers are like the leftovers from traditional colonial agreements, and I would like to draw our colleagues' attention to this. Economic exchanges between these countries must be guaranteed so as to encourage them to develop in a harmonious manner. And, once again, there needs to be better understanding between neighbouring countries that are in such close proximity.
Mr President, the Committee on Fisheries welcomes Mr Aldo's initiative. It has the advantage of drawing attention to the perverse effects of the diversity of Community action concerning territories that are close in geographical terms, but which have a different status. We need to avoid a situation whereby membership of the Union means that a territory is subject to a series of ill-adapted constraints and whereby non-membership means that a territory benefits from aid that promotes extra-Community competition to the detriment of our own territories.
The socio-economic balance of all these territories is largely linked to activities that depend on the sea, particularly fishing. Therefore, our committee unanimously adopted a series of recommendations, which were all taken over by the rapporteur. They are aimed precisely at preventing a situation whereby membership of the European Union is a handicap for our ultraperipheral territories.
Our committee highlights the need for changes in the law to allow the CFP to be applied differently in these regions that are very remote from the European continent. It must be adapted to the opportunities for development offered by their maritime areas that have a strong fisheries potential. We also emphasise the need to improve equipment, in particular by regionalising the MAGPs. Moreover, we would stress the need to introduce a modulation of the POSEIDOM aid scheme, as although its effectiveness has been proved, certain provisions need to be refined in order to ensure better protection of resources. Our committee recommends that Community policies for the OCTs should be consistent with the European Union's cooperation policies for the ACP countries, particularly as regards preferential trade measures and policies on direct aid. They should also be consistent with the GSP measures, especially the drug GSP, and we should reconsider the validity of this mechanism.
Finally, our committee underlines the urgent need for delimitation of waters in the Caribbean, as that is the only means of achieving fisheries agreements in that region. It also calls for stricter checks in Community waters dependent on the OCTs and ultraperipheral regions, as these waters are frequented by many fleets from third countries that are drawing on the resources in an anarchic manner.
We shall suspend the debate on the Aldo report at this point; it will be resumed in the afternoon.
We have now reached voting time.
VOTES
Madam President, I would like to speak on a point of order pursuant to Rule 101. Like all my colleagues who were present in the House this morning, I noted with astonishment the Council's absence during the debate on the Bourlanges report on decision-making within the Council in an enlarged Europe.
Under Rule 101, the Council may be present in the Chamber. As this is a debate on the reforms which must be undertaken in future in the context of the process of major institutional reform which Parliament is firmly demanding and which is at last gaining widespread support, we feel it is imperative that the Council should attend. It may not be required to do so by any rules as such, but it is surely only proper for it to do so.
Whatever our opinions, we all agree on the importance of this debate and of the ideas it allows us to develop prior to enlargement. I would ask the President to protest strongly to the Council, on Parliament's behalf, at its absence during this morning's debate.
Applause
I can assure you that I will pass on your request, Mr Duhamel, since this is indeed a very unfortunate absence.
Madam President, we are now going to vote on Amendment No 18. There is a technical problem here, because I believe it would be a good idea to replace the first part of the original version of recital D with the first part of this amendment. I therefore propose a vote in two parts, the first part up to 'victims of gender-specific persecution'. But if the second part of the amendment is not adopted, I would ask that we should vote on the second part of the original version of the recital. Otherwise this would not make sense.
Yes, that is how we always proceed. The House is now fully in the picture.
On paragraph 11
Madam President, paragraph 11 poses a linguistic problem in the French language version. Mrs Pailler put forward an amendment in committee and I pointed out to her that the term 'statut de non-droit ' was contradictory. We therefore changed it with her agreement. However, I see today that it is still included in the French version. You must tell me which text is authentic, and if it is the French text, this expression must be changed once again.
Yes, it is the French version which is authentic.
I propose that we insert 'situation de non-droit ' in the French version to replace 'statut de non-droit '. This is also the term that was adopted in committee.
Parliament adopted the resolution
I am voting against this recommendation/common position because I believe it does not adequately address the technical issues involved.
I intend to vote against the proposed draft Council regulation because I believe that the technical details have not been properly or fully investigated. There is need for a full review of the technical standards to ensure that safety standards are fully met whilst at the same time aircraft that are satisfactorily functioning from every point of view are not lost to our fleets.
Gahrton report (A4-0047/99)
A civil peace corps is an old 'green' idea for channelling European foreign policy cooperation in a constructive, rather than a military and therefore destructive direction. The European Civil Peace Corps will be able to call on a core of full-time employed professionals, as well as a pool of mission-specific professionals, including conscientious objectors on a voluntary basis and unpaid volunteers, for specific missions.
It often happens that conflicts flare up again in the wake of a military peacekeeping mission because the causes of the violence have not been addressed. Facilitating dialogue and mutual confidence building should be a part of every peace mission. A lasting peace can be achieved, above all, through a genuine process of reconciliation. It is in that context that a civil peace corps should be able to fill a gap.
I am fully aware that many of those who voted for this proposal believe that a civil peace corps should be complementary to the Union's military capability. However, the Green Group, including myself, clearly hope that it will become an alternative. We have absolutely nothing against the EU taking part in operations abroad, provided that the activities are peaceful and constructive. Perhaps a successful civil peace corps might persuade some European activists that it is unfashionable and outdated to earn respect on the world stage through a show of military might. The future belongs to those who promote peace, not war.
This is a very important and much needed initiative. It is imperative that a peace corps of this type should be an entirely civil undertaking. The main task of the peace corps should be to reduce tension and prevent conflicts from escalating; it should operate under a mandate of the United Nations or the OSCE, and its primary purpose should be conflict prevention.
In my view, concrete examples of the tasks to be performed by a civil peace corps are as follows: mediation and confidence building, humanitarian assistance, the disarmament and demobilisation of former combatants, supporting refugees, rehabilitation and reconstruction, and the stabilisation of economic structures. Other tasks might include monitoring and improving human rights situations, empowerment for political participation, as well as interim administration to facilitate short-term stability. A civil peace corps might also extend its remit to providing information and establishing educational structures and programmes designed to eliminate prejudice and hostile images. An essential condition for achieving a peaceful outcome is involving both parties to the conflict in common projects.
What is required is a core of full-time employed professionals, backed up by a pool of experienced men and women to be called on for specific missions. In particular, their professional expertise as peacekeepers, conflict-solvers, psychologists and so on should be exploited to the full.
Read report (A4-0055/99)
Through an active and very skilful effort by Parliament's delegation to the Conciliation Committee, Parliament has succeeded in having most of its wishes from the first and second readings put into effect. For me it has been crucial, throughout the procedure for the adoption of this extremely important directive, to ensure that transmission and receiving equipment built by radio amateurs for their own use should not come under the directive's rules on manufacturer's self-testing and declarations of conformity.
Barzanti report (A4-0026/99)
I wish to thank the rapporteur for his work on the EU Copyright Directive which is a complex and technical subject of importance to artists in Europe. The Greens have sought from the beginning to make the protection of the creativity of writers, composers, musicians-performers EU-wide, a priority in amending the Copyright Directive. In Ireland musicians and performing artists such as BoyZone and the Corrs have appealed for copyright protection for their work.
The rapporteur has my full support in his appeal for a strong directive, protecting the music industry from piracy on the Internet. The fact is that digital technology can 'clone' an exact reproduction of the original, leading to an increased risk of piracy on the Internet.
I will continue to support a call for a strong Copyright Directive. I am personally committed to the protection of the rights of European artists, writers and composers. Europe's cultural industries have a great deal to lose if this new directive is not absolutely protective of creative rights and intellectual property.
We share the rapporteur's view that harmonisation is needed to create a fully functioning internal market for those with copyright protection.
However, we cannot agree with Amendment No 48, since it would mean that anyone wishing to set up a broadcasting organisation would be required to have a licence. In Sweden, we have an effective system based on a licensing agreement. In practical terms, it consists of a collective agreement concluded by a representative licensing body.
We would also like to emphasise that, in our view, the Member States should provide for exemptions from the copyright restrictions specified in Articles 2, 3 and 4 in the case of non-commercial use for the benefit of people with disabilities. This is best expressed in Amendment No 72.
We would point out that, in our view, there should be exemption from the restrictions in Articles 2 and 3 for use where the purpose is to make official documents accessible to the public, as set out in Amendment No 69.
We support the amendments granting exemption from the restrictions in Articles 2 and 3 in respect of the setting-up of a library or archive, for example.
At the end of 1997, the Commission put forward a controversial proposal for the harmonisation of copyright law in the Community. It did not believe that national laws were working well or had kept up with technological developments. The Commission also wished to limit the extensive pirate copying of CDs and CD-ROMs. In its original form, the proposal meant that a consumer who had bought a CD could not copy it on to tape in order to be able to listen to the music while he was out jogging. Furthermore, the Commission's original proposal for a directive ignored the fact that a number of public service stations would have problems if they wished to use CDs as background music for TV broadcasts, and that the visually impaired and people with reading difficulties would not be able to enjoy special offers from libraries. Special offers made available by public institutions to the handicapped will not be affected by the proposal. In the light of this, the Danish Social Democrats have endorsed an amendment which ensures that special national schemes will not conflict with EU law.
In this way, it has been possible to secure a well-balanced copyright law which both safeguards the rights of producers to their own output and protects the interests of TV and radio stations and consumers.
At the first reading of Mr Barzanti's report today, we have abstained from voting on the report as a whole. We are very concerned that the harmonisation of copyright law in the EU will obstruct free access to information for all social groups, especially people with a visual handicap, for example. The June Movement regards free access to information as the very cornerstone of democracy. Without opportunities for individual citizens to obtain knowledge and information, the democratic process would become confused.
Nonetheless, we would have liked to support the report in order to protect the interests of artists and safeguard their rights in connection with the exploitation of their work. Because most of the amendments which we had hoped would safeguard the rights of artists were not adopted, and since most of those which we had either tabled ourselves or endorsed and which would have ensured free access to information for the handicapped and others were also rejected, we chose to abstain on the report as a whole. We will take the matter up again at second reading.
Issues related to the information society and the Internet are of great interest to me. Apart from the aspects which imply a radical change in the way our societies are organised, there are still a number of questions about how our legislation and our legal tools are going to have to change in future in this area. I would therefore like to congratulate our President, José Maria Gil Robles, and Roberto Barzanti for having responded so rapidly to artists' concerns that their work is too often being used illegally on the Internet.
While it is relatively easy to draw up a report and protecting the concept of copyright is the least we can do, it is not easy to legislate at European level to provide proper protection for the 'victims' of this plagiarism. This is an area where we need to show imagination in establishing effective legal protection. To do this, I believe we must promote measures which are appropriate for the different forms of dissemination and piracy. Following the example of existing broadcasting legislation, should we not also introduce a user charge levied when compression tools such as MP3 or MP4 are sold?
However, we have to be realistic, since we have to find common ground with all parties concerned, and in particular with the United States and the producers of this type of software.
Therefore, while I agree on the whole with the rapporteur's concerns, I question the distinction that is made between analogue copying and digital copying. In my opinion, digital has already won.
The Barzanti report stems from an important debate concerning the harmonisation of certain aspects of copyright and related rights in the information society. We believe that the report creates a good basis for further discussion of the protection and exercise of the privileges of rightholders. If we cannot endorse the report, it is not because we wish to remove the advantages enjoyed by rightholders with regard to the exploitation of their work, but because the proposal adopts an unnecessarily restrictive approach to the definition of rights, which in the worst case would deny artists the right to negotiate for themselves both the scale of payment and what rights they transfer to a producer.
The Scandinavian countries have a long tradition and great experience of solving difficult copyright issues with the help of licensing agreements. We think that this traditional Scandinavian model involving collective agreements ought to be retained. At the same time, we take the view that publicly funded institutions which are open to the public, such as museums, libraries, archives and so on, should have the opportunity to participate fully in the development of the information society. Taken to the extreme, the contents of the report would mean that copyright legislation would prevent them from fulfilling their non-commercial, educational function.
If the report is adopted in its current form, without taking into account a number of proposed amendments, it will for example no longer be possible to record radio and TV broadcasts for short-term use for the inmates of care homes, hospitals, prisons and so on. We believe that a move in this direction, which does not sufficiently take account of the general public's need for and right to free and equal access to information, would be disastrous in terms of social development and democracy.
Technological changes are currently weakening certain legal categories. This is true of the field of taxation, where the Internet is changing basic concepts such as the tax frontier, tax territory and the tax base.
It is also true of the field of artistic and literary property. Two principles are in conflict here: the right of the author to protect his work and his right to a fair income from his work versus the freedom of the Internet.
In this respect, the European Union is all the more contradictory as one of its fundamental principles is precisely that of free movement. However, where there is freedom of movement, there cannot be protection, and vice versa.
In literary and artistic works, the Europe of Brussels is finally discovering what it has spent 40 years refusing to see with coal, steel, textiles, cars and agricultural products, namely that freedom of movement prevents real protection.
We want to give the field of culture what we have denied our farmers by reducing customs duties and the common agricultural levy, and we wish to do so by means of an exception. This is good, but it must be applied across the board.
In itself, the draft directive that we have been looking at includes entirely acceptable elements which are designed to protect authors' ethical and financial rights. If we take music, for example, there is no doubt that digital compression technologies, such as MP3 or the new VQF standard that has appeared recently, represent a potential danger to the record industry, even if no scientific study has as yet been undertaken to confirm this. In France, we have seen only a slight drop in the sale of singles but this may be a mere coincidence.
Another danger that is equally real lies in the solutions that might be introduced. It would be tempting to place the information society under supervision, then we could control everything. The European Union makes no secret of its ambitions for the Internet: to transform this information area, this tool of cultural and personal development, into a mere shopping arcade.
In France we have seen the success of Canal+, where a broadcasting monopoly was effectively created. But nobody pointed out that Canal+ developed without any competition. In France the state has a monopoly on broadcasting. By penalising the pirating of Canal+ decoders, we effectively created a monopoly on reception. And some people would like to do the same with the Internet... the best of all possible worlds!
The solution is not only to be found in a directive inevitably restricted to the European Union. Taking into account the level of market penetration, it is above all American authors who are protected. European authors, on the other hand, do not have the same sort of guarantee as in the United States, for example. The concept of copyright is much more restrictive there than in France, for example. In order to effectively protect copyright and related rights, a better solution would be an international conference on the subject, where sovereign states could defend their own industries and agree to protect other countries' in accordance with the principle of reciprocity.
A balance must be struck between freedom and ownership. For the first time in history, freedom is being played against art.
This is a novelty for the artists. They had been taught by the Left to be defenders of freedom. Today they are pleading against it for the sake of their right to ownership. The Internet really is changing everything, even the most firmly entrenched roles.
The Community has certainly taken its time in getting round to harmonising the legal framework for copyright.
In the last few years we have seen open and flexible legislation designed for an increasingly developed world of technology and computers on the one hand, and on the other, old and outdated rules, as in Italy, where the matter is governed by a law going back 60 years.
While there is absolutely no question of challenging the sacrosanct right of authors and editors to have their work protected, we think it is crucial, in regulating individual Member States' exceptions to the right of reproduction, not to dance to the tune of large record multinationals, for example, to the detriment of small and medium-sized European recording companies. Article 5 needs rewording to avoid de facto restriction of access to the network for independent operators.
There still needs to be a right of reproduction for scientific and cultural works which are educational rather than commercial, together with a flat rate payment if more than 20 % of the book is reproduced.
This would also make things easier for small craft companies involved in reproduction, and indeed for their clients, almost always university students forced to buy very expensive textbooks even when they only need one chapter, thus feeding an often unregulated lobbyist market obviously speculating on comparative prices.
Until standard criteria which meet the needs of the market are finally established at Community level there is a risk that Member States may embark on different and even divergent paths, seriously prejudicing the much-trumpeted achievement of the single market.
I was sorry to have to abstain from the final vote on the Barzanti report. Adopting the text for Article 5(1) as proposed by the rapporteur and approved by the Committee on Legal Affairs means that quite unjustified authorisations will be required for making technical copies from the Internet, which will simply have the effect of extending the supremacy in distribution of the great American recording multinationals into the digital world. This is an extremely restrictive measure for European operators, in clear and paradoxical contradiction to the Digital Millennium Copyright Act just promulgated in the United States.
In other words, two different legal frameworks are being constructed as regards Internet accessibility. In the United States operators' freedom of access is recognised, while in the European Union, under pressure from the large multinationals and with the pretext of combatting piracy, the scope which authors and independent groups have to express themselves is being reduced. As the procedure provides for a second reading, considerable efforts are needed to promote an approach that gives greater weight to the legitimate principles of expression and right of access for European operators, who are excluded today.
At a time when incredibly rapid development is taking place in the area of digital technology, we have found that earlier legislation in the field of copyright does not cover this area adequately. In dealing with this directive, the Conservative Members of Parliament are working to create a balance between protecting the rights of copyright holders who are threatened by digital developments and safeguarding access to information for individual consumers, especially in connection with television and radio. For me it is crucial that this balance is secured in the best way possible, so that in future, copyright holders will be assured of payment for the use of their work, without severely limiting the range of information available to ordinary citizens.
The creators of intellectual works, and all those who have contributed to their creation, are now virtually defenceless against the use, distribution and reproduction of their work by means of new reproduction and communication technologies.
National laws to protect intellectual property and associated rights together with the corresponding Community legislation, which was inadequate even before globalisation and the implementation of digital technologies, need reforming and supplementing immediately on the basis of the new technological facts.
It is also crucial that measures be taken at national, community and international level to protect authors and composers from piracy and from the theft, use and reproduction of their work. We believe that there has already been a considerable delay in implementing such measures.
Notwithstanding certain objections and reservations we may have, the report of the Committee on Legal Affairs and Citizens' Rights is a positive attempt to tackle this problem. It also calls for already existing Community legislation to be brought up to date, by providing legal protection in areas such as reproduction rights, public broadcasting rights and distribution rights, and by providing legal protection against piracy.
Extending such protection to cover not only authors, composers and performers but also producers of CDs and CD-ROMs and radio stations, while positive and logical in principle, must be examined to determine whether all these rights can be regarded as the same. Perhaps it would be better to examine such protection separately to avoid the danger of misinterpreting the term 'intellectual creation' and the definition of composers and performers.
Finally, the most important, and perhaps the most intractable problem is that of the distribution of artistic works and, more generally, intellectual property via the Internet, and the possibility of reproducing such works using digital technology. Although the report attempts to tackle this problem, we feel that it can only be solved if we address the more general issue of electronic copying, especially at an international level, and if we combat the new forms of piracy and forgery which are springing up and going unpunished.
The Green Group in the European Parliament welcomes the draft directive aimed at revising the protection of copyright and related rights by harmonising it on a Union-wide basis so that it can meet the requirements of digital electronic communication. It takes account both of the user's need for access and of the market conditions for the media suppliers and for the producers of the required technologies.
We endorse the rapporteur's endeavour to define the directive more precisely by giving precedence to copyright as the main concept. That decision was justified not only by the subject matter of the directive. Authors' rights are the weakest in terms of the requirement of market and industrial freedom and therefore most in need of protection, given that they relate to works that can only be treated as products to a limited extent.
Consumer and producer protection have their place within this primary aim in that the consumer receives free access to the desired transmission of a work while at the same time the rightholder obtains fair compensation, and the producer receives full protection against piracy.
We welcome the fact that the Commission has largely incorporated Parliament's position and therefore very much regret that it has rejected Amendment No 25, in the form of a new recital, which deals with the treatment of cultural works not protected by copyright, as not relevant to the subject of the directive.
Pérez Royo report (A4-0040/99)
The Swedish Social Democrats are delighted that steps are being taken to put an end to unfair tax competition between countries both outside and inside the European Union. However, we are not sure that the Commission, in its proposal, is going the right way about it. In our view, the fairest way would be for citizens to pay tax where they reside. Accordingly, we wholeheartedly support the idea of an exchange of information between states, rather than a model based on a minimum rate of taxation. Prior to the present proposal, we would have preferred to be able to adopt a position on an exchange of information, as opposed to a minimum tax rate. Now that this is not possible, we have decided to support the amendment that advocates the highest minimum rate of tax.
The Danish Social Democrats in the European Parliament are voting in favour of the EU setting rules on the minimum taxation of interest income from savings. Until now, people have been able to avoid paying tax on savings deposited in other countries. This has led to unreasonable incomes and distortions in the market, and has favoured banks in Luxembourg, for example.
The European Parliament has just approved a twin-track approach which means that a minimum percentage of interest income will either be withheld in the individual Member State or that banks and authorities will exchange information across borders so that tax can be collected. Banking secrecy could therefore be maintained if the first option is used. The Danish Social Democrats do not see the proposal in any way as a move towards tax harmonisation, but as convincing evidence that the EU can put a stop to the extensive tax speculation in Europe.
The proposal for a Council directive that we are examining today is one of the most important on which we have had to give our opinion in recent years.
We all acknowledge that a guaranteed minimum effective taxation of savings income in the form of interest payments in EU Member States other than the investor's country of residence is an ideal way to prevent harmful tax competition between the Member States.
Apart from helping to reduce the distortions that are still widespread in the internal market, this widening of the tax base will allow Member States, if they so wish, to reduce the excessive costs that burden labour income and sometimes seriously handicap our businesses, subject as they are to international competition in an increasingly global economy.
The proposal for a directive that we are discussing today is certainly not the last word in capital taxation regimes. On this point I agree entirely with the rapporteur that a great deal remains to be done in order to achieve an ideal capital taxation system and, in particular, that we need the broadest possible discussions on the issue with the EU's major partners in the capital markets: the US, Japan and Switzerland.
While we are working on such an agreement, I, like many others, believe that this proposal for a directive is certainly an important step in the right direction. I would even say that it is the progress we have been waiting for for a number of years. The Commission has certainly done some excellent work here.
I will therefore be supporting, without any reservation whatsoever, the proposal for a directive as amended by Parliament.
I am delighted with the amendments introduced by the Committee on Economic and Monetary Affairs and Industrial Policy to the proposal for a directive on taxation of savings, which aims to ensure a minimum of effective taxation of individuals' savings income in the form of interest payments within the Community.
I am particularly delighted that my amendment to reduce the level of withholding tax from 20 % to 15 % has been adopted, for three reasons. Firstly, too high a rate would harm investment, and therefore also growth and employment. Secondly, the rate of withholding tax applied in international tax agreements only rarely exceeds 15 %. Thirdly, too high a rate would make all attempts to limit capital flight completely futile. The aim of the directive is to prevent capital flight to EU Member States where rates are higher. So how can we prevent capital from seeking out more favourable tax environments? From this perspective, choosing a rate of 25 %, as suggested by the French Government, would be an economic error that would run counter to the objective of fighting harmful tax competition.
In this respect I am delighted with the proposal by the Committee on Economic and Monetary Affairs and Industrial Policy to begin negotiations with neighbouring countries on fiscal matters. It has also been suggested that these discussions could then be extended to include the OECD members. This being the case, it is good that the European Union is not making the outcome of these discussions a precondition for implementing the directive on taxation of savings. There are enough stumbling blocks already without adding others...
I will therefore vote in favour of the resolution and the proposal for a directive, provided that no amendment is adopted to modify my proposal for a withholding tax of 15 %.
As the House approves the 20 % and does not deem it necessary to first reach an agreement with our neighbouring countries, I am voting against the report.
Tax policy is, for the most part, a national matter. However, dumping through unfair tax competition where the aim is to avoid paying tax should be tackled by means of European rules, provided minimum rules are applied. I have therefore voted in favour of the report.
I voted against the Pérez Royo report on taxation of savings because it is the best way to ensure that savings leave the European Union.
New York and Zurich, which are already rubbing their hands, will be the main beneficiaries of this suicidal relocation operation, Zurich in particular when it comes to European collective investment undertakings within the meaning of the 1985 directive. To top it all, it is only the collective investment undertakings that are targeted, with the result that the promoters will try to relocate outside the EU in order to continue to sell collective investment undertakings to their European customers tax-free. This will mean the end of many of the European collective investment undertakings. You will have promoted tax evasion outside the Community and internal tax revenue will be non-existent.
The Committee on Economic and Monetary Affairs and Industrial Policy has turned a deaf ear. None of my 34 amendments were adopted and my arguments against the ridiculous administrative burden proposed were not heeded. This enormously expensive red-tape for the paying agents will in itself create competitive disadvantages in terms of management costs and will result in collective investment undertakings leaving the EU.
The Committee on Economic and Monetary Affairs and Industrial Policy, like Mr Monti, is also turning a deaf ear to the need at the same time to take measures equivalent to those adopted in a Community directive in third countries that are likely to attract EU capital. If the directive was introduced it should apply above all to the dependent or associated territories of certain Member States and also where these Member States have particular responsibilities or tax prerogatives. The real tax havens within the Community are Monaco, San Marino, Andorra, the Channel Islands, the Netherlands Antilles, and so on.
Surely you do not believe that, as Mr Poos, the Luxembourg Minister, has just stated in our Chamber of Deputies, my country is prepared to agree to a fool's bargain and to be the only one to play the unenviable role of the sacrificial lamb on the altar of rigged tax harmonisation?
Moreover, do not forget that there can be no question of abandoning our condition that the fiscal package put together on 1 December 1997 under the Luxembourg Presidency should apply across the board. Long live unanimity!
This is a classic example of tax harmonisation. First there was harmonisation of VAT and excise duties. Since then, the European Commission has been dragging out its plans to harmonise corporate tax and above all to harmonise taxation of savings, especially as the single currency has heightened the distortions between many tax systems, with all the risks of relocation and competition between them.
Being a poor loser, the Commission has tried to guard against the fiscal dumping that is inherent in free movement by means of its European Code of Conduct, which is in fact only a cartelisation code for tax authorities in order to maintain the oligopoly. It is against this background that we have the Pérez Royo report on the proposal for a directive of 4 June 1998, which clearly aims to set a ceiling on taxation of savings income in order to counter the Luxembourg tax haven.
There would be a dual ceiling: either the application of a 20 % rate of taxation on interest payments or the supply of information. Taxation or information. The choice would be between paying the withholding tax and being subject to taxation in the Member State of residence. This is what we call the model of coexistence: the coexistence of states that apply the withholding tax regime and states that do not.
But that does not solve the problem of globalisation. Capital moves around, even beyond Europe. The problem exists for Eurobonds, which may be underwritten by investors outside Europe. Hence the proposal from Professor Pérez Royo for a multilateral agreement with Japan, Switzerland and the US. This shows how outdated Europe is: the tax village is becoming global.
In terms of capital, globalisation is complete. European taxation is therefore obsolete. It can only apply to taxpayers whose residence is fixed and localised, with the glaring injustice that we all know so well. Europe without frontiers overtaxes labour income to make up for not being able to tax capital income.
This is why the Europe of free movement is a Europe that deprives people who are permanent residents in favour of nomads.
I voted in favour of this proposal on establishing minimum level of taxation on savings income in the form of interest payments, because of three strongly held convictions:
1.This is a first but important step towards putting an end to the tremendous fiscal injustice in this world whereby multinationals and large volumes of capital use tax havens to escape the tax net, a real scandal, whilst individuals and SMEs are condemned to a tax hell, contributing the bulk of national budgets. The final aim should obviously be neither offshore nor onshore. The aim should be 'all-shore', an open, flexible, transparent, efficient, liquid and coherent financial market on a global scale, with the same rules for everyone.
2.With the implementation of Economic and Monetary Union and the advent of the single currency, the disappearance of exchange risks will tend to make taxation on savings a rather undesirable factor in competition. This represents an absolute minimum of tax harmonisation. So far it only applies to individuals, but in future it should also apply to companies.
Differential treatment for non-residents has been a distorting factor. Maybe some people have an aversion to the word 'harmonisation'. But fiscal coordination and coherence are an absolute minimum requirement.
The Stability Pact and the desire for transparency currently prevalent in Europe will in practice lead to fiscal convergence. The current situation, with the withholding tax rates on earnings from capital ranging wildly from 0 % to 60 %, is a major factor destabilising the whole Union.
3.The withholding tax level of 15 % approved by the Parliament seems reasonable to us, but in order to avoid a massive flight of capital from the European Union, we must reach immediate agreements with other OECD countries, especially the USA, Japan and Switzerland, to coordinate policy on taxing capital earnings. This will make the international financial system equitable and more stable, striking a balance between national and international liquidity.
Britain's Labour MEPs support the principles behind the Commission's proposals to prevent tax evasion on cross-border payments of interest to individuals. However, these proposals as currently drafted are flawed and against the interests of employment in Europe's financial services industry.
The timing of the introduction of a withholding tax directive is crucial. Unilateral European Union level action runs the genuine risk of creating an outflow of capital to third countries- for example, Switzerland. Should this happen, then jobs in EU financial centres will be lost to third countries as capital leaves. In addition, there will be no benefit to exchequers as the taxable interest payments will be outside the 15 Member States.
It is not appreciated that Eurobonds or international securities are included within the scope of the directive. Such a move would also run the genuine risk of relocating the whole Eurobond market outside of the EU and in particular, the City of London. British Labour MEPs are acutely conscious of the New York experience of imposing a unilateral tax on such financial services. For many years, Eurobonds were almost exclusively traded in New York. The introduction of a unilateral tax regime saw their near total relocation to London. As currently drafted therefore, this directive poses a direct threat to between 10 000 and 110 000 jobs, mainly in London's financial services, depending on whose analyses you believe. Indeed, there are already clear indications of Swiss preparations for any new opportunities that may arise as a result of EU action.
British Labour MEPs will be supporting calls for a multilateral policy development with the other OECD financial centres to tackle this important issue of tax evasion, and for the exclusion of Eurobonds from this directive.
In the absence of such amendments being carried, British Labour MEPs will vote against this directive.
Both the Commission proposal and the Pérez Royo report on introducing a minimum level of taxation on savings income undoubtedly deserve our support. Especially now, with the single currency and the absence of any exchange risk, this is the only way to rule out predatory fiscal competition.
We must, however, be vigilant about competition in this area from third countries and should therefore demand - particularly via the OECD - that they too should apply minimum levels of taxation. We recognise that this cannot be expected immediately and must therefore agree with the amendment approved in the Committee on Economic and Monetary Affairs and Industrial Policy in favour of a 15 % rather than a 20 % minimum rate, to less the impact of any harmful competition. We therefore disagree with the rapporteur, who has just told us that he would be voting for the 20 % figure.
Alongside the Code of Conduct adopted by the Council in an effort to avoid harmful tax competition among Member States, the Commission has presented a text, in the form of a proposal for a directive, that is both premature and immature. It is premature because it lacks a global approach towards tax harmonisation. Harmonisation of taxation of savings is just one specific aspect of a harmonisation operation that must encompass a number of other areas, of which company taxation is one of the most important. Harmonising only one part of the tax system is potentially more harmful than maintaining the different fiscal regimes that currently exist. As a result, the true merit of a directive on harmonising taxation of savings can only be appreciated once the overall plan has been drawn up and approved.
The text is immature because all of its components are largely controversial and their effects on the European economy are not known. The European Commission and the Committee on Economic and Monetary Affairs and Industrial Policy set out the principles on which agreement could be reached in time: a withholding tax, coexistence, a common rate of withholding tax. But the practical application of these principles requires more careful consideration and, above all, solutions must first be found to many specific problems: the definition of a realistic minimum rate of withholding tax; coexistence, yes, but without the additional untransparent complications of a system of certificates and reimbursements, paving the way for problems in the system; imprecise definitions of the 'beneficial owner' and the 'paying agent'; potentially negative consequences for the European financial markets if Eurobonds are included in this directive without exemption, and so on. None of these problems has as yet been resolved and as a result this proposal for a directive can at the very most be considered as a preliminary draft that still requires intensive work.
Some of Parliament's amendments are a step in the right direction, without necessarily touching on the fundamental problems: the rate of the withholding tax has been lowered; the role of certain neighbouring countries, which will be the sole beneficiaries of the directive in its current version, is mentioned; the usefulness of a certain degree of fair tax competition and the subsequent beneficial reduction in fiscal pressure is underlined. Otherwise, the report remains too close to the Commission text. Even though the explanatory statement is not part of the legislative text, it contains several opinions with which I do not agree: reducing the problem of Eurobonds to a purely British problem and, above all, the rapporteur's ideal vision, according to which 'an ideal (fiscal) regime should be based on the principle of supply of information to the fiscal authorities, i.e. on the elimination of banking secrecy for fiscal purposes'.
For these reasons I am voting against the Pérez Royo report.
I can support an effort being made to counter speculation due to the different rules on the taxation of interest on savings accounts in the EU's Member States, so as to ensure a modest minimum level of taxation. I can also support the Commission's thinking as regards a minimum level of taxation, but I would like to stress that this does not mean that the Danish Conservatives endorse an actual harmonisation of tax rates. I would also like to help bring about a certain exchange of information between Member States to make it possible for taxation to take place in one form or another. At the same time, however, we must ensure that new EU rules in this field do not encourage pension funds and other financial institutions currently based in the EU area to move to countries outside the European Union.
'It is not necessary to recall the origins of this proposal for a directive, or the importance that the fiscal regime of interest assumes in the functioning of the single market - especially when regarded in relation to the introduction of the euro.'
The first three lines of the rapporteur's explanatory statement thus crudely reveal that the objective being pursued is to combat the pernicious yet entirely predictable effects of the creation of the euro on certain capital movements.
As a result of the introduction of the euro in the single market, the tax differentials between the various Member States are causing significant capital movements, and attempts are now being made to curb these, for example by introducing a minimum rate of taxation on income from capital invested by individuals.
It is astonishing to note that the effects of the euro on capital movements were not properly understood before it was introduced.
Regarding the report itself, the Group of Independents for a Europe of Nations has voted in favour of the amendments spelling out the need to harmonise the basic principles of taxation with OECD members. If we introduce harmonisation that is limited only to the Member States of the European Union, it is highly probable that we will witness the flight of capital to third countries.
With regard to the minimum rate of taxation of interest paid, our group voted in favour of the amendment by the Committee on Economic and Monetary Affairs and Industrial Policy, which lowers this minimum rate to 15 % from the 20 % rate proposed by the Commission; a minimum rate that is too high could result in the flight of capital to third countries.
EMU and the euro demand the harmonisation of fiscal policy within the European Union and the shaping of a single taxation framework for economic activity in all Member States. This attempt at equalisation pays scant regard to the different growth levels of each country, to the repercussions that a single tax policy will have on national budgets, to growth and social expenditure and, above all, to the incomes of working people. Its aim is to increase hard-hitting tax measures at the expense of working people and to lighten the tax burden on businesses and capital markets, thereby increasing their profits.
The fiscal policy which is taking shape, little by little, within the European Union, a typical example of which is the proposal to tax income from savings that we are debating today, will strengthen even further regional and social inequalities. It will make big business even more unaccountable and strengthen the divisions in economic life.
The Commission proposal favours tax havens of all kinds and the multifarious exemptions that exist in the system for taxing large corporations. It taxes the interest on the savings of the small investor and the small saver and eases the tax burden on companies and large conglomerates. This is happening at a time when, in the name of social security funding or the reduction of public deficits, proposals are being elaborated or ideas are being put forward to further increase the burden of indirect taxation, which blights the lives of the ordinary person in the street, and to further reduce the public social provision of health and pension cover, because of the high costs involved. It is clear that those who rule the EU believe that the enormous profits and revenues which can legally avoid any form of tax burden through a series of exemptions and derogations which are provided for in national tax laws, such as revenues from financial products, cannot and, what is more, must not play a role in achieving these aims. The people and the workers will bear the costs, and the profits will go to large companies and the capital markets.
We regard as unacceptable and at the same time revealing of the intentions of the EU and EMU the fact that the proposed directive only covers physical persons, when we know that the vast majority of those entitled to hold foreign accounts or cross-border bonds - government or not - are the large institutional investors. Indeed, it is extremely telling that the amendments which called for the directive to be extended to cover legal entities were rejected. It is incomprehensible to us that taxes should be instituted which exempt companies. Such a regulation is a harsh blow to employment and growth, as it encourages capital to be kept in banks or to be converted into bonds or other financial products rather than into investments in production. This is not taxation. Working people are being penalised for doing their utmost to save money. This regulation is simply paving the way for the corruption of economic life, the exploitation of working people and the creation of brass-plate companies, which are set up solely to avoid taxation. It is also creating the conditions - and this is made easier by the convergence of interest rates - to transfer accounts to a country other than the country of residence, or to strengthen the cross-border market in bonds at the expense of the domestic market. The aim is to circumvent tax legislation for 'residents' and to avoid paying tax. In particular, this regulation makes it easier to use zero coupon bonds as a way of laundering money, as they can be sold before their due date to people who are not covered by the directive and are therefore not subject to tax.
The proposal for a directive that we are examining is part of a package adopted by the Council in December 1997, and we wish to reiterate that we wholly disagree with the logic of packages which aim to ward off any genuine objections which may arise and to allow decisions to be made which hurt the weakest countries. This is exactly what is happening with the proposal for a directive to tax the interest earned by affiliated companies, which directly hurts Greece as it is an importer of capital.
Taking advantage of the opportunity provided by the relevant forecast in the draft directive, and bearing in mind that the start of a new round of multilateral negotiations is approaching, we urge the Commission and the Council to take the necessary actions to institute, at international level, a means of ensuring that interest on bank deposits and revenues from bonds of all kinds and other financial products are taxed. Such actions must be targeted at large international institutional investors and, more generally, at legal entities. A way must also be found to tax all kinds of cross-border capital movements which are carried out for profit, in order to put a brake, albeit in a limited way, on the increase in the volume of parasitic, speculative capital.
Lehne report (A4-0045/99)
In our view, the opinion delivered by the European Parliament on this subject is the result of a compromise which is preventing Parliament from helping to advance the Commission's continuing work in this area. Unfortunately, the opinion is representative of the fact that the right, particularly the PPE Group, is working to ensure that Parliament becomes an obstacle to third-country nationals enjoying the rights to which they are entitled while in the European Union. A common set of rules defining the rights of third-country nationals and their freedom to travel and reside in the Member States is a precondition for all citizens being able to move around freely. In this context, it is regrettable that the PPE Group and others are trying to restrict these rights and opportunities. Not only is it detrimental to the rights and opportunities of a number of third-country nationals, but it also makes it more difficult to achieve the goal of the free movement of persons.
We should like to make it clear that we are opposed to the ranking of people seeking work in a Member State in the following order: citizens of the Member State itself, citizens of the Union and third-country nationals, as set out in Article 7.
Nor are we able to agree with the view expressed in Amendment No 43 tabled by Mr Nassauer of the PPE Group, in which he calls for the age limit for family reunification to be lowered to 16.
However, we welcome Amendments Nos 44 and 45, which place partnerships on an equal footing with marriage in terms of family reunification, although we are concerned that the wording of these amendments to EU rules detracts from the possibility of them being applied effectively in all the Member States.
It is essential to point out at this stage that asylum seekers are covered by existing conventions aimed at protecting them against persecution. Different criteria must be applied to those wishing to enter the European Union on economic grounds.
The key issue now under debate is whether we should have a strict or a relaxed admission policy. I would argue that if the European Union admits third country nationals for the purpose of servicing the specific needs of individual Member States' labour shortages then it would be repulsive to adopt a 'revolving door' policy by taking no responsibility for the tangible economic input of workers from third countries.
I would further argue for a strict rather than a relaxed admission policy so as to protect the rights of third country nationals by outlining clearly the necessary criteria for admission.
Harmonising Member States' visa policies with regard to third countries is, in my view, essential as a major step towards improving the safety of travel documents. The mutual recognition of travel documents is paramount to implementing EU policy on the admission of third country nationals.
From an Irish perspective, the influx of refugees, asylum seekers and immigrants is a relatively new experience for us as a nation. Mistakes have been made in dealing with this evolving problem by successive governments. I have to say I am angry at how some of our citizens treat these strangers.
We can at times hide behind the provisions of the Dublin Convention, which states that the first EU country that an asylum seeker enters must process their application for asylum. Ireland is seldom the first port of call for prospective asylum seekers.
The Irish Government should be bold and courageous enough to bring in an amnesty for existing refugees and asylum seekers in Ireland. It should then introduce new and uniform rules to deal with new applications in the future.
The Irish people must show some compassion on this issue. We, more than most nations, have benefited from the generosity of spirit and kindness of other nations in our history, most notably Britain, Australia and the United States of America.
The very fact that Ireland is currently experiencing an unprecedented economic boom must mean that we do not forget our humanitarian duty to others.
Immigration in Europe is one of the areas which we have dealt with least during the present parliamentary term and, as a result, the work done in this area is largely superficial. However, the Amsterdam Treaty which is to be implemented in the near future obliges us to broadly review the current status quo with a view to implementing new immigration measures.
All this will very probably lead to numerous problems, in view of the current inflow of persons and the inability of the European Union to become an outlet for world poverty. One of the major difficulties will consist in making the distinction between foreign nationals who have already been resident in the European Union for several years, and those who have just arrived. Hence the importance of new provisions in the Amsterdam Treaty which differentiate - with a considerable degree of humanity - between short-term and long-term residence, and immigration and temporary asylum policy.
In the face of the numerous political conflicts currently taking place throughout the world - including on our continent - we cannot close our eyes and just turn away asylum seekers saying that they are not our concern. Significant progress has been made with regard to the idea of collective responsibility of a group of nations. European legislation must therefore act as a very strict barrier to foreseeable inflows of persons. The same applies to 'economic' immigration, the criteria for which must be laid down very clearly.
The European Parliament has always ardently defended very strict international rules that can be applied in practice. Controlling our migratory inflows is becoming a major issue, particularly on the eve of enlargement when a number of third country nationals will soon become full citizens.
I therefore approve the second Lehne report because it takes into consideration the realities of the world today without being too liberal and causing harm to our own nationals, but leaving the door open to integration that is controlled in terms of the number of immigrants and in terms of time. The European Parliament needs to find the right balance. Immigration must not constitute an obstacle to European cooperation programmes, but for all that we cannot refuse positive immigration, nor can we reject agreements with third countries.
Today the Danish Social Democrats voted in favour of a report concerning uniform rules for the admission of third-country nationals to the Member States. In Denmark, there has been a halt on immigration since 1974. We have some very tough rules on immigration for the purpose of paid employment. Age patterns in the Member States and a general upturn in the economy mean that we are going to have a shortage of labour in some sectors in the near future. We may therefore be forced to consider how persistently this halt on immigration should be maintained.
Lehne report (A4-0043/99)
Requiring people to have visas creates a number of awkward problems for third-country nationals wishing to travel and reside in the Member States. As regards common rules for granting visas, we think there are two aspects to be borne in mind. On the one hand, the rules should make it possible for everyone residing within the Union to move around and, on the other, they should be applied in a spirit of generosity that will enable third-country nationals to travel and reside, so far as is practicable, in the Member States. We do not foresee any conflict between these two aspects. In this respect, we welcome the committee's draft report, since it emphasises the need for more latitude in the rules relating to visas.
The draft Convention on rules for the admission of third-country nationals to the Member States of the Union is quite obviously responding to a need: to try to introduce minimum conditions for the crossing of EU external borders in order to avoid wide gaps allowing immigrants to enter a Member State and then move throughout the whole of Europe. However, this text, which has clearly been carefully negotiated by the Council, has been damaged by the European Parliament's amendments. At any rate, it is affected by a structural defect which calls for serious reservations on our part: possible revision would be practically out of the question.
In fact, Article 42 provides that the Council shall unanimously decide on any amendments to the Convention, which might seem logical given that the text will have been adopted unanimously. However, this provision poses a problem because if unanimity governs the adoption of a text, it ends up being ultraconservative and even intransigent when it comes to its revision. In fact, the proper rule which should be laid down is that when a text has been adopted unanimously, the failure of one Member State to give its support - by requesting that it be revised - must automatically lead to improvements being made to it.
This is not a hypothetical question. It is currently being raised in France in relation to the 1979 directive on the conservation of wild birds. It could be raised tomorrow in relation to the Convention on rules for the admission of third-country nationals, for example, if a signatory country requests amendments to the rules on family reunification. Nor is there anything extraordinary about this question: no text can remain unchanged forever, and it is normal to provide the means to make changes to it in the future.
Moreover, an additional problem arises in the Convention we are dealing with today: if a country which had not managed to successfully renegotiate a text wanted to be withdrawn by democratic means from part of or all of the text, it would be difficult to see how this would be possible when - as provided for by the Amsterdam Treaty - it would not have the right to re-establish unilaterally certain checks at its internal borders.
We may therefore find it quite strange that governments are pursuing such conventions without having resolved problems as serious as these beforehand and without having taken all the necessary precautions.
Demands relating to the desire to harmonise immigration and visa policies are also made in Mr Lehne's report. The rapporteur's original idea - like that of Mrs Lindeperg, whose report results from the same logic, despite the fact that they belong to different political groups - is that in view of the present difficulties in these areas, the policies can no longer be dealt with at national level alone. The draft Amsterdam Treaty should therefore allow the simultaneous harmonisation of visa policies, without which the free movement of persons, implementation of a fair asylum policy, harmonisation of immigration rules, action to combat illegal immigration and effective checks at the external borders would be jeopardised.
The report has undoubtedly been produced within the context of the ratification of the draft Amsterdam Treaty. It establishes a provisional regulation, the Commission having already undertaken to submit a fresh proposal - in the form of a directive - as soon as the amendments agreed in the Amsterdam Treaty enter into force. However, in the explanatory statement of the proposal for a Council Act, the Commission considers that current economic factors and the situation on the labour market make it impossible to do away with selective admission policies formulated by the Member States for the purposes of paid employment or independent economic activity. Nevertheless, it persists in believing that it is Europe's duty to adopt a global approach with regard to immigration policies.
What about the problems experienced by immigrant populations integrating into societies which already have difficulty defining structures for human and social relations, both internally and with other societies? What about the economic and social cost of such measures? What about the checks I mentioned at the Community's external borders which we know do not actually exist or are ineffective in certain regions? How much flexibility will the Member States have to react to special situations, in view of a safeguard clause providing for an exception whose duration is limited to what is strictly necessary, and taking into account the interests of other Member States which the state keeps closely informed as well as the Commission?
All these questions remain unanswered today. Too much is at stake for us to venture into the unknown in this way. The road to hell is paved with good intentions. This maxim is too easily applied to the spirit of Mr Lehne's reports. Politics is the art of reality, not of utopia. The generations of this century have been paying too high a price for this since 1917 for us to transform the European Union of tomorrow into a vast Yugoslavia in the name of false generosity.
The Amsterdam Treaty and Schengen both give the EU greater discretion as regards immigration, visas and asylum, and the report is an extension of this policy. However, the committee is of the opinion that the report does not go far enough in respect of the harmonisation of visa requirements in the individual Member States.
The existence of common rules for visas makes the European Union more like a state. For a number of countries, it also means that some third-country nationals would have to apply for visas to enter the Union. There is also a strong possibility that such a policy would serve to reinforce the external borders and encourage an inflexible approach to refugees and immigrants. Consequently, I have voted against the report.
Lindeperg report (A4-0050/99)
Madam President, in the Lindeperg report which has just been voted on, the European Parliament calls for the 'upwards' harmonisation - these are the words used in the explanatory statement - of forms of protection complementary to refugee status. In fact, the Geneva Convention of 28 July 1951, signed by all the Member States of the Union, provides for this status to be granted to individuals persecuted in their country of origin on grounds of race, religion, nationality, membership of a social group or political opinion; the European Parliament thinks this is too restrictive. In particular, it would like a broader definition of the recognised causes of persecution - to include gender-specific causes, for example - and of potential persecutors, whose definition would no longer be confined to state bodies.
In addition to a less restrictive interpretation of the definitions of the Geneva Convention, which would open up the way for a complementary refugee status, a temporary protection scheme for displaced persons is being set up at the same time by the European Union, in order to offer a full range of legal structures for reception to all individuals or groups of persons wanting to flee their country of origin for one reason or another.
The proposal which the European Parliament is making with regard to this complementary status seems to me to be completely typical of how it usually acts. It is announced that the new status will grant rights, without taking the trouble to say which ones and merely giving the impression that they will not be subject to a time-limit. No attempt is made to ascertain how many new refugees there will be as a result - directly or indirectly - nor how much all of this will cost the taxpayer. Of course, there is no mention anywhere in the report of what the citizens of the Member States might think about this.
For our part, we consider that this is a completely irresponsible way of doing things. Of course, the countries of Europe must show concern for the welfare of foreigners who have been persecuted, firstly by scrupulously applying the provisions of the Geneva Convention. However, this solicitude can take very different forms, one of which being residence on our territories for an unlimited duration, which we would have to reject more or less outright.
Madam President, I am making this explanation of vote not only on my own behalf but also on behalf of the Spanish delegation in the Group of the European People's Party. We abstained in the vote on this report and I think that I should give you an explanation as to why we neither voted in favour or against. This is particularly important since an issue such as this is perhaps one that requires us to take a particular stance, which is what the Spanish delegation in the PPE Group is doing. We are naturally in favour of harmonising complementary forms of protection so that refugees who do not meet the conditions laid down in the Geneva Convention yet who truly deserve protection, will receive it. That is why we have not voted against the report.
We agree with the rapporteur and the majority of this House about the objectives involved. However, we did not vote in favour of the report because it contains serious flaws. In addition to its legal shortcomings, it also tries to force an interpretation of the Geneva Convention on us which is totally contrary to international law. However, it was essentially political reasons that prevented us from voting in favour of the report: the demagogy it uses only serves to harm the interests it aims to protect. This therefore explains the constructive abstention of the Spanish delegation in the PPE Group.
We should like to thank the rapporteur for his very thorough work on an urgently needed report. We think there is good reason to focus attention on the serious deficiencies that exist in the Union's reception procedure for asylum-seekers. The report deserves praise for the way in which it discusses the measures that will be required to create a workable common refugee policy in which compassion, solidarity and generosity play a major role in determining the Member States' responsibility for accepting refugees.
With regard to the amendment tabled by the GUE/NGL Group relating to Abdullah Ocalan, we do not believe that the matter really comes within the ambit of the present discussion.
Unfortunately, we note from the amendment tabled by the rightist UPE and PPE Groups that the difficulties which the Council had in reaching agreement on a common refugee policy are also reflected in the narrow attitude displayed by these groups in the European Parliament. The way in which this matter has been handled shows, yet again, the ideological divide that exists between the right and left in Europe in their approach to a humane and generous refugee policy. We regret that the same ideological differences have served to deprive Amendments Nos 1 and 2 relating to persecution on the grounds of sexual proclivity of the support they warranted from the European Parliament.
Today the Danish Social Democrats voted in favour of a report on the need to adopt common rules in addition to the Geneva Convention. There is a need for European cooperation on refugee questions. The first step towards a common refugee policy was taken with the adoption of the Geneva Convention. The next step should be some common rules for people who are not covered by the latter. These are people who are not being persecuted individually by the State for political reasons, but who need asylum on other humanitarian grounds. The Member States should have a uniform interpretation of how these people can be assured of proper protection. It is time for us to start discussing a common definition of de facto and other humanitarian protection. There should be certain minimum standards with which all the Member States are obliged to comply.
Since the start of the 1990s, the European Union has been experiencing an influx of refugees who have fled their countries of origin for various reasons. Many of them do not fall into the category of 'refugees' as defined by the Geneva Convention. However, the European Union cannot refuse these persons entry into its territory. In fact, sending them back to their country of origin without further ado would put their lives at risk, or would at the very least jeopardise their moral or physical integrity.
Harmonisation of the policies pursued by the Member States is necessary in this area, and this will be possible as soon as the Amsterdam Treaty has entered into force. Within this framework, we need to set up an instrument to harmonise the forms of protection complementing refugee status.
I broadly agree with the rapporteur on all these points.
In fact, I believe as she does that the European Union must grant a specific status to persons who cannot claim refugee status within the meaning of the Geneva Convention. The debate is mainly concerned with the definition of the categories which are eligible for this complementary status. It seems to me that a number of points still need to be clarified.
One example will illustrate my view: whatever we think otherwise of the death penalty, can a person who at the end of a fair trial is sentenced to death for crimes and offences under civil law, having exhausted all the possibilities of legal redress, really enjoy the specific status I mentioned - as the rapporteur seems to suggest - under the pretext that capital punishment has been abolished by the Member States of the European Union? If so, on what terms? Can a condemned person be given the same status as, for example, a woman fleeing her country of origin because she has fears of being subjected to sexual violence, or inhuman or degrading treatment? This type of question is at the very least worth taking time to discuss in depth.
Complementary status is essential. I just think that the dossier is not ready yet. I am therefore voting against this report and urge that the debate be continued.
The June Movement is going to vote for the Lindeperg report to show our willingness to accept refugees. The Lindeperg report is more humane than the policy which the civil servants and justice ministers are planning. But, for the record, we should not forget to point out that it should be for the Member States themselves to decide on immigration and refugee policy. We do not want any supranational cooperation in this area because refugee policy is improved if the people have the opportunity to endorse it.
In the main, this is a balanced document which addresses some very important fundamental issues. I sincerely hope that the amendments tabled by the Conservative groups are not adopted. They would only detract from the quality of the report, as the aim of those political groups is not to make life easier for refugees and asylum-seekers.
Consequently, I hope that Amendments Nos 1 and 2 relating to homosexuals tabled by the ARE Group are adopted by the House. The matter should be taken very seriously, since homosexuals are persecuted in many countries. Some countries mete out a range of punishments, including the death penalty, for a person's sexual predilections. Freedom from persecution or harassment because of one's sexual predilections is a basic human right. It is essential that this should be taken into account in the discussions on asylum legislation, as well as with regard to protection for homosexuals.
I cannot endorse the Lindeperg report, because I do not think that asylum policy should be a matter for the EU. In my opinion, this belongs solely at national level. Of course, individual countries are morally and politically obliged to comply with whatever international conventions there may be in this field, both in letter and in spirit. The rich democracies in particular are obliged to take a lead where the protection of the persecuted people of the world is concerned, which includes providing asylum themselves for those who are being persecuted. However, my rejection of the report on grounds of political principle should not overshadow the fact that Mrs Lindeperg clearly deals with an important matter in a proper and humane way. An example is her highlighting of the problem that there are people today who in reality are refugees, but who are not recognised as such according to the definition of the term contained in the Geneva Convention.
I would like to point out, however, that it would be a grave mistake for the EU to set about creating an alternative definition of refugees. That would be contrary to the principle that refugees are protected by an international convention, agreed under international auspices. At the same time, I could well imagine that an EU agreement on a different definition of refugees would not be seen as an addition to the Geneva Convention, but as a step towards depriving the Geneva Convention of its substance, so that many more people could be turned away - with a clear conscience - at the EU's external borders. The general impression of the EU, and not least of its Member States, is not that they want to expand the definition of refugees, but on the contrary that they wish to restrict it. The Danish Prime Minister said before the Danish referendum on the Amsterdam Treaty that 'a yes to the Amsterdam Treaty will mean fewer refugees in Denmark.'
The rapporteur has submitted an excellent report which, for the most part, I support. However, the following comments are in order.
In recent years, Europe has tightened its asylum policy. As a result, the number of asylum-seekers has fallen dramatically, despite the fact that there has been no improvement in the human rights situation in the world. A more repressive asylum policy has led to an increase in the number of illegal immigrants. Those who smuggle human beings and illegal organisations with Mafia connections make a great deal of money unlawfully and gamble with the lives of the asylum-seekers whom they bring into the EU. The overcrowded, leaking boats which cross the Mediterranean under cover of darkness only too often end up at the bottom of the sea. Those who succeed in entering the EU illegally then have to endure a miserable existence. They have to live outside the legitimate community and have no entitlement to even the most basic rights. The children cannot go to school or to the doctor when they are ill because their parents rightly fear that they will be found out and brutally returned to their country of origin.
I do not share the rapporteur's view that harmonisation is the best asylum policy, especially since the process, which was begun in 1996, has consistently made the asylum system more restrictive.
On the other hand, I agree with him that women should have their own refugee status as stated in paragraph 15 of the report. The same should also apply to homosexuals.
At present there is a legislative gap between the provisions in the Geneva Convention and the rules on temporary protection, which only apply in crisis situations or when there is a mass flow of refugees. It is the duty of all the Member States to increase their share of the responsibility for accepting refugees, especially those countries with lower refugee quotas than Germany, for example, which is very responsible in that respect. Our job is to ensure that human rights become a reality which is enjoyed by everyone, and not just those who are fortunate enough to be born in prosperous Europe. After all, seeking asylum is a basic right!
The report by our colleague Mrs Lindeperg totally misses the main point of the asylum seeker problem in the European Union, which is that we are not in fact facing a real asylum problem at all, but an asylum cheating problem. That is something totally different.
Everybody knows that just a few percent of asylum seekers in Europe can justifiably invoke the recognised international conventions on asylum. If the hundreds of thousands of asylum cheaters who arrive every year to benefit from social security in our Member States were systematically and effectively sent back over the borders, then there would be no asylum problem at all in Europe.
You may be shocked by the use of the term asylum cheater. Yet it has the benefit of clarity, highlights a reality and contains no human condemnation. There are only two possible approaches here: either you play at being Santa Claus and say 'all foreigners are welcome in Europe and can be supported by us', or you must apply the existing agreements to the letter, in which the case the asylum cheaters must be sent back to their own countries: not just because they put the whole asylum system at risk and thus harm genuine asylum seekers, but also because in Europe itself there are many poor and underprivileged to whom we first owe an obligation before we can take all the suffering of the world on our shoulders.
Mrs Lindeperg clearly opts for the Santa Claus policy. But she is playing Santa Claus at the taxpayers' expense. If her proposals for a further undermining of asylum regulations were to become a reality, the final barrier would be down and we would risk being swamped by fortune seekers from all over the world.
This is therefore an irresponsible report - yet another to come before Parliament - that we will not be approving.
The sitting was suspended at 1.25 p.m. and resumed at 3 p.m.
Progress on Agenda 2000
The next item is the statement by the Council on progress on Agenda 2000.
I give the floor to the President-in-Office of the Council.
Mr President, ladies and gentlemen, when Mr Fischer presented the programme of the German Presidency here approximately a month ago in his capacity of President-in-Office of the Council, the first priority he listed for this six-month term was the successful conclusion of the Agenda 2000 negotiations by the time of the special European Council meeting on 24 and 25 March. It is now just six weeks to the day until this meeting, which will be held in Berlin at the request of Chancellor Schröder.
The negotiations on the individual components of the Agenda, which we have been conducting intensively since the Commission submitted its legislative proposals eleven months ago and at full stretch since the beginning of the year, have now reached a crucial phase. I am glad that at this stage I can now discuss Agenda 2000 with you in detail.
Let me start with a brief outline of the timetable up to the special summit. By the time of the General Affairs Council and Agriculture Council in just under a fortnight's time we will have had a first run-through of all the major components of the global compromise to be reached by the Council bodies and Councils. This first consideration of the key questions, under the aegis of the General Affairs Council, the Economic and Financial Affairs Council and the Agriculture Council, has already proved fairly successful in terms of reaching compromises and consensus on some aspects. But it also became clear that we still have an enormous way to go and very little time to do so.
The Heads of State and Government will assess the progress made to date, especially the results we hope to see from the Agriculture Council on 22 and 23 February, at their informal summit in Bonn on 26 February. We expect this meeting, to which Chancellor Schröder has also invited the President of the European Parliament, to provide important guidelines for the further activities of the final phase.
Immediately after the Bonn summit we will, after all, have to start tying up the package that the Heads of State and Government are to finish negotiating on and bring to a political conclusion at the end of March and during April, under the responsibility of the General Affairs Council as the coordinating body. For the rest, you could regard the fact that Chancellor Schröder has moved the special summit from Brussels to Bonn as a sign of our strong commitment to bringing the negotiations to a successful conclusion.
The German Presidency will do its utmost to achieve that successful conclusion. We have become convinced that other Member States are also firmly resolved to achieve it and therefore want to conduct the negotiations in a constructive and positive manner. Everybody realises that a balanced package is the only solution, and that there can be no winners or losers. Each Member State must have its appropriate say on the final result, but at the same time each must make its contribution to achieving that result. Everything must be laid out openly on the table. There can be no taboo subjects!
It is of paramount importance to the Union and thus to all the Member States - and all the partner states realise this - for us to be able to declare the European Union the winner at the end of March; for one thing is sure, Europe could very easily become the loser. Putting it off will not make the solution any easier, on the contrary. If a few months after the entry into force of monetary union, and indeed only a few weeks before the June elections to the European Parliament, we disappointed people's hopes that we would prove capable of action, the consequences would be very serious.
If the European Union, which since the beginning of this year has become a new financial market with global influence and global responsibility, cannot also resolutely assume the corresponding political responsibility - on the basis also of the Amsterdam Treaty - then too Europe would be the loser. And if the momentum of the enlargement negotiations is weakened and the date of their conclusion is postponed, the effects would be so damaging as to set us back in our work for a long time. I hope these and other arguments will prompt all the Member States to make more and even greater concerted efforts.
Meanwhile it is generally realised that, unlike the case of the earlier Delors I and Delors II packages, this time it will not be possible to reach a compromise in the end by making extra funds available. On the contrary, the unequal burden-sharing that resulted from this kind of approach in earlier cases must be corrected this time, for the sake of the legitimacy and future viability of the European Union. I do not think any of our partners questions the principle of fair burden-sharing, just as they cannot question the principle of solidarity, which is the constitutive principle of the European Union.
One basic condition for the success of the negotiations as a whole is that the Heads of State and Government decided in Vienna to include all the components of the Agenda in the discussion and only to seek a solution in the form of an overall package. Everything is laid out on the table. That means a balance can be found covering every aspect, and the combination of various parameters ensures that the further negotiations will be sufficiently flexible and dynamic.
In many areas of the Agenda, it has proved possible to broaden the basis of agreement over the past weeks. This applies in particular to the reform of the Structural Funds, where consensus has now been reached on major issues. I am thinking, for instance, of the reduction of the number of objectives from seven to three, the reduction of the number of Community initiatives and the long-disputed question of coherence between national aid and EU aid; I am also thinking of the efficiency performance reserve, where gratifying progress was made at the last General Affairs Council.
On other important questions, such as strict adherence to the 75 % criterion for Objective 1 areas and reserving some two thirds of funds for Objective 1, the discussions have already produced clear majorities. Here you must not forget that under the Austrian Presidency broad political agreement was already reached on the pre-accession instruments that are so important to enlargement policy. The same applies to the financial regulation on trans-European networks.
In both areas - structural reform and pre-accession instruments - I held talks yesterday with European Parliament representatives under the informal consultation procedure, continuing those that were begun under the Austrian Presidency. We attach the utmost importance to this dialogue at political level as a means of concluding the Agenda successfully and on schedule. In the coming weeks we will therefore carry on with this dialogue intensively and in a constructive spirit.
Mr Fischer gave another assurance to that effect in his reply to the letter from your President, Mr Gil-Robles Gil-Delgado. Dialogue is not a one-way street. The Council will take account in its decision-making of the positions expressed by the European Parliament during these discussions. The informal consultation forms part of our endeavour to provide Parliament with comprehensive information at all times, as reflected in our debate today and our offer to hold an exchange of views on Agenda 2000 at any time in an informal political trialogue.
We are well aware that not only the Council but especially you, the Members of the European Parliament, will have an important part to play in resolving the Agenda-related problems in good time. Our presidency will do all it can to cooperate closely with you on a basis of trust.
Applause
I do not need to remind the President-in-Office of how essential it is to meet the timetable, not only to secure the necessary democratic legitimacy for the Agenda 2000 package but also to allow programmes and policies to be implemented in a timely and effective manner. We welcome his efforts in this respect.
We, however, need to make progress on our priorities. Parliament's priorities on the general framework regulation are, in fact, clear. As regards the modified proposal on the efficiency performance reserve, Parliament must be involved in decisions on the mid-term review and the reallocation of the national reserve. What role for Parliament can the presidency and the Council envisage to guarantee effective parliamentary scrutiny of the reserve mechanism?
Thirty-four pages of guidelines have been produced by the Commission for the operation of regional programmes. How will these relate to the regulations? How will they be discussed in the Council? The guidelines underline the vital role of urban areas in the European economy. Will the presidency demonstrate its commitment to urban areas by arguing in favour of Parliament's priority requiring continuation of the URBAN Community initiative?
The Commission's reform proposal does not contain any contingency plans for unexpected economic and social restructuring in the regions. Does the presidency agree that it would be wise to set aside some resources under a special Community initiative for unexpected crises to enable the Union to act in such situations? Likewise, is the presidency prepared to promote this priority in the Council.
Finally, partnership is a key priority for Parliament in ensuring that the Europe we build and its policies are genuinely inclusive, supporting a People's Europe. For this reason, we want a strong partnership pact in both designing, drafting and implementing the new generation of programmes. Will the presidency back Parliament's demands in the Council for a strengthened partnership pact, and what concrete and practical actions will the presidency take to ensure that partnership is not just an optional extra but an integral component of all programmes, strengthening the cohesion of a People's Europe?
Mr President, having just listened to the presentation by the Council we cannot immediately say that it has provided a great deal of information. We are in fact very much interested in the Council's own activities concerning enlargement, and in particular how the Council views the state of progress in the negotiations. Is it the case, as we often read at present and also hear from the various think tanks, that we are already thinking about discussing accession dates for certain countries? There are certain reports to this effect and there is a great deal of optimism, and we have also heard the Foreign Ministers of certain Member States say that it is time to set accession dates. It has always been the case with the enlargement strategy that both the Commission and the negotiators have said that this would be the wrong approach, that the accession date is a matter for the country itself and not the Commission or the European institutions as such. The countries themselves must satisfy the rules and conditions for membership and it is our job to encourage progress.
It has always been said that setting dates for certain countries would be an encouragement for them to be rather less energetic in their efforts as it would be seen as a kind of guarantee of membership. Is there any reason to review that position and now to say it is better to set dates after all? What would be the reason for this? Do you see any virtue in this?
Secondly, we are seeing that public opinion is changing, and this is affecting the negotiations. In some applicant countries public opinion is becoming progressively less positive towards membership of the European Union. It is perhaps also true that in many cases there is a serious lack of knowledge about the Union, as also in the Member States at present. Is there not good cause for the Council too to encourage a drastic improvement in information on the European Union in the applicant countries?
Mr President, first of all I should like to express my appreciation to the German Presidency for taking the trouble to come here this afternoon in order to explain how far negotiations have progressed. I am pleased that Mr Verheugen has said that everything is on the table during these negotiations. I should like to stress that fair burden-sharing is one of the important points in this whole negotiating process, and I believe that this must not be ignored when we talk about support for Europe.
Over recent weeks Parliament has voted on the main points of Agenda 2000. We voted on structural policy and on agricultural policy. If my calculations are correct we are planning to spend considerably more than what I read at present in newspaper reports on the Agenda 2000 negotiations. I believe there is a danger here that we will not reach agreement on the financial perspectives. If my knowledge of the rules is correct 314 votes are needed, and when I saw the voting pattern on the main points here in Parliament we seemed to be very divided. I would also warn against assuming in advance that if there is agreement in the Council on drastic spending cuts, Parliament will automatically approve them. I fear this is not so. We would then fall back on Article 203, which would mean that we would be spending considerably more than the Finance Ministers generally want to see or consider desirable in relation to the launch of the euro and so on.
I am a member of the Committee on Agriculture and Rural Development and I should also like to say something about agriculture. I would warn against the general view that everything spent on agriculture is a waste of money. I am not just saying this because of this morning's demonstration here in Strasbourg. Too often I hear that half of the European budget goes to 3 % of the population and so on. I believe we must see this in relation to all tax revenue. When I look at the tax burden in Europe, approximately 50 % of the gross national product, my calculations tell me that approximately 2 % goes to 5 % of the population. That is certainly not excessive. We must of course always ensure that money is not wasted. We must have no more surpluses and keep production within limits. But we need to keep agricultural management in Europe basically as it is, and I think the German Presidency would do well to try to achieve this..
Mr President-in-Office, you have just said that there would be neither winners nor losers in the general agreement that you hope to develop between now and the Berlin summit.
We saw today that there were many French and German tractors in Strasbourg. If my information is correct, there will also be many tractors on 22 February in Brussels and these will come from all over the European Union.
We understand the farmers' concerns. The common agricultural policy is the European Union's main common policy. They are worried because they cannot subscribe to the Commission's proposals. Moreover, I am very surprised that Mr Fischler is not on the Commission bench, while two other Commissioners concerned with the Agenda 2000 package are present. The Commission's proposals are going to bring a drop in prices that will not be fully compensated, but if my information is correct, the Council would favour more moderate reductions in prices but with a reduction in compensatory aid.
I would therefore like you to explain how, when agricultural revenue fell by almost 4 % throughout the European Union in 1998, you will ensure that there are no losers among farmers when the final package is presented. I would like to know what the Council's current thoughts are on this matter.
Mr President, I should like to begin by saying that we obviously all agree that reaching agreement on such an important matter as this should not be put off indefinitely. But I would also say that a good agreement is better than agreement at any price, we should not seek just any agreement but rather a good one, especially since it will remain in force for seven years.
I must also refer to an underlying problem in this area: both in the original Commission proposal and in the proposals that have been discussed in the Council, we have noted the same thing: a lowering of own resources from 1.27 % to 1.13 % in the case of the Commission proposal - entirely to the detriment of the structural funds and actions. How can that be acceptable?
I should therefore like to ask the Council how it can reconcile this situation with the fundamental principle of economic and social cohesion enshrined in the Treaties. And what can you tell us about own resources, Mr President-in-Office?
Mr President, I welcome the President-in-Office here this afternoon. Could he tell us, firstly, what pressure he is under from the Finance Ministers to bring about a deal within the financial limits they require? Will he be able in the longer term to bring about a deal under which the European Union will be able to finance the extra support that is required because of the cuts in prices? Is it not time to face up to reality and accept that this reform as proposed will not work? It will be more expensive to the budget and the consumer will not get any benefit. The processors and the retailers will eat it all up.
We saw the demonstration here today and know that agriculture throughout Europe is in a serious state. My problem is that when I go back to my farmers and tell them of 30 % cuts in beef and 15 % cuts in milk they do not understand. Nor do they want to understand it. The most recent statistics indicate a 57 % fall in income in my region during 1998. This is on top of other serious falls in 1996 and 1997.
Turning to the regional aspect, I understand that yesterday in Bonn the President-in-Office met my party leader, David Trimble, First Minister Designate from the Northern Ireland Assembly. I understand that during that time you had discussions with him on support for Northern Ireland under Objective 1 and our position in the future. As you will know, politics in Northern Ireland is at a very delicate stage at this moment in time. Could you tell us if you were able to reassure him, that the Council will be supportive to Northern Ireland in the future? The fact remains that if the Republic of Ireland and border counties achieve Objective 1 status and Northern Ireland does not, that will be unacceptable.
Mr President, the meeting of the ECOFIN Council of 8 February marked the collapse of negotiations on Agenda 2000. A joint text setting out the financial framework is vital to enable finance ministers to allow their opposite numbers in the agriculture ministries to implement the long-debated reform of the common agricultural policy, but there was no consensus. The German minister, Mr Lafontaine, went too far and, instead of confining himself to the subject of agricultural spending, structural spending and own resources, sought to widen the debate. The result was disagreement and, in effect, a decision to stabilise spending for the period 2000-2006.
The countries in favour of freezing agricultural spending lined up with the position of the German Presidency, leaving the question of the CAP worryingly unresolved, while outside the Chamber the farmers' anger is becoming a genuine cause for concern, especially as the next few days will see demonstrators from all over Europe joining those who are here today.
Mr President, Mr President-in-Office, I would like to ask four specific questions. Firstly, are you working on the basis of the Commission's proposal or on the information provided by the Austrian Presidency? Secondly, given that the Union's main objectives are to strengthen the euro and create employment, what resources are being set aside for these in the financial perspective? Thirdly, as regards the fair distribution of payments, how are you going to remedy the fact that under the agricultural policy, 20 % of farmers receive 80 %of the funds? And finally, as regards enlargement, do you plan to divide up the budget in the areas of agriculture and the Structural Funds in particular, and, if enlargement does not fit in with the Cohesion Fund, to separate regional funding too?
Mr President, I too have noticed that there has been a delay in negotiations in the Council. If you were to continue at this rate, Mr President-in-Office - and I do not want to level criticism at you personally or at the German Presidency - you are not going to be able to stick to the timetable that you yourself have set. It is clear that, unlike the Council, the European Parliament after painstaking debate has been able to adopt coherent positions on the issues arising under Agenda 2000.
Back in November last year, Parliament set out its priorities regarding the general framework regulation. Perhaps I may be allowed to mention a few of them.
Firstly, we said that 0.46 % of Community GDP should be made available for structural actions. I understand the pressure that is exerted by public opinion in the richer Member States. However, we must not forget that the EU budget, despite all the ambitious targets it sets, is currently equivalent to that of Spain.
Secondly, we said that exactly, and not approximately, two thirds of Objective 1 resources should be made available, and that we must stick to the criteria defined by the Commission for including regions under Objective 1, one of which states that only those regions with a per capita GDP which is less than 75 % of Community GDP can be included.
Thirdly, we said that priority status should be given to Interreg, and that there should be a special part relating to cooperation with islands and among island regions.
Fourthly, we opposed the efficiency performance reserve, as originally proposed by the Commission. Proposals for a smaller reserve of 4 % with national top-ups are a move in the right direction.
I also want to make two points in connection with the Cohesion Fund. Firstly, Mr President-in-Office, I think that we must respect the Treaty, which provides that Member States with less than 90 % of Community GDP must participate in the Cohesion Fund. Secondly, I would like you to tell me to what extent the positions of Parliament will be taken into consideration, as it is obvious that the European Parliament is not prepared to budge from these positions. Of course, we will discuss and negotiate, but we cannot adopt stances which are completely out of line with these priorities.
Mr President, Mr President-in-Office, I do not know if the Presidency-in-Office is fully aware of the fact that large sectors of European public opinion currently think of Agenda 2000 as a threat rather than as a necessity or an opportunity. Nor do I know if the Presidency-in-Office is aware that this is largely due to the way in which Austria, and now Germany, are approaching this issue. In my view, they are putting an overly unilateral slant on the work and giving too much consideration to the pressure of public opinion within their own countries, rather than taking an overall view of the European Union as they should do.
Clearly, the basic problem, in my view, lies in the fact that the ceiling for own resources is insufficient. However, it is also true, of course, that the debate has concentrated on expenditure and forgotten about revenue. There is no doubt that we need an agreement that not only guarantees but also develops the principle of social and economic cohesion, together with the relevant instruments. We also need to have a proper debate not so much on how to reduce those instruments, but on how to increase the contributions from all the Member States fairly. For example, what is the Presidency's view of the proposal to include the criterion of relative prosperity in the chapter on revenue? Does the Presidency agree with the French proposal for some form of aggressive measures for the Cohesion Fund, which to my mind would be unacceptable?
Mr President, I have two questions for the Council. The first concerns the pre-accession aids. Pre-accession aids are to be coordinated in the PHARE committee without, as it seems now, the presence of the applicant countries themselves. To what extent can this kind of pre-accession strategy be described as being based on partnership?
My second question to the Council concerns the regional policy/Structural Fund component in the EU. How much importance does the Council assign to the principles of partnership in the Structural Fund regulation, especially the participation of the environmental partners, the participation of the environmental NGOs, the participation of representatives of equal opportunities for women and of the social partners?
Mr President-in-Office, we discovered yesterday evening that we agree to a very wide extent on the pre-accession funds. Even though the Austrian Presidency already achieved a consensus, that is to say a consensus was already reached during the Austrian Presidency, I do of course have to ask again how far you can still take Parliament's decisions into consideration. We saw positive steps in that direction yesterday, but I believe you should clarify once again whether there is in fact still any chance of movement here.
Let me also say a few words on the Structural Funds. The current debate that centres on the need to stabilise expenditure and ensure fair burden-sharing is certainly right, but we in the European Union have another task before us which must always be given due consideration: it is the question of job creation. Here I will take up the cudgels for the Structural Funds and for maintaining these policies as far as possible. Structural aid is targeted at forward-looking development models and economic sectors which have the potential to create new employment opportunities. Is the Council aware that we must set this as a priority? Fighting unemployment and creating jobs is in fact the top priority, and this is reflected in Agenda 2000 too, where it is very strongly emphasised.
Mr President, Mr President-in-Office, Commissioners, the President-in-Office said that the choice of Berlin as the seat of the European Council is a symbol of how important the Presidency believes it is to bring Agenda 2000 to a conclusion in time to allow this Parliament to complete its legislative procedures before the European elections.
He pointed out that the final agreement should not have any winners or losers and that Europe must be the only winner. We agree with that. But he also said that at this stage there will be no additional budgetary resources, and he stressed, in particular, that the budgetary burden should be more fairly distributed.
Up to now, Mr President-in-Office, none of the proposals that the Presidency has put forward in the Community institutions, be they in official documents or in 'non-papers', appear to look for a compromise to ensure that this burden is fairly distributed between all those involved. Instead, they only appear to consider the decision to reduce Community expenditure, which is beyond any logical justification.
With all due respect, you are planning a reduction in agricultural expenditure of almost EUR 41 770 million - almost EUR 6 000 m per year - and a reduction in Category 2 expenditure of EUR 47 000 m - almost EUR 6 714 m per year - without any justification, in the light of Commission reports on cohesion. This does not seem to reflect a compromise that has no winners or losers. On the contrary, there clearly are losers: the cohesion countries who will have to bear the burden of enlargement.
I would therefore like to ask the German Presidency the following question: when is the Presidency going to put forward truly balanced proposals for a compromise in which all the Member States will participate, with each country naturally prepared to make allowances that might enable us to reach an agreement when necessary?
Up to now, Mr President-in-Office, there has been little progress in the informal negotiations between Parliament and the Council. Parliament merely sets out its views and the Council takes note of them.
We were in the same situation with the Austrian Presidency, and we have very little time left now to conclude important agreements.
Mr President, Mr President-in-Office, allow me to link the beginning of your speech with the end. You said that the main priority was Agenda 2000 and ensuring that it reached a conclusion on time, while, at the same time, you said that you hoped for our cooperation.
I think you should have added something there. It is not that you hope for our cooperation, but that you need it. The financial perspective forms part of the Interinstitutional Agreement and, by its very definition, the Interinstitutional Agreement is an agreement between institutions. Therefore, it is not enough for you to reach an agreement with the members of the Council. You must put forward a proposal that Parliament is satisfied with, and, as Mr Mulder pointed out, it will require 314 votes to be approved.
What proposals can you put forward that might satisfy us? Have you already considered some kind of flexibility mechanism or would you prefer us to apply Article 203?
You cannot call for more Europe in every way and more policies, try to combat unemployment and proceed with enlargement while providing less funds to do so. I think that a clear proposal is needed here. And in conclusion, I would like to ask whether we are soon going to see signs that social democrats are in the majority in the Council?
Mr President, Mr President-in-Office of the Council, except for the fact that you once used the term Agriculture Council you have actually succeeded in speaking for 10 minutes without even once really mentioning the reform of agricultural policy; as the agricultural spokesman for my group I do feel a little hurt. But I will probably manage to stop myself from asking you your views on voluntary set-aside since you will certainly not be able to answer that question.
But there is one thing I would like to know. I understand from a major German newspaper that as from the year 2002 for field crops, 2004 for beef and 2005 for milk products, the respective compensatory payments will be reduced cumulatively by 3 % a year and that the intention is to reuse only 25 % of these cuts for special agricultural measures, which means that 75 % goes back into the EU budget. Let me ask you quite plainly: if this 75 % of aid is removed again, then as I see it that will lead to a spectacular increase in the net contributor position of some states. That in turn will produce a further redistribution at the cost of those who already pay a large amount into the EU and get far less back. I would be grateful if a little more could be said about this issue, at least in relation to Agenda 2000, since it does after all have something to do with agricultural policy.
Mr President, we already had an opportunity yesterday to exchange views with the presidency of the Council on Parliament's demands in relation to the Social Fund. But who could know better than you, Mr President-in-Office, that political demands can only succeed if they are repeated again and again? Yesterday you announced that the German Presidency of the Council felt great sympathy for our concerns. Yet I would like to formally ask you again today whether the German Presidency of the Council is also prepared, where necessary, to actually firmly support these demands in the Council, namely the demands that in future 15 % of Social Fund money is allocated to preventive labour market policies and specific aid measures for women, that people who are already marginalised socially are given an opportunity to work through the Social Fund, that the Member States assume obligations in all five intervention areas and that the target groups are designated centrally, and finally that in future 1 % of Social Fund resources for global subsidies is earmarked for local projects.
Mr President, Mr President-in-Office, we are aware that this is an important time: we are planning for the next seven years before the beginning of enlargement, which will transform so many things. The atmosphere surrounding the negotiations does not seem to be particularly optimistic. Instead, there is a vague but nonetheless real feeling of renationalisation.
I only want to make a brief comment on the structural policies. You said that you believe that solidarity is a key ingredient of the European Union. Solidarity in structural terms is not something that is easily achieved, but it is something that is, in fact, required by the single market.
Will funding continue to be allocated to the structural policies? Will the Cohesion Fund be maintained? Are you going to accept the budgetary level of EUR 270 000 million proposed by the Commission, which many Members here consider to be a minimum?
Mr President, Mr President-in-Office of the Council, I hope that you will reply to three questions. The Commission is proposing, with Parliament's support, that the current Objective 6 regions be incorporated in a new Objective 1 region. There are excellent grounds for this, as the northern geographical situation, with its long distances and the fact that it is so far away from European centres, puts the Objective 6 regions in a much weaker position than many others. What progress has been made on this in the Council?
There has been much forceful discussion on the issue of employment, not least during the German Presidency; how is this matter viewed in talks on structural policy? Will greater importance be attached to the issue of employment in the Objectives 1 and 3 criteria?
Border area cooperation is often regarded merely as cooperation which is linked to borders. Is cross-border inter-regional cooperation now to be developed, with border areas being seen as a broader cooperation issue?
Mr President, ladies and gentlemen, I would be happy to answer the questions. I have noted down 83 questions. Do I have 83 minutes' speaking time? No. So I will have to try to summarise the main subject areas and give combined answers.
First, all the questions relating to supposed results are pointless. So far there are none except for the two I mentioned. There is agreement on the efficiency reserve and there is agreement on the question of the consistency of national aid regions and EU aid regions. But these two agreements are also conditional on an overall agreement being reached. Let me tell you at the outset: before the European Council meeting in Berlin there will be no advance agreements on any of the questions you have raised here, simply because the global package has to be made up of many, many components, components that will bring the individual Member States advantages and disadvantages. The Member States' assent is bound to depend on the overall balance the package produces for each Member State.
We are talking about a lot of money for the individual states. Unfortunately, the political majorities in the Council play no part at all here. During the deliberations each country naturally looks to the needs and interests of its own people and tries to reconcile them with our common European objectives. I am not counting on us being able to obtain advance results on important individual issues before Berlin because the global package has to balance out the different interests. Most of the questions in fact suggested that agreement or plans already exist on these issues.
Nor has the German Presidency made any compromise proposal at all at this stage. After all, our duty as the presidency is not to put all our efforts into pushing through the German point of view; our duty as the presidency is first of all to sound out where the broad lines of a compromise are emerging and then, when the time is ripe, to propose that compromise. And that is what we will do. But at present we are still trying to narrow the options. I gave you a few examples of areas where we can already see majorities and perhaps also consensus beginning to emerge. But this process is not complete yet on any single important issue.
One Member of this Parliament referred to public opinion in the Member States. That is something I take very seriously and which the German Presidency also takes very seriously. Let me just point out to you that public opinion in Europe is not united on these questions. I am well aware of public opinion in Spain. But public opinion in Germany, for example, is quite the opposite of what it is in Spain. The same applies elsewhere. So there is no point in telling the presidency about public opinion in a particular country. We have to concentrate on finding a solution that is acceptable to all and consistent with our European objectives. Let me confirm quite specifically that one of the objectives of Agenda 2000 - and we treat it as such - is to concentrate available European resources more emphatically on the objective of combating unemployment. That is one of the key objectives of the whole operation. The people of Europe see unemployment as the main challenge and expect us to do everything possible to combat it effectively. Agenda 2000 can make a major contribution towards that.
I also confirm specifically that the Agenda is directly linked to the question of enlargement. I do not believe that the question of dates is really important at this moment. In any case there has never been a fixed date for the enlargement process. Neither the Council nor Parliament, nor the Commission, nor the applicant states ever fixed a date. Agenda 2000 also establishes the preconditions for enlargement. If we do not manage to conclude the Agenda by March, that will send out a discouraging signal to the applicant countries. That is another reason why it is so important for us to conclude the Agenda in good time.
In view of the conditions under which Parliament is meeting today, with farmers and tractors outside on the street, let me point out that agricultural policy forms one component of the global package. It is not a question of agricultural policy alone. That policy is a component of it in terms of financial volume, and given the structure of our budgets it is of course the biggest component. A large majority of Member States are convinced that agricultural policy must also play its part in achieving the overall result, which is to say it must also be reformed, firstly in relation to compatibility with the WTO competition rules and, secondly, in relation to the financing of the European Union after enlargement.
Since the specific question was asked, let me also say quite clearly that the objective of a European agricultural policy cannot and must not be to jeopardise or even destroy farming. On the contrary, the objective of European agricultural policy must be to preserve farming in all the European regions for the future. The presidency for its part is convinced that the proposals that are under discussion - after all we are still only at the discussion stage - do not tend in a direction that would allow us to say that farming no longer has a future in Europe.
I can understand that you would like to be able to discuss concrete agreements now. But that is not possible because, given the negotiating process that is under way, the global package will in fact not be tied up until March. In cooperation between the presidency and Parliament we opted for a procedure that is now gathering momentum rapidly. We are meeting more and more often and are also discussing more and more subjects. We are fully aware that we need Parliament's assent. During the discussions in various forums the presidency does indeed point out that when the various national positions are put forward, account must be taken of the European Parliament's opinion. However, I must admit that some Member States take this more seriously than others. And some people seem to think we can just leave it to the presidency to decide how it will then persuade the European Parliament to agree to the results of the special summit.
In any case we are endeavouring to incorporate as many as possible of Parliament's views in the results of the summit. That is why I am grateful for all the ideas put forward in this debate in the form of questions. Let me assure you that we will take account of all these ideas, comments and recommendations in our deliberations.
Thank you, Mr President-in-Office.
The debate is closed.
Mr President, on a point of order. As a Member of Parliament who has sat through this question-and-answer session, I find it particularly unsatisfactory that, after a lot of statements, the President-in-Office has, in the end, such a short period of time in which to answer about 83 questions.
A much better way to hold this sort of debate, which is vital, is to inject some life into it and apply the Brussels format we use to question the Commission on occasion. At present, it really does not work! This is a vital subject for European citizens. This has been a dead debate, where few Members have been able to ask questions, but even fewer have received answers.
I shall bring your comments to the attention of the Bureau, Mr Teverson.
Situation in Kosovo
The next item is the statements by the Council and the Commission on the situation in Kosovo.
I give the floor to the President-in-Office of the Council.
Mr President, ladies and gentlemen, the contrast could hardly be more glaring. While you, ladies and gentlemen, are discussing how the Member States of the European Union can live together more unitedly under a common European roof, a few hundred kilometres away, in Rambouillet, the issue being discussed is whether they can live together under any kind of common roof. That shows the strategic challenge Kosovo represents for the Union.
Here we have the single market and the dismantling of borders, there a policy that still regards national borders as a means of fencing oneself off, as a shield. In line with good diplomatic practice, it was agreed that the Rambouillet negotiations would be confidential. They are to be held between the parties concerned and not publicly. So I know no more about them than you, who are well-informed politicians. That is why at this point I have to confine myself to informing you that as expected the negotiations are proving difficult, that so far both sides are giving no ground at all and that the mediators are currently concentrating on identifying any common areas over and above the differences.
Moreover, progress reports on this kind of negotiations can be very misleading, for the truth is that nothing is agreed until everything is agreed. The European Union has a key role to play in the search for peace. With his preliminary work in Pristina and Belgrade, the EU special envoy, Mr Petritsch, made a crucial contribution to enabling these negotiations to take place at all. He is now conducting the negotiations in Rambouillet together with his American colleague Mr Hill and his Russian colleague Mr Mayorski. That is a great challenge and one in which Mr Petritsch deserves our full support.
Incidentally, the fact that the negotiations are being conducted jointly by an American, a Russian and a European shows that the European Union has now acquired a certain ability to act in the field of foreign policy too. We have certainly not reached our goal, but at least we are on the right road.
The European Union reacted to the conflict in Kosovo at an early stage. Since spring last year it has gradually established a differentiated system of sanctions in response to the brutal use of force by the Serbian security forces. At the same time it has allocated a substantial volume of humanitarian aid, amounting of over ECU 45 million in 1998 alone. The EU has supported the independent media to counter the propaganda from both sides. It has also provided aid for democratisation and the development of a civil society in Kosovo.
Our political objective was always the same: far-reaching self-government for Kosovo together with maintenance of the territorial integrity of the Federal Republic of Yugoslavia and effective protection of all minority rights. At its last meeting on 25 January 1999 the General Affairs Council again confirmed the European Union's position. Let me briefly repeat the key points.
One: the European Union is seeking a political solution. The use of force, by whichever side, only exacerbates the conflict and inflicts even greater suffering and misery on the people.
Two: in this context the European Union supports the political solution proposed by the Contact Group, which forms the basis of the negotiations in Rambouillet.
Three: the European Union is calling on Belgrade to fulfil in full the undertakings it gave to the OSCE and NATO and to comply with the demands of the UN Security Council.
Four: the perpetrators of the Racak massacre cannot go unpunished. Their names must be transmitted to the International Criminal Tribunal for the Former Yugoslavia.
Five: the European Union calls on the Kosovo Albanians to fulfil their commitments vis--vis the UN Security Council in full. It condemns KLA provocations that give added impetus to the spiral of violence.
Six: the European Union supports the OSCE Kosovo Verification Mission, which has developed into an important stabilising factor, regardless of all the difficulties it faces, and emphasises that President Milosevic has assumed responsibility for the safety of the mission personnel.
Seven: the European Union is prepared to make its contribution to implementing a negotiated settlement. That applies also and in particular to reconstruction.
Eight: the people of Kosovo must know that the European Union is prepared to help them along the road to peace.
On 25 January 1999 the General Affairs Council extended the mandate of the former Spanish Prime Minister Felipe González as EU Special Representative for the Federal Republic of Yugoslavia until January 2000. I want to thank Mr González for his willingness to continue with this difficult job. At the same time I call on the Belgrade leadership to cooperate with Mr González and to make full use of the opportunities this offers it in relation to the European Union.
Peace and stability in Europe not only demand a successful negotiated settlement in Rambouillet, although that is of course the conditio sine qua non ; peace and stability in Europe also mean that we must regard the conflicts and problems in the former Yugoslavia as a challenge to which we have to find the right, which means the European, answer.
We must strengthen the democratic, pluralist elements in the societies concerned. We must promote and develop regional cooperation. We must establish cooperation and pre-accession structures that match up to these countries' European vocation. Above all, of course, we must establish peace in this region and show how the people of this region can coexist. The European Union offers its support to that end. However, the responsibility for this lies with the warring parties. They must realise that nothing is to be gained through force whereas much is to be lost and that there is no realistic alternative to finding a compromise solution at the negotiating table in Rambouillet.
Thank you, Mr President-in-Office.
I now give the floor to Mr van den Broek for the Commission.
Mr President, naturally the European Commission is also pleased that the parties have acted in response to the urgent call to begin peace negotiations in Rambouillet. Many more efforts will be made to reach an agreement, the presence of the Serbs and Kosovo Albanians in Rambouillet being seen as a sign that they are ready in principle to find a solution. Pressure must however remain at a maximum if an acceptable and workable result is to be achieved. As you will know, Foreign Ministers Robin Cook and Hubert Védrine regularly attend in order to help keep the momentum of the negotiations going.
The European Commission is also represented in Rambouillet and is contributing to negotiations on the economic and reconstruction aspects of the draft agreement. Next weekend there will probably be a further meeting of the Contact Group at ministerial level. The aim will be to appraise the results to date and to discuss what points require extra effort or attention.
For its part, the European Commission is making the necessary preparations for its contribution to the process of reconstruction following a possible agreement. In December and January a so-called 'damage assessment' was carried out on the Commission's initiative, looking at the damage to houses and the basic infrastructure, although it was not possible to visit all the areas because of the fighting. Rough estimates currently put the number of homes damaged to some extent at about 30 000. Initial calculations estimate that it will take EUR 330 million to repair them.
The Commission is planning to hold an international donors conference shortly after a peace agreement is reached. But of course neither this nor reconstruction are possible until there is an agreement and a clear will by the parties involved to live together in peace.
Given this necessary conditionality, the actual reconstruction work can of course only begin when the security situation in the field permits. It is encouraging to see the growing consensus among the Member States and other countries to support a possible agreement with an international force on the spot. That will help further guarantee the reconstruction work.
The most important objective of the reconstruction work is of course to allow the thousands of displaced persons and refugees to return to their original homes. The financial resources made available by the Union for this year are limited. It will certainly be possible to make a start on reconstruction, but the budget lines available for this, which is in fact the budget line for the reconstruction of the former Yugoslavia, is also needed to pay for the reconstruction of Bosnia-Herzegovina.
The Commission will return to these matters as soon as we know what the international contribution to the reconstruction work is to be and the time-frame involved. Humanitarian aid through ECHO, to which the President-in-Office of the Council has already referred, will be granted in the meantime. We also want the European Union's activities to be very visible, which is only possible by coordinating and presenting all our activities as effectively as possible. To this end, the Commission's presence in Belgrade and soon also in Pristina must be increased and assured.
Thank you, Commissioner.
I have received seven motions for resolutions tabled pursuant to Rule 37(2).
Mr President, Mr President-in-Office, Commissioner, on behalf of my group I certainly support the statements by both the President-in-Office of the Council and the Commissioner. I believe I may say without any arrogance but with a certain pride that it was my group that kept pointing out that we need both: the offer of talks and the threat of force. Some people, here in this House too, wanted us to use force sooner; but that would have been wrong. As is becoming clear, there is still a possibility of achieving what is - I hope - our common aim through talks and mediation. I do not exclude the possibility of failure, as at any conference, which would then make it all the more necessary to use force. But the opportunity that now exists really must be used to the full.
The President-in-Office of the Council named names. I am glad that a European representative is playing a prominent role. And I take a personal pride here, for before becoming ambassador in Belgrade Wolfgang Petritsch was a colleague of mine and he really is doing a splendid job here, which is much appreciated. But I am concerned not with personalities but with the matter itself. And that is the importance of having a European Union representative playing the most prominent part here.
Secondly, I consider it just as important that not only the Americans but the Russians too are involved. People often disregard the fact that we also need to remind Russia and the Russian Government of their responsibility for this continent. Given that it does have that responsibility, Russia must play its part in finding the solution, to ensure that it is a lasting solution.
On behalf of my group let me also repeat that we are against borders being forcibly redrawn in today's Europe. If any changes are to be made, they can only be made on the basis of a final consensus, not by force, not unilaterally. If necessary, troops will have to be deployed, as the Commissioner said, to ensure longer-term security. I have no illusions about a solution being found overnight and I would ask everyone in this House to remember that it is not just Kosovo that is under threat now, but that the entire region will be under threat unless we find a sensible solution: FYROM, and Albania too. It is most important for the European Union to urge Albania in particular to listen to the voice of reason and the voice of consensus. It is important to have Albania as a whole on our side, not a divided and divisive Albania, if we are to achieve a common solution here. In that sense I fully endorse the statements by the President-in-Office and the Commissioner.
Mr President, ladies and gentlemen, my dear Mr Verheugen, we did nothing about Kosovo in the early days. We have known what is happening in Kosovo since 1989. We took no notice; we only took notice when we ourselves triggered the KLA movement. Those are the facts and anyone who denies them has not been watching the story unfold.
Today we applaud ourselves and pat ourselves on the back for providing so much funding, which we would never have had to provide had everything not been destroyed, had the West intervened sooner. Our group also supports the Rambouillet negotiations. And I am glad the Europeans are playing a more important role, but as always, of course, they are too late. I hope they are not entirely too late, but I believe we should realise that we could have made an earlier start, for instance last October. Many people would not have died in Racak and elsewhere if we had done in October what we are doing now.
NATO's threat of air strikes must be credibly maintained. Here I am addressing some Members of this House who are against this. With the unconstitutional destruction of the autonomous status of Kosovo in 1989 Milosevic set in motion the disintegration of Yugoslavia as a whole, after which he stirred up nationalist resentment with his Kosovo propaganda. He is now facing the end of his pointless policy of violence against the Kosovo Albanians and will try to extend the 15-day deadline by any means possible. He does not and cannot want a solution to the Kosovo conflict forced upon him by the West. For then he would lose all international significance and would finally have to govern his people. And then his political mediocrity and incompetence would very soon become apparent.
The long-overdue prosecution in The Hague would then also become inevitable and our countries would have to produce the evidence in their possession. So the NATO threat is indispensable. Should an interim solution be found in Rambouillet, as we hope it will, it would have to be safeguarded by ground forces to protect the Albanians and Serbs in Kosovo. But even if no solution is found, air strikes alone cannot secure our objectives. We will need ground forces then too. We are all hoping to see results, but at the same time we expect the West and NATO to show their steadfast resolve, otherwise we will bear responsibility for throwing away this last chance!
Mr President, one thing we can learn from a century of European history is that democracies and dictatorships cannot live side by side for ever, and that the notion of peaceful coexistence under such circumstances has a built-in time-limit. The two systems are incompatible and, in the end, one will vanquish the other. It can come about by military means, as in the case of the defeat of Hitler's Germany, or peacefully, as happened when the Soviet Union fell apart.
The European Union has a duty to take a clear stand in support of democracy and democrats. The suffering which the dictator Slobodan Milosevic has inflicted on the people of Yugoslavia, particularly the Serbian population, must be stopped immediately.
The EU's mission in the Balkans should be to put an end to the fighting, killing and acts of cruelty. That in itself is a very important mission, but it should not end there. Europe also has a responsibility to ensure that all the countries and self-governing areas in the Balkans have democratic systems, and that the people understand both the obligations and duties inherent in democracy.
All the dictators, war criminals and tyrants who have dominated the situation in the Balkans must be driven out of their palaces and government buildings. This will then make room for the leaders of democratic states and legitimate communities in the Balkans to reach a negotiated settlement on borders and other mutually contentious issues, while fully respecting the wishes of all minorities.
Everyone would be delighted if the talks in Rambouillet made progress in this direction. The Serbs and Albanians, Muslims and members of the Orthodox Church should be made to feel that the European Union, without preconceptions or discrimination, is seeking a balanced solution. However, the Liberals, myself included, find it hard to see how even a solution within an imposed time-limit can be achieved without the efforts of a peacekeeping force large enough to command respect. I regret the fact that in Parliament's joint motion for a resolution, other groups have stopped short of pointing to the need for such a force. Certainly I am pleased to see that my Social Democrat colleagues are gradually shifting their position, but this is only because the Council of Ministers has clarified its stance. The Social Democrats are always a pace or two behind the Council. Notwithstanding the importance which the Liberals attach to securing a settlement of the Kosovo problem, I am proud to belong to a group that wishes to be in the front line of future developments, instead of just an escort.
Mr President, I think that this is the time for hope, hope that the negotiations in Rambouillet lead to positive results.
Parliament has often called for effective international action on Kosovo. Unfortunately, it has come too late for those who have already died, those who have lost their homes and their belongings, and those who have become refugees.
Nevertheless, we must support the efforts made and the substance of the plan proposed by the Contact Group. If we do not want these problems to spill over into other countries, the solution to the conflict must undoubtedly allow Kosovo to enjoy broad autonomy within internationally recognised frontiers. This is the first thing that must be done.
I think that three very clear points must be taken into consideration. The first is that we must continue to exert pressure on the parties involved to persuade them to reject the use of violence as a means of achieving their objectives.
Secondly, if NATO is going to carry out military operations, the international High Representative should clearly be European, as is the case in Bosnia where excellent results have been achieved.
Thirdly, as Felipe González has pointed out on many occasions, we must not forget that President Milosevic and the absence of democracy in Serbia are the main causes of these conflicts. If we do not get rid of them, further conflicts are bound to arise in the future.
Mr President, ladies and gentlemen, it is true that the European Union has acted with too little effect and too late. But the difficulty is and remains that if the Council is divided no unanimous action is possible. Parliament was also divided in its opinions. So let us not condemn others when we are facing the same difficulties ourselves. I believe it is a good start that work is now being done towards a political solution. The whole question is whether or not the present offer of extensive autonomy - comparable to that of Montenegro - will be sufficiently convincing for the Albanians after all that has happened and after the radicalisation which has taken place within the various movements there.
My question remains: what about the big stick? There is always agreement that pressure must be kept up, and I share that view, but how can we apply pressure on the KLA to honour its commitments? It is not only the Serbs who fail to keep their promises. The KLA is also guilty of this, as we have seen. We therefore believe that a solution must be sought in a common approach to the whole of the southern region of eastern Europe.
Mr President, I would like to begin with a question to the Council. I would be grateful if you could tell me whether or not Rambouillet was a European Union initiative or a Franco-British initiative, as I did not quite understand this point.
Having said that, I will now follow on with what our colleague Mr Carnero was saying. The Serbs, that is, the Serbian people, are the ones that have been forgotten in Rambouillet. Once again, Europe, and the Council in particular, is counting on Mr Milosevic. I believe that Milosevic is part of the solution, as he clearly represents the problem, and I do not have bleak doubts like Mrs Aelvoet, who wonders whether or not the KLA is going to respect its promises. We are dealing with a man, Mr Milosevic, who has shown himself to be an expert in this field.
I think that these are fundamental issues. The Council tells us that it will apply pressure to put an end to this situation and to ensure that those responsible are brought to justice. We therefore also need to know if it will analyse the statements in the press, which are communications between the operational units in Kosovo and the leaders in Belgrade, in order to show that the chain of command does not stop in the working-class areas of Kosovo, but that it goes directly to Belgrade. I hope that we will thus go straight to Milosevic, and that Europe will adopt a clear policy on this issue, because it is obvious that the criminals - those who committed these acts - received very clear orders from Belgrade.
The deputy attorney general of the court in The Hague was saying nothing less than this when he said that it was time for the member countries, including some of the Member States of the European Union, to pass on the evidence in their possession that proves that the chain of command goes from the villages of Kosovo right to Belgrade, right to the heart of power in Belgrade, right to Milosevic. It is time that this was done and I would ask the Council to respond to this point.
Mr President, history teaches us that it is hard to tell who is good or bad or cruel or kind in the Balkans. Likewise, historical accuracy requires us to recognise that, for the Serbs, Kosovo is their original homeland, just as Israel is for the Israelis. If anyone wonders why intervention in the Kosovan tragedy has come so late, I would cynically suggest that it probably suits some people to destroy and then rebuild.
All the same, we welcome the attempt to resolve the conflict through diplomatic negotiation guaranteed by the international institutions. Yet we cannot deny that the European Union's role is too weak and it hardly amounts to a common foreign policy when some Member States take a view of the Balkan question which is the complete opposite of the position of other Member States, including their view of history.
The complex Balkan question has its roots deep in time, in the history of these people, and in their traditions and cultures. There is one incontrovertible fact which must never be forgotten in trying to find a way out of the present tragic situation. The integration of the two civilisations - Muslim and Orthodox - is becoming impossible because the nature of each is so strong and the two cultures so diverse. So the aim must be coexistence. That is becoming vital unless we want to see the current conflict perpetuated - and where there is conflict there is also violence, ethnic cleansing, genocide, abuses and violations of human rights.
Europe can no longer tolerate such an explosive situation, rooted more in ethnic than geopolitical considerations, continuing to develop on its doorstep. That is why we believe that coexistence, respecting the different values and cultures, must be the goal. This kind of conflict cannot be resolved by war, nor can the Belgrade Government restore peace to the region by arming the police. But the Kosovans cannot be allowed to use the profits from drug-dealing to buy arms to perpetuate the war.
Uprooting people from their land and the land of their fathers, where their identity is rooted, will always be a source of new tragedies and future conflict. The best way to ensure peace is to find means of making coexistence possible, with guarantees for both parties. So we think the most appropriate political and institutional solution would be the widest possible autonomy for Kosovo within a constitutional framework which guarantees it, backed by the international institutions and the European Union. In turn, Europe can and must contribute to economic development in the region and become, both for the Serbian people and for the people of Kosovo, a reference point for a peaceful and balanced Federation.
Mr President, despite the intensive effort by the international community, acts of violence remain the rule in Kosovo. The OSCE observer mission is not having the desired effect. The dreadful massacre in Racak on 15 January marked a new low point in the conflict between the Kosovo Albanians and the Serbs, and it ended the uneasy cease-fire which was imposed in November. It is not only the Serbian forces but also the KLA, which is proving increasingly effective in its guerrilla tactics, which are responsible for this daily violence. As a result, several thousand people have again been forced to flee their homes. There is and was good cause for the international community to be more active in its intervention. Brutal violence, the ethnic cleansing of the civilian population and the destabilisation of Yugoslavia must be stopped. Those who commit all these crimes must also be brought to justice.
My group strongly supports the Contact Group and the proposed draft peace plan, with a transition period in order to establish substantial autonomy for the Kosovo region. This is a precondition which my group has always supported. The talks in Rambouillet are a final attempt to arrive at a workable solution without military action by NATO. Parliament also therefore supports NATO's preparations for intervention as a way of applying pressure in order to ensure a successful outcome to the negotiations.
I would add that it is also important for us to prepare to send troops as part of the implementation of any agreement. During the talks pressure is being applied to the Serbs and to the Kosovo Albanians to agree on a solution to the conflict. In order to prevent the Rambouillet talks from playing into the hands of the KLA, it has quite rightly been made clear to the Kosovo Albanians that the only way of having a NATO peacekeeping force in the area is for them to make genuine efforts to reach complete agreement with the Serbs on interim autonomy for Kosovo within the Federal Republic of Yugoslavia.
It was in March last year that the conflict broke out in full force. That is nearly a year ago. It is time all the parties to the conflict reached agreement. We therefore also call on the European Union and its Member States to play a clear and active role in ending this conflict. We should like to express our support for the action of the British and French Governments and also express our appreciation for the efforts of the German Presidency.
As the European Union we are taking the lead. Let us continue to do so. I say again: this is not about Kosovo's past but its future, and the future of the people who live there. It is not a question of being right but of being put in the right.
Mr President-in-Office, there is no question of breaking the confidentiality of the Rambouillet meeting, the negotiations were obviously secret. But perhaps you could tell us a bit more because, having heard that a start has been made but it is an uphill task and there are difficult issues, we do still need to know that, if Rambouillet fails, there is a fall-back plan for resolving the problem and dealing with the aftermath. As has been said, we cannot rely solely on the parties involved acting responsibly; that would mean Europe's policy had failed again.
The Commissioner mentioned the idea of a peace-keeping force possibly being stationed in the area. But the broader and more important question the German Presidency needs to confront is the creation, at last, of a general framework for the whole of the former Yugoslavia. Fires are being lit even now in Macedonia. The newspapers say nationalist tension is breaking out again in Brisco between Muslims and Serbs, and the situation is heating up. The European Union as a whole needs to succeed in implementing a policy across the whole area.
What guidelines are there, beyond mere emergency intervention, beyond mere stopgap solutions to a difficult situation? What general guidelines does the European Union intend to pursue to establish a genuine peace process for the whole area? That is the question, and we hope that Germany will be in a position to launch the debate on this issue.
Mr President, like Mr Bianco we too would have preferred to have had answers from the Minister and the Commissioner to the questions raised and the reservations expressed by many people about the opening of these negotiations.
Naturally, everyone in this Chamber hopes Rambouillet will succeed in defusing the Kosovo time-bomb, but plenty of people in this same Chamber can see in the political-military approach some alarmingly counter-productive factors liable to make that bomb explode, with an inevitable chain reaction of associated flare-ups.
The threat of military intervention - assuming it can make either party to the conflict less intransigent, which is not necessarily true - would prove counter-productive once it ceased to be a threat. NATO aircraft would be KLA aircraft to all intents and purposes and would also involve the prospect of an intervention force. Such a force could only be commanded by the OSCE, with a NATO component and a UN mandate, and it should obviously include men and resources from the Russian Federation. And then there is the problem of Albania, which continues to provide a means of transit for massive arms supplies to the rebels.
But the stress should be on diplomatic, political and economic pressure, and the imminent deadlines that were rashly imposed on the Rambouillet negotiations should be extended to leave no alternative unexplored which might eventually be acceptable to the two parties involved.
Mr President, I have to say by way of prologue how refreshing it is to hear a government minister admit he does not know any more about a situation than we do. I welcome the statement by the President-in-Office. We have to recognise that, although frequently in these debates about Kosovo it is all doom and gloom for Parliament, tremendous progress has been made, and two points in particular should be reinforced. The fact we have negotiations now is largely due to European Union leadership. At long last we are taking effective action and I congratulate the German presidency on the progress made, and indeed the British Foreign Secretary and French Foreign Minister also.
Secondly, as the Socialist Group has always demanded, we have managed to keep the Contact Group together and, indeed, have now got Russia actively engaged in pursuing peace. This is very important and we must not do anything to undermine the cohesion of the Contact Group. Of course the background of the NATO military threat has been absolutely essential, as we in the Socialist Group have always insisted.
Clearly our next great challenge will be if these negotiations drag on. We have set a timetable. Inevitably negotiations go on beyond a timetable but we clearly must not be sucked into the kind of manoeuvring we have seen in the past with one side or the other deliberating dragging on negotiations for much too long. We must be clear that we are ready at literally 24 hours' notice to carry out the threats that NATO has made to bomb Yugoslavia if it is not prepared to reach appropriate conclusions in the negotiations. We must be clear that we are not going to commit ground troops until there is a political settlement. We should not send one soldier from the European Union or from NATO to risk his life unless we, as politicians, have delivered a political settlement.
In doing this, we must put particular pressure on the KLA. It has been very easy for the KLA to provoke the Serbian forces into inappropriate responses in order to win international sympathy. We must make it clear to the KLA that they can gain only if there is a political agreement which will give them a large degree of autonomy. Only then will we as a European Parliament sanction the sort of reconstruction effort that Commissioner van den Broek has indicated. We have to ensure that, in condemning the Serbian side, we are equally tough on the Albanian side and do not, out of sympathy for one side or the other, provoke a worse situation than exists at the moment.
Finally, we must, I think, as Mr Wiersma has said, avoid the trap of constantly reciting history in this dispute. We have to look forward to a system of government that would allow the Balkans finally to be at peace, enabling economic reconstruction to go ahead and prosperity to be built for the future.
Mr President, Mr President-in-Office, Commissioner, we thought of having this debate after the Racak massacre, but I do not really think we can make a major contribution today, with the Rambouillet Conference still going on. All the speeches we have heard have been interesting, but it is difficult for us to speak at a stage which is quite properly secret, as you said, Mr President. But not everything needs to be kept secret. Of course secrecy is right at diplomatic conferences but, for instance, the Council and the Commission could help the European public understand who is helping the combatants when fighting breaks out. Why do we always have to wait two, three, four, or even five years? Why do we only find out who is supplying the weapons by reading about it in the newspapers? Why do we not improve prevention, given that informing the public is a means of prevention? Having said that, I support the work the presidency has done. I think it is important for the European Union to take the initiative and demonstrate to the public that it has a greater political role than it had in the past, even though our humanitarian role, our aid for democratic development and our support for the growth of civil society remain the priorities. These are all extremely important, but they do not add up to actual political weight.
I do not want to condemn the European Union entirely, of course, because I think its role is on an upward curve. But the point I want to make is the same one as I made last time we debated the situation in Kosovo.
We are not dealing with a great area of peace, serenity, tranquillity, progress and economic development which just has one rather serious recurring problem of inter-ethnic conflict. No, Mr President-in-Office, Commissioner, we are looking at a part of a larger problem. The strategic limitation of our operations - and I mean the operations of the European Union, the United States, Russia and all the other countries involved - is that we persist in looking at one piece of the mosaic, and forget that even if we were to succeed in finding a solution to the Kosovo problem, there would still be the Balkan question. That is the point. We need a Rambouillet which lasts for years, involving far more players. We need a standing conference with Albania, Bosnia, Serbia, Croatia and Bulgaria participating. I know that is very difficult, but we should be looking at the whole Balkan scenario, because the situation will not be resolved even if - and we hope it happens as soon as possible - a solution can be found for Kosovo.
Mr President, ladies and gentlemen, I want briefly to address three aspects that were brought up during this important debate. First: what can the European Union actually do? We should realise that we have neither the political nor the material capacity to resolve the Kosovo conflict by ourselves. It was necessary for various institutions, namely the Contact Group, the European Union, the OSCE, NATO and the United Nations, to work together in close coordination, which they managed to do, by using their great political prestige and all their energy, and that is a special achievement. Five different international levels had to be coordinated. That was the only way to create the necessary political, legal and military conditions for this initiative. And in fact all this was achieved in less than ten days. Mrs Pack rightly asked why nothing was done earlier. The question should really be handed back to her, because the government I represent here was not in office at the time. But I would have liked to see an earlier German Government ...
Heckling by Mrs Pack
Yes, it was a German Government! I would have liked to see it put forward this initiative. So I do not know why it did not, but we are now in the present time. It has happened now because, as it turned out, the agreement the American special envoy Mr Holbrooke reached with Milosevic last autumn did not hold up because Milosevic did not keep to it.
Let me make it quite clear again: the European Union was not in a position by itself even to provide the necessary military backup, to build up a credible military threat. It does not have a single soldier it could have used as a threat. So we should not just keep saying that the European Union has simply gone on making mistakes in Kosovo. You must realise that it is not exactly an easy task to get these institutions to work together, to keep the Russians and Americans in the same boat, to make the Contact Group effective. I could also make a few comments on the difficulties in the Security Council, on the need to gain Russia's support; but most of that has already been addressed.
The second point I wanted to make is this: once an interim agreement has been reached, which is of course what Rambouillet is all about, it needs military backup. What I am talking about is the military backup for an agreed settlement. I am not talking about military intervention against the will of the warring parties. That is an entirely different matter. What we are seeking is an agreement now in Rambouillet, which would initially be a three-year interim agreement. During that period it will certainly need the military backup of a SFOR-type operation. A number of European states have already declared themselves willing to make ground forces available to that end, including the UK and Germany, but others too; so it is highly probable that we can set up a sufficiently large and also robust operation.
We must use the time between the Rambouillet agreement that we hope to reach and the expiry of the interim period to prepare a Balkan conference that will do what several speakers have called for, namely look at the overall picture and finally move away from a policy that focuses only on one issue and forgets that all these individual issues are interrelated.
It is the presidency's intention - and this forms part of the EU initiative that the UK, France and Germany jointly put forward - that we work towards that conference with the aim of establishing stability, security and cooperation throughout the Balkan region. That is a very, very ambitious project.
We will only achieve it - and this is my third point - if we can define a clear and convincing strategic perspective for that part of Europe. I said this morning during the discussions I held with the Council of Europe on behalf of the presidency and I repeat it again: the situation we are facing is a confrontation between two different concepts of Europe. This Chamber here represents the Europe of the 21st century, the Europe of integration, of peace, of democracy, of human rights and therefore also, in the final analysis, of man's prosperity and personal welfare.
The Europe we see before us in Kosovo, in Bosnia and sadly also in other parts of Europe remains imprisoned in the atavistic attitudes of the 19th century. We must make it clear to those people that they have the choice of joining the modern, forward-looking Europe of integration, or remain imprisoned in the conflicts, the blinkered attitudes, the nationalism of the 19th century, which can only result in misery, oppression and the loss of human lives. But we must at least make it clear to them that they have this choice. That means we must also be willing to offer the prospect of integration into Europe, and do so with all the institutions and instruments available to us. It is certainly a very long-term prospect. I am speaking not of years but quite certainly of decades. But even the longest journey requires a first step. The time has come for us to take this step.
I am in fact confident; and as for all the business about secrecy in Rambouillet, well, those happen to be the rules. You know that and it would be naive to believe that we could have genuine negotiating results, interim results so early on, or that, if there were any, we could present them here. But let me put it this way: the fact that the delegations are still talking, that they have come in the first place, that there was no game-playing at the outset - for example, we won't sit in the same room, or so-and-so cannot participate, or we will only talk under such-and-such conditions - the fact that the negotiations have been going on since Sunday does suggest that the participants are looking to achieve results. In a few days' time the Contact Group will present its evaluation of the results so far; then it will be time to decide the further procedure.
I would definitely contradict the speaker who protested because the negotiations were being put under such time pressure. A major component of the chosen strategy is to put the warring parties under the strongest possible pressure, which includes the pressure of time. I firmly believe that a negotiating approach that allowed the warring parties to play for time would fail. So there is a certain element of pressure, and it is very strong. You must remember that they were not prepared to come to the negotiating table in the first place; they only did so in response to a very strong and severe threat and ultimatum issued by the international community. Part of it was that the negotiations must produce results within a given time frame, which was deliberately made very short.
In summary I want to say that we Europeans may now have shown an improved ability to act in foreign and security policy. Mr Swoboda was right to say that it is an initiative in which the European Union has played a prominent role, which shows what we can achieve if we are creative and use our imagination.
Mr President-in-Office, may I cordially ask you not to forget that when you come here you are not a German minister, but the President-in-Office of the Council who speaks for the Council. I have always spoken my mind to the gentlemen of the Council - and apart from once they have always been gentlemen - of whatever political persuasion they happen to be, without regard for party politics. If I have a complaint to make against the Council, I will do so, and you are now representing the Council for six months. Next time it will be a Finn, and I will not treat him with kid gloves any more than I do you. You are here not as a German minister, but as President-in-Office of the Council, so please do not be so touchy and do tell your people back home that we are not attacking the Germans here, but the presidency!
Mr President, speaking as an Italian, and since you referred to the countries involved in the problems of the Balkans, I just want to say that, as well as France, Germany and the United Kingdom, Austria and Italy are also involved and they are crucial countries in the area.
The debate is closed.
The vote will be taken tomorrow at 11 a.m.
OCTs, ACP countries and remote regions (continuation)
The next item is the continuation of the debate on the report (A4-0036/99) by Mr Aldo, on behalf of the Committee on Development and Cooperation, on relations between the Overseas Countries and Territories (OCTs), the ACP States and the ultraperipheral regions (UPRs) of the the European Union.
Mr President, first of all I would like to congratulate Mr Aldo, on behalf of the Socialist Group, on producing a brilliant report for the Committee on Development and Cooperation, a report he pressed for and felt very strongly about.
In today's debate we are looking at an issue that is important for the development of territories which are very diverse in terms of legal status and levels of development, but which at least share a geographic location. Overseas countries and territories, ACP countries and ultraperipheral regions do in fact differ and the Union has rightly established a range of instruments for them.
To be frank, I am not entirely convinced by everything in Mr Aldo's report. But I think we must support its basic political message, which is the need to deepen relations between the three different groups through intensive decentralised cooperation, with a view to achieving harmonious territorial development.
The report essentially deals with the outlook for the ultraperipheral regions and OCTs, and that is what the European Parliament is expressing its opinion on today. But I do think it is absolutely vital to involve the countries of the Caribbean and the Pacific fully, to listen to their ideas and their requests and make sure that any initiative is in their interests too. The full involvement of all interested parties in the consultation and decision-making process is very important.
The report also deals with issues relating to commercial regimes. Here it is essential to proceed with great caution, because even recently difficulties have arisen from abuses of the special rules relating to OCTs. The aim of encouraging the commercial integration of UPRs, OCTs and ACP countries is undoubtedly laudable, but its implementation must respect the special position of the ACP countries and take place in the context of the definition of new, broader rules linked to the new post-Lomé Convention, the new GSP, the CAP reform and the WTO rules.
At the same time, the interests of all European farmers must be taken into account in the context of the common organisations of various markets.
As a whole, however, this own-initiative report sends an important and positive message. Closer external cooperation and more refined instruments will mean that even those territories of the Union which are geographically most marginal can find new roles and embark on new development paths, which will also benefit neighbouring developing countries.
That is an important message, and it has our full backing. It is the reason our group will vote for the whole report as approved in committee, although we still think some specific points need further study.
Mr President, ladies and gentlemen, in my opinion, the report by our colleague Mr Aldo is a significant text. It is significant due to way in which it was prepared, because it affirms the natural desire of the regions, countries and territories concerned to establish regional partnerships. It is also significant because of the proposals that it puts forward.
During a fascinating meeting, the Committee on Development and Cooperation listened to representatives from the overseas regions and overseas countries and territories. That was a new experience, but it was a fundamental moment in Parliament's understanding of the problems, needs and plans of Europeans from other corners of the globe. Such a dialogue was necessary and must be continued in as many contexts as possible. Indeed, the report makes proposals in this respect and we support them.
As I said a moment ago, this report affirms the natural desire of the ultraperipheral regions and the overseas countries and territories to establish regional partnerships. This is obviously extremely important for them, for their development and for their future. However, it is also, and perhaps above all, essential for the Union, because the Union will be involved in each of these partnerships, adding a particularly important dimension to its cooperation with the ACP countries. To some extent, this is recognition and affirmation of the Union's global dimension, of its economic role, but also, and above all, of its political importance. We should not only accept these partnerships; rather, we should support them and help them to develop.
In order to achieve this, the rapporteur makes several proposals. In the time I have available, I would like to mention just one of these: the establishment of devolved units of the Commission in the ultraperipheral regions and the establishment of offices or contact points in the overseas countries and territories. This suggestion comes, notably, from local elected representatives in an ultraperipheral region, and I would thank the rapporteur sincerely for having included it in his text, thereby giving it weight and strength. However, this suggestion must not just be wishful thinking. If Parliament adopts it tomorrow, we will have to closely monitor its implementation. Little by little, it will become an essential element of the cooperation between the Union and the ACP countries and we will have to pay particular attention to this.
Mr President, the committee adopted this report by a large majority and I think it is the result of lengthy discussions. It describes the pressures on island regions that are remote and isolated from the economic centre of the Union. It points out that there are three different kinds of subregions, which must be consulted, must be involved in the decision-making; and here I believe the reference to new ACP negotiations is important.
The reference to trade, to the generalised system of preferences and to the need for a coherent policy is one of the key points of this report and a key to the future negotiations. We should support the concrete demands set out in relation to telecommunications, research and development, education and training and the prevention of natural disasters. I believe we all agree on the need for regional integration. However, the use of the term 'Caribbean Europe' on page 11 of the report reflects both the problems that exist but also, in my view, a problem we have been carrying around with us since colonial days.
Would it not make sense to consider these three subregions together, to give them independence, to link them into a regional association through a new treaty and to help them in that endeavour, so that we can finally be through with this episode of old colonial history? That is a thought and an idea worth considering, because I find this demand, and the very term 'Caribbean Europe', quite incomprehensible! I am in Europe, I am in this economic area, I am in this trade area, which we want to shape and control democratically. And the people of other regions want the same. Do we not want to support regional developments? Our resolve for the future should be to pursue this idea further!
Mr President, on my own behalf, on behalf of Mrs Taubira, who has been detained due to threats of various demonstrations, and on behalf of my group, I would like to express our total support for the particularly relevant initiative by our colleague Blaise Aldo. He is finally proposing that we take a global and consistent view of the regional relations of the ACP countries, the ultraperipheral regions of the Union and the associated OCTs.
As regards the OCTs - and particularly the one I know best, the territorial collectivity of Mayotte - I agree entirely with the analyses made by Mr Aldo and by Mr Castagnède, the draftsman of the opinion of the Committee on Regional Policy. They highlighted the lack of legal precision, the economic inconsistency and the social injustice of the situation created in the OCTs by the European Union. Mr Aldo tells us that they are the poor relations of the European Union. He is absolutely right. He could have highlighted the paradox that exists in that when it comes to the European Union's internal solidarity, the OCTs are not rich enough to be with the rich, and when it comes to the Union's external solidarity, they are not poor enough to be with the poor.
I would like to take a few examples from Mayotte of the inconsistency of our situation. Mayotte, for example, is not part of the European Union, but it votes in European elections. In order to develop, Mayotte needs stable and sound legal rules. Community law does not apply there, either directly, or automatically through a process of incorporation into national law. It is applied at the whim of the instructions for implementation which are a feature of the special legislative system. We are also told about economic development through local production, but Mayotte - which is already at a disadvantage due to its limited market, the fact that it is an island and the cost of labour - is penalised by the rule of non-reciprocity of the preferential arrangements granted to the ACP countries in its region.
Finally, I would like to mention one last example. Mayotte imports everything from the European Union, but the only sources of tax it has are those that involve penalising its own imports with customs duties. This is why I believe that the only solution for the OCTs - and I would ask my colleagues to make a clear distinction between the OCTs and the overseas departments - is to totally rewrite Article 227(3) of the Treaty. This would allow them to assert their full membership of Europe and, particularly through local decisions, to bring the wealth of their diversity and their particular characteristics to the European Union.
Mr President, the June Movement can only applaud the fact that the Committee on Development has taken the initiative to produce a report investigating the connections between the Overseas Countries and Territories, the ACP States in Africa, the Caribbean and the Pacific, and the ultraperipheral regions of the European Union. It is important that the projects supported by the EU in these areas are coordinated, and that the EU takes more account of them in its own policies. There is an advantage in promoting decentralised and regional cooperation among the OCTs themselves and with the ACP States, because this can help promote their development. It is therefore important to enter into a dialogue and to develop an equal partnership which respects each of the partners' characteristics.
We neither can nor should sit in Strasbourg and dictate what this cooperation should be aimed at. In the first place, that is unworthy. Secondly, the countries themselves naturally have the best understanding of the local conditions. However, as the Committee of the Regions points out, we can encourage cooperation financially in areas such as research and development, technology transfer, education and culture, the improvement of sea and air connections, environmental protection and access to information technology. And we should also ensure in the negotiations on international trade that we maintain the trading privileges enjoyed by the OCTS and the ACP States. In that way, we shall also promote the thing on which all our discussion of development should be focused, namely the fight against poverty.
Mr President, ladies and gentlemen, we must congratulate our colleague Blaise Aldo on the outstanding work he has done. It is a mark of his realism, his wisdom, and also what I would call a healthy empiricism, and these are all qualities that, in general, are rarely evident in this House. However, this is only a report and I believe that it shows the fruit of his work and his considerations. I also believe that it clearly demonstrates other political currents and forces, and I would like to share some of my reservations with you.
In principle, we cannot accept the risk of a drift towards the progressive assimilation of our overseas departments and territories into the ACP countries. This is a considerable risk and it becomes evident when we read between the lines. For us, and I would like to clarify this for the French people that we represent, our overseas departments, our overseas territories - Réunion, Mayotte, the West Indies, New Caledonia, Polynesia and Guyana - are French territory just as much as our departments in Metropolitan France. We are aware of their particular characteristics and we constantly stress the need for national solidarity in order to face the challenges of their remoteness, their demography and their economic situation.
I would also like to say that I listened very closely to what was said by our colleague Mr Hory. He knows a great deal about the situation, and his remarks were entirely relevant and sensible. For example, unemployment is very high in Réunion and in the West Indies. Therefore, we should not devote our efforts to integrating unlimited numbers of immigrants. Indeed, the volume of such immigration is becoming unbearable and more and more tragic, and it also affects our department of Guyana. Nor should we try to overcome the effects of losing the connection with one's roots, the failure to adapt and the refusal to assimilate, or the effects of the presence of communities that want to be increasingly dominant and overpowering. Instead, we should fully exercise solidarity with our overseas departments and territories.
We wish to see a different Europe and a different system of cooperation with the ACP countries, although I cannot expand on this in the context of these proposals. However, we are not questioning the specific proposals that our colleague Mr Aldo rightly sets out in his report, such as those on fisheries.
We would like to say that this is a good report. Nevertheless, we do have certain concerns, based on our sense of national interest and the interests of our overseas departments and territories. It is therefore with a certain amount of regret that we abstain on this report, pending further consideration.
Mr President, I think that we must begin by clarifying what the actual aim of the Aldo report is. It does not try to define the status of those regions of the European Union that are outside the European continent. Their status has already been defined. The ultraperipheral regions form part of the Community territory and have equal rights. The citizens of those regions, including myself and Mr Aldo, are therefore voters and can be elected representatives within the European Union. We live in regions that are situated far from the continental heart of Europe but we are members of the European Union in the same way as any Community citizen. The only difference is that we live further away.
There is clearly a certain ambiguity as regards the British, French, Dutch and Danish overseas countries and territories, as some of these regions still seem to be evolving. Nonetheless, they too are still territories of the European Union.
The ACP countries are independent and are sovereign states. No-one is trying to regulate their status or to assimilate them. On the other hand, the Canary Islands - where I am from - clearly form part of the European Union and will continue to do so as they have been a part of Spain since the fifteenth century.
The purpose of the Aldo report is to use the European Union's potential in these far-off regions to help to promote one of the EU's aims, namely development aid. The ultraperipheral regions - and perhaps to a greater extent the overseas countries and territories - have a relatively low standard of living compared with the Community average, although it is still much higher than that of the ACP countries.
The proposals in the Aldo report are aimed at establishing a relationship, and this is of particular importance for the region where Mr Aldo himself lives, the Caribbean. The geographical distribution there rather affects the situation and the status of each of the regions.
I believe that these are positive proposals, as Mr Vecchi said. They probably need to be examined in more depth, but the fact that the Commission is using these regions as platforms for development aid operations is a positive step. This is a way of promoting a certain degree of integration between those regions and their less developed neighbours.
This report by Mr Aldo is an own-initiative report and is clearly not binding. The Commission could therefore use some of the points and proposals made by Mr Aldo as a basis for specific proposals that would allow both the ultraperipheral regions and the overseas countries and territories to play a serious role in its work to support development aid in the rest of the world.
In this respect, I believe that we should welcome this excellent report by Mr Aldo. For me, it represents at least the beginning of one aspect of the Community's action in the area of development aid.
Mr President, the debate on the report by Blaise Aldo has the merit of being politically expedient.
The ACP countries have often shown their support for an increase in regional cooperation in the fields of politics, economics, trade and culture. This was particularly evident last spring during the meeting of the ACP-EU Joint Assembly in Mauritius.
The European overseas territories are increasingly calling for greater consideration so that they can participate in a developing world with a globalised economy.
We must remember one basic fact: the overseas territories are not territories of the Union, but their inhabitants are Community citizens and we must never forget about them. The Union's ultraperipheral regions enjoy a specific status, which has been incorporated into the Treaty of Amsterdam as primary Union law. If they are capable of making the most of their geographical situation, they will be able to play a role in the future development of the Union's relations with ACP countries, for example, within the framework of Interreg.
There are many examples of interregional cooperation, including Réunion in the southern Indian Ocean, the French overseas departments in the Caribbean and the cooperation between the Canary Islands and certain countries in western Africa. These cases demonstrate the possibilities offered by cooperation; we cannot ignore them. Three weeks ago, the general secretariat of the ACP Chamber of Commerce met in the Canary Islands with a view to establishing its headquarters there. This is just one of the many examples of cooperation.
For these and other reasons, we are going to vote in favour of the Aldo report. The Commission is aware of all the points we have made. I would therefore like to end by asking the Commission for its opinion - given the absence of a legal basis - on how we could bring all these elements together so that three different entities might be able to cooperate and help each other.
Mr President, the Committee on Development and Cooperation welcomed this own-initiative report on relations between the overseas countries and territories, the ACP countries and the ultraperipheral regions of the European Union. Blaise Aldo, the rapporteur, has completed a significant report, and I congratulate him on his bold conclusions.
Mr Aldo has shown us that we had a duty towards these regions. They are strong in their originality and in their diverse cultures, identities and statuses. They are true representatives of the European Union in the world, as they are also outposts in the Caribbean, the Indian Ocean, the Atlantic and the Pacific, and they embody the European model in their values of democracy and freedom. Moreover, our cultural and historical links with them mean that we must support and cooperate closely with them.
Despite our trade agreements and our specific programmes, we had never succeeded in holding a global discussion on the future of these regions and on their relations with the ACP countries. At a time when the Union is engaging in a threefold process of renewing and renegotiating the Lomé Conventions, it was fitting to review its association with the OCTs and to implement a form of adapted integration with the ultraperipheral regions.
I believe that the discussion led by Blaise Aldo comes just in time, as it is becoming essential for the European Union to promote harmonious economic and social development in these regions and to help them to integrate into the international and commercial system and face global competition.
With this in mind, I would just like to highlight three points from the Aldo report. The first is its political dimension, with the establishment of a forum for dialogue between the European Union and the OCTs. The second is its economic dimension, with the establishment of a European Fund for developing economic and social projects. And the last point is the establishment of representative offices of the European Union and contact points to promote training and information projects for individuals or whole populations.
I naturally support the rapporteur's proposal to maintain the current trade arrangements, in other words, free access for products from the OCTs, under conditions that would not harm the interests of the ACP countries.
To conclude, I believe that the Commission should pay a great deal of attention to the Aldo report, so that this document might result in specific proposals.
Mr President, when I look at the globe and consider the regions we are discussing, it almost makes me feel dizzy to think about the problems around the world that we are tackling from here in Europe. First and foremost we have special obligations towards the ACP states. The rapporteur, whom I congratulate on his work, pointed out in his explanatory statement that developments in these regions, in the OCTs, are not particularly positive, in spite of favourable conditions. I do not know whether we are taking the right approach to changing this situation. On the one hand he proposes a range of administrative measures, on the other a range of financial measures. I would like to see more emphasis put on the regional approach to which some previous speakers have repeatedly referred. For I believe that is where the best chances lie for development, that we must exclude the long-distance approach from the outset and focus more on cooperation within these regions.
Although I am a member of the Committee on Development and Cooperation I still have a few problems with some of the paragraphs and sections of the report. First there is the question of enhanced Union citizenship which it discusses; but that is after all tied to very definite conditions. Then there is the question of a special fund under the Community budget. Here I fear that we would to some extent be restricting ourselves, tying ourselves down and losing flexibility. Thirdly, there is the idea of setting up offices or contact points in all these countries, which I also see as an added administrative burden without any obvious benefits.
Mr President, I too would like to stress the importance of the Blaise Aldo report, for which I thank him. He is right to call for attention to be paid to these regions which have just been described, and he looks, among other things, at the issues of trade and equal treatment with the ACP countries. As regards the funds, I also have questions like those raised earlier by other speakers such as Mrs Günther. But I am not yet convinced that this is the best solution.
It is also striking that it is largely the French who are conducting this debate and, unfortunately, I find that I am the only Dutch person to speak on the subject, despite the fact that the Netherlands Antilles are also concerned. It is very noticeable too that there are no Englishmen present, yet they also have overseas regions. There are two kinds of overseas regions. There are the Overseas Departments and there are Overseas Territories. The Overseas Departments are exclusively French. We say in the Netherlands that the Overseas Territories are a sort of poor relation in that they are treated rather differently, and it is on this that there is now a major conflict again.
This sometimes results in bizarre situations. The Netherlands Antilles, for example, have Sint Maarten, while the French have Saint Martin. That is simply the other side of the island. On our side there is the airport, while the French side is European territory. It is amazing that no graduate student in the Netherlands or France has written a thesis on what this means for Europe's border controls and the like.
Finally, Mr President, I believe that we must also look at the treatment of the Overseas Territories in relation to the Overseas Departments. If these Overseas Departments have such a special status, what does that mean for the Overseas Territories? I should like to know whether in the future as a follow-up to the Aldo report - which I repeat is very important - the Commission will also turn its attention to this matter.
Mr President, ladies and gentlemen, I am standing in for Mr Mendes Bota who is unable to be with us.
The possibility of a new tripartite regional set-up - with closer economic, social and political links between overseas countries and territories, the ACP countries and the ultraperipheral regions of the European Union - could not have come at a better moment. Mr Aldo's report opens up new avenues towards a new type of development aid, a new model that differs considerably from traditional aid, as provided for until now in the Lomé Convention, the old EDF or in bilateral agreements between rich countries and developing countries.
At present there is a dangerous decline in world solidarity. In 1997 state aid and private credits in the OECD countries earmarked for cooperation fell by 41 billion dollars, to 324 billion, the lowest level for a decade. We need to reverse that trend and these regional and sub-regional partnerships could prove to be an investment with a visible return for all interested parties. The institutionalisation of the OCTs and the ultraperipheral regions of the EU as special partners under the Lomé Convention, particularly by including them in the new Joint Assembly, deserves a warm welcome from us. By the same token, we also support, overall, the very diverse range of proposals and ideas contained in the draft legislative resolution in this report.
With special reference to the ultraperipheral regions of Madeira, the Azores, the Canary Islands, Réunion, Guadeloupe, Martinique and French Guiana, we should stress that they are not only furthermost frontier of the Union but also genuine strategic centres for strengthening trade relations with various regions around the world, as well as local beacons of democracy and freedom in the Atlantic, Indian and Pacific Oceans. The European Union should set up delegations in those regions with decentralised powers to coordinate support actions as part of the regional cooperation debated here today.
Mr President, ladies and gentlemen, first I want to congratulate the rapporteur, Mr Aldo, on his excellent work and the impassioned way he has imparted his own experience in this report.
There are certainly parts of the world where ACP states, overseas countries and territories of Member States of the Union, and ultraperipheral regions which are an integral part of the European Union coexist in one region.
The Third Lomé Convention, covering 1984-89, first introduced the idea of strengthening cooperation between these three groups with differing status. Now, in parallel with the negotiations for the Fifth Lomé Convention, which opened on 30 September 1998 between the European Union and the ACP group, and the ratification of the Amsterdam Treaty, the future of the ultraperipheral regions and overseas countries and territories will begin to be considered.
Undoubtedly we need to take a keen interest in these territories and distinguish them carefully. One point the rapporteur highlights, and which I particularly want to stress, is the fundamental importance of disaster prevention. This has also been stressed by the group on climate change for the small island states, which I chair in the Joint ACP-EU Assembly, because these territories are particularly vulnerable and need our assistance, especially as the activities vital both to their economies and to social welfare principally develop along the coastal strip.
Mr Aldo has looked at these problems in great detail and I think he should be strongly supported, especially as a report along these lines is to be approved at the next Joint Assembly.
Mr President, my colleague João de Deus Pinheiro deeply regrets that he is unable to address you this afternoon. I am very honoured to replace him in the debate on this matter, as the Commission welcomes the work that has been done by your Committee on Development and Cooperation, thanks, in particular, to its dynamic rapporteur, Mr Aldo. It also welcomes the work carried out by the committees that were consulted for an opinion and their draftsmen, Mr Castagnède and Mr Souchet.
This work resulted in an own-initiative report that is very detailed due to the wide range of subjects it covers, including financial, trade, humanitarian and geopolitical issues. It is also complex due to the various types of status to which it refers: the ultraperipheral regions of the Union, the four overseas departments, the Canaries, the Azores and Madeira, the 20 countries and territories associated with the European Community, and the ACP states, with which the Union is currently negotiating a future partnership agreement.
I would like to add that this is a bold own-initiative report, and I think that that is the best compliment that can be given to Members. It often goes very far in asserting certain concepts that have yet to be realised. Examples of these are the decision to do away with the unanimous procedure governing the association of the OCTs, Article 136 of the Treaty, or the establishment of free trade areas in the Caribbean and the Indian Ocean, involving ACP countries, overseas territories and overseas departments. Other examples include the establishment of a special fund for the development of the OCTs, to be included in the budget, and the plan to give a voice to the OCTs through some sort of involvement in the ACP-EU Joint Assembly.
Elaborating your ideas, coming up with revolutionary concepts and drawing up daring proposals are the most important contributions your institution can make to help the Commission and the Council.
The Commission, for its part, has also entered into extensive discussions on the 20 OCTs. The results of this will be submitted to Parliament, through its Committee on Development and Cooperation at its meeting in April. The Commission plans to consult local leaders on the results of its discussions. The ideas taken up in your own-initiative report will be very useful to the local representatives involved during these consultations. Finally, they will also be of great use to the Commission as it will have to draw up proposals following these various consultations.
The debate is closed.
The vote will be taken tomorrow at 11 a.m.
Coffee and chicory extracts
The next item is the report (A4-0054/99) by Mr Lannoye, on behalf of the Parliament Delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Directive relating to coffee extracts and chicory extracts (C4-0023/99-96/0117(COD)).
Mr President, I hope my presentation will be sufficiently brief to allow us to settle this matter.
Parliament has been called upon to give its opinion on the joint plan, approved by the Conciliation Committee, for a directive on coffee and chicory extracts. I would like to point out that this is one of seven proposals on food products. Along with coffee extracts, chocolate, honey, fruit juices, jams, tinned milk and sugar were originally the subjects of a joint debate that took place in October 1997. However, these were separate proposals for directives that were naturally inspired by the same idea of simplification in order to facilitate trade. But those seven proposals had varying results. Only the one that we are discussing today managed to come this far. The political and technical obstacles, as well as the differences in opinion between the institutions - the Council, the Commission and Parliament - have, in my view, been overcome to the complete satisfaction of Parliament.
Indeed, after a Council common position in which Parliament's three amendments were rejected due to an unfavourable opinion from the Commission, Parliament then confirmed the amendments at second reading. That was in September. Two months later, the Council rejected the amendments again, which meant that the Conciliation Committee was convened.
What do the amendments involve? Two of them - one a recital, the other an article - aimed to keep the principle of limitation of the range of nominal weights available on the market in the directive. That appears to be a technical matter. In fact, it is a little more than a technical matter. The purpose is, in fact, to prevent any confusion for consumers and unfair competition for producers. Needless to say, these amendments were widely supported both by consumers' associations and by producers' associations, which is unusual. The third amendment related to the method of analysis of the free and total carbohydrate content, for which the European Parliament wished to apply Standard ISO 11292 of February 1997, which is the most modern method available.
At technical meetings and in a tri-partite meeting between the Council, the Commission, Ken Collins, chairman of the Committee on the Environment, and myself, it became apparent that the disagreement was not a political one, and was based more on methodology than on substance. We therefore gave our agreement to a compromise, which was endorsed in the Conciliation Committee in December 1998. This compromise alters the common position of the Council by first of all introducing a new recital into the text. This recital announces a Commission initiative, to be introduced before 1 July 2000, that aims to introduce a range of nominal weights for coffee and chicory products in horizontal directive 80/232 on weight ranges. Parliament's aim is thus clearly achieved by a different method, but what matters is that we achieve the same result.
Secondly, paragraph 1 of the annex to the directive includes a clear reference to the methods of analysis of the carbohydrate content which allows the use of the most modern methods, but without making the text rigid by limiting it to a particular method. Here, the Commission's concerns, which we found to be legitimate, were taken into consideration.
I will conclude by saying that the political balance of this conciliation is, in my opinion, entirely satisfactory. Moreover, it has been unanimously approved by the Committee on the Environment, and I feel that it is essential that Parliament votes in favour of it. I therefore call on the House to support this report.
Mr President, I should first like to congratulate the rapporteur on his work on a subject which he has presented so clearly. This has become a rather technical dossier in which it is hard to see the wood for the trees, but it nevertheless deals with a subject which is of concern to people in their everyday lives, namely their cup of coffee, or at least what appears to be coffee. People rightly expect us to also take these matters seriously and deal with them thoroughly, which is what has happened in this case.
At second reading we adopted a number of amendments with which the Council did not immediately agree, but in the end conciliation has produced a good result. Everything finally went so smoothly that the official Conciliation Committee became no more than a formality.
The PPE fully approved the present result in the Conciliation Committee, and we will also of course do the same here in the plenary. I would just like to add that I hope that progress will also be made on the other six proposals to which the rapporteur has referred in principle, including chocolate, and also the other points in the package originally submitted to us, and that here too we will ultimately arrive at a satisfactory result. I would like to know whether the Commissioner has any idea of the timing. When can we expect something, Commissioner? Then we will have a better idea for planning our own work.
Mr President, I just want to make two comments. First, I want to congratulate the rapporteur and also Mr Collins on the very good result they have achieved. We have an excellent compromise that really can be supported in all good conscience.
Secondly, in the case of chocolate, it depends upon whether the Council can make up its mind to adopt a sensible position. That is not entirely out of the question, although we will have to wait and see.
Thirdly, this is the shortest speech I have made so far!
The debate is closed.
The vote will be taken tomorrow at 11 a.m.
Question Time (Council)
The next item is questions to the Council (B4-0020/99).
Question No 1 by Roy Perry (H-1253/98) Subject: Media ownership concentration
Does the German Presidency plan to address the ramifications of increasing media ownership concentration, in particular when this leads to dominance in other economic spheres, i.e. sport?
I should like to welcome Mr Verheugen and ask him to reply to Mr Perry's question.
Mr President, Mr Perry, let me preface my answer to your question with the following. As President may I specifically state on behalf of the Council that it attaches the utmost value to protecting freedom of expression, of which the freedom of the media is one of the most important factors. The Council is profoundly convinced that freedom of expression is a cornerstone of democracy and of the other individual freedoms, as stated 50 years ago in the Universal Declaration of Human Rights. That is why the Member States and the Community check very carefully, within their sphere of responsibility, that access to the media is assured in all areas of society, taking account of the variety of political and religious convictions.
As regards consulting the Council on questions of media ownership concentration, let me point out that to date the Commission has not submitted any proposal on the subject to the Council. Of course the Council would consider any such proposal in detail. In this connection, let me draw the honourable Member's attention to the fact that the question of concentrations between undertakings comes under the Community's competition law, specifically in this case Council Regulation (EEC) No 4064/89 of 21 December 1989 on the control of concentrations between undertakings. Responsibility for applying that regulation lies with the Commission.
Mr President, I should like to thank the President-in-Office for his response. I, of course, like all democrats, totally share the views expressed about the necessity of a free press in democratic societies. The problem I am seeking to address in this question is that concentration of media ownership sometimes causes problems with freedom of the press, particularly when that concentration of ownership stretches beyond just ownership of newspapers and into other economic fields. Many European citizens are concerned when they see, for example, the takeover of Manchester United by BSkyB, the extension of the ability of broadcasters to strike deals with particular football clubs and the proposals for a European Super League. All this could be challenging the freedom of sport to operate as it has up to now. I would like to think that when a report comes from the Commission the Council will address that issue.
Mr Perry, I fully sympathise with your concern. But let me point out again that this matter comes under competition law. We have definite legal bases for this within the European Union and the Commission is responsible for applying this law and implementing the regulations. This matter has to be dealt with in the Commission and that is the appropriate procedure. Let me repeat that the Council is prepared to consider the matter if the Commission puts the appropriate proposal before it.
Question No 2 by Hans Lindqvist (H-1254/98) Subject: Depopulation of the Swedish countryside
Not since the 1960s has there been greater depopulation of the Swedish countryside. The population has declined in some 210 of the 280 municipalities in Sweden, mainly in inland central and northern Sweden. Membership of the EU was to have strengthened regional policy so that the country as a whole could be developed. The reality has turned out to be different. The present trend is unacceptable. Can the Council hold out any hope for those regions in Sweden which are now severely affected by depopulation? Will the approximately SEK 4 billion refund on Sweden's annual membership fee of SEK 21 billion increase or decrease in the future?
I give the floor to Mr Verheugen to answer Mr Lindqvist's question.
Mr Lindqvist, the Council is aware of the problem of depopulation, especially in certain parts of the Union, and has always attached great importance to measures to maintain a viable population structure in rural areas. As for aspects related to the reform of the common agricultural policy, during the deliberations on the Agenda 2000 proposals the Council envisages formulating a European agricultural model that will have to be further developed in the future, namely the model of a multi-functional, sustainable, competitive agriculture that exists throughout the Community, which means also in regions that have the kind of specific problems to which you refer in your question.
The Council acknowledges that rural development policy has a fundamental role to play in endeavouring to make use of every means of preserving viable rural structures throughout the European Union. Under EU regional policy Sweden currently receives structural aid for its least populated regions. Until 31 December 1999 the Structural Funds, the financial instrument for fisheries guidance and the European Investment Bank will each continue to make their respective contribution to achieving a priority objective, which is called Objective 6. That objective is to promote the development and structural adjustment of very sparsely populated regions. As is also provided in the second recital of Protocol No 6 of the Swedish Act of Accession, these rules are currently being reviewed in the context of the Commission's proposals on reforming the Structural Funds.
For the period from 2000 to 2006 the Commission proposes continuing the fund aid for Objective 6 regions under Objective 1. As for the progress of discussions within the Council, I can tell you, Mr Lindqvist, that in addition to this Commission proposal there is another one from the Member States, on which no decision has yet been taken. It proposes that the existing Objective 6 be retained and the aid measures continued. This will be decided on in the context of the global package of Agenda 2000, on which I reported to you during this afternoon's debate.
Thank you for that reply. Today's demonstration by French farmers in support of their livelihood and their very survival provides a graphic example of the situation in this part of Europe. The same problems exist in Sweden, particularly in the north of the country. Three or four farms close down every day. It is the small farms with 15 to 20 cows whose owners are forced to give up and move to the cities, above all to Stockholm, Malmö and Göteborg. There has not been such a dramatic migration away from the inland communities since the 1960s. Of the 279 local authorities that exist in Sweden, 211 - all of them in the interior of the country - have lost part of their population.
I have a supplementary question concerning Objective 6. Could the Council provide more information on whether Sweden and Finland are to remain as Objective 6 regions, and will the Objective 6 criteria be included in the new framework for Objective 1? I would appreciate an answer to this question.
Mr Lindqvist, we are fully aware of the problem. I myself was informed of it in detail by the Swedish Government in Stockholm last Sunday. Let me repeat that in addition to the Commission proposal there is another one that will be decided upon. Only when it has been decided what funds will be available in future for structural aid in sparsely populated areas, and not just, as you rightly said, in Sweden and Finland, but also in other parts of the Union, can the decision be taken on the concrete shape of such a programme.
Will the President-in-Office assure Parliament that it will be able to have full details of every subsidy from the agricultural funds, so that we can do something about the fact that 80 % of the farmers receive 20 % of the subsidies, while 20 % of the farmers receive 80 % of the subsidies from the EU, and about the fact that these 20 % together receive less in income than we as consumers and taxpayers pay in subsidies, i.e. that a large amount of money disappears somewhere between the two?
Mr Bonde, I do not think I need tell you how the present system of the EU common agricultural policy came into being and how it has developed. It is based on decisions that were taken in years gone by. At this moment we are about to embark on a reform of European agricultural policy that is aimed at making agriculture in Europe more competitive, more productive, more sustainable and more ecologically acceptable. The Commission's proposals to that effect are on the table and what I have just said holds true here: within the Council, the Member States have very different ideas about the final shape of the reform of agricultural policy. Some Member States even think we should not make any changes at all.
I am expecting the Agriculture Council, which will be meeting from 22 to 24 February, to give us the first insight into the agriculture ministers' view of the future of European agricultural policy. It is too soon to do so today. I cannot answer this question today because the relevant decisions have not yet been taken.
I appreciate that the President-in-Office cannot anticipate the outcome of the structural fund reforms, but would he draw the attention of the other members of the Council to the fact that there is serious concern in this House that the Commission proposal for Objective I - namely applying the strict criterion of 75 % of GDP is unfair to some regions of this Community. On the regional question, if you take the Highlands and Islands of my own country, Scotland, you will find that it is a very rural area in danger of greater depopulation. At over 75 % it would seem to be the very sort of area that we should be defending in this reform. Yet if we stick to the Commission's strict 75 % it will lose out.
Mr Martin, I am happy to do what you say and draw the Council's attention to this fact. You will not be surprised if I say that one Member State has already done so and is doing so very insistently, which means that the Council is very well aware of this problem.
I must add, however, that the deliberations to date show that a broad majority within the Council is in favour of an extremely strict application of the 75 % criterion for Objective 1 regions. That is partly because there are of course also a number of areas that come just below that threshold and a few that are just above it. The trend as I see it at present is to continue to apply this criterion strictly. But the Council is fully aware of the problem. I will see to it that Parliament's and your concerns are taken into account during the further deliberations.
We should now be taking Questions Nos 3 and 4 together, but as the author is not present, Question No 4 lapses.
Question No 3 by Christine Oddy (H-0001/99) Subject: Amnesty International and the European Union's human rights policy
Is the Council of Ministers aware that Amnesty International has marked the 50th Anniversary of the Universal Declaration of Human Rights with the publication of a report on EU human rights policy? What steps is the Council of Ministers taking to evaluate this report with a view to using its main recommendations to flesh out EU human rights policy?
I give the floor to Mr Verheugen to answer Mrs Oddy's question.
Mr President, Ms Oddy, the Council attaches great importance to the human rights activities of non-governmental organisations. It pays great attention to the NGOs' opinions and recommendations and seeks contacts and exchanges of experience with them. The same applies to the question of fleshing out the European Union's human rights policy.
In that respect let me point out that in December 1998 the then presidency of the Council distributed the Amnesty International report referred to by Ms Oddy to the CFSP Working Party on Human Rights. The Council agrees with Amnesty International on the importance of seeking constantly to further improve EU human rights policy. In that endeavour, the Council will also pay attention to Amnesty International's proposals.
The Council would refer you to the declaration published on 10 December 1998 on the occasion of the 50th Anniversary of the Universal Declaration of Human Rights, which was subsequently confirmed by the European Council. The declaration of 10 December contains a range of operative proposals and the Council will be discussing their formulation in the coming months. On 25 January 1999 the General Affairs Council confirmed this.
The follow-up to the operative proposals in the declaration of 10 December 1998 forms an important part of the presidency's work programme. It includes the question of an annual EU report on human rights.
The work programme also gives high priority to the endeavours to gain recognition of the EU's positions on human rights policy in relation to specific countries and issues in the framework of the United Nations. That includes the important questions of the reform of the UN human rights mechanisms and preparations for the world racism conference.
As I have been war-wounded getting here and fallen over I shall expect a better answer than I got from the Commission yesterday.
I should like to know about the EU code of conduct on arms sales. I should like to know whether a common list of military equipment is adopted in that code, how many licences have been refused and what progress the Council and Member States are making in this area? As I said, I shall expect a better answer than I got yesterday, which was dreadful.
No I cannot and, above all, I will not do so, for major reasons of principle. I cannot see that this supplementary has any relevance at all to the original question that was put. The presidency could not be prepared for this question. I am not about to give you an answer on such a sensitive matter off the top of my head, so to speak. I am quite willing to give you a written answer. But, as I said, I cannot see that the supplementary has any relevance to the actual question.
Thank you, Mr Verheugen. Mrs Oddy, you cannot come back on that again. You are well aware that during Question Time, you can only have the floor once. Mr Verheugen has offered to respond to you in writing. You will therefore be able to have your question answered by him in that way, as he has promised. However, in accordance with the Rules, I must now continue with the next question.
Question No 5 by James Provan (H-0004/99) Subject: Humanitarian aid to the Russian people
In the resolution on humanitarian aid to the Russian people, adopted by Parliament on 19 November 1998 , attention was drawn to the outbreak of tuberculosis in Russian prisons, where up to 15 % of the prison population are carriers of the disease.
Will the Council instruct the Commission to propose an action plan to combat the danger that Russian carriers of tuberculosis might infect other sectors of the Russian population, neighbouring peoples and, sooner or later, European Union citizens?
I give the floor to Mr Verheugen to answer Mr Provan's question.
Mr President, at its meeting in Vienna the European Council reaffirmed the EU's solidarity with Russia and its people during the current economic crisis. For that reason, on 17 December 1998 the Council adopted a comprehensive programme to supply agricultural produce to Russia. Since 1991, ECHO has spent ECU 50 m on humanitarian aid for Russia.
A sum of ECU 4.8 m remains from the allocation for 1998. After checking where the people were in greatest need, it was decided to concentrate on trying to resolve the problem of tuberculosis, especially in the prisons. The Commission and the Council therefore entirely share the concerns expressed in the European Parliament's resolution of 19 November 1998 and the concerns voiced by Mr Provan.
With the new outbreaks of tuberculosis in the developing countries, prisons became the main breeding ground for this disease. Russia has the highest rate of imprisonment in the world, 1 % of the total population. Russian prisons are overcrowded. In many penal institutions up to 10 % of inmates are infected. That is why the Commission decided to use the lion's share of the ECU 4.8 m remaining from the 1998 budget, namely ECU 4.24 m, for projects to stem the tide of tuberculosis.
As you know, the ECHO aid is dealt with by NGOs in the EU, the United Nations agencies and international humanitarian organisations.
Thank you very much President-in-Office of the Council for a very full reply. I am concerned about tuberculosis and I am glad to know that the Council is making a major proportion of the funding available to that end, because it could be a serious problem.
Regarding the other aspects of agricultural products that might be going to the Russian people at the present time, I believe that part of the programme is going to allow the food aid that is sent there to be sold on the local market at existing market prices. The main problem, however, is that the people do not have the funds to pay for it. There is insufficient funding in the economy at the present time, and that is a major problem.
What assurances can the Council therefore give us that any produce that is sent from the European Union to Russia will in fact find its way to the actual people who need help?
Mr Provan, you have addressed a very grave problem and one which the Council in fact considered at length during a very serious debate. Indeed we are facing the dilemma of on the one hand recognising a humanitarian obligation and wanting to help, while on the other we know that in the country we want to help we come up against structures that often stand in the way of achieving the purpose of the aid. The Council has therefore laid down a political guideline for the Commission, to the effect that when these products are supplied to Russia, it must be ensured that they do indeed reach those who are in greatest need, that this does not disrupt any remaining food supply structures that still work and that it helps promote a viable policy for securing future food supplies to the people. That was the Council's intention. It has proved extremely difficult to apply these political conditions in relation to practical aid. That is why I am persuaded that the Council will have to look into this whole issue again at once.
Question No 6 by Giorgos Dimitrakopoulos (H-0006/99) Subject: Security in Cyprus
Given that the EU, and some Member States in particular, had raised objections to the initial plan of the Cyprus Government to site a surface-to-air missile system, consisting of S-300 missiles, on the island and subsequently congratulated it on its decision to cancel the plan, how does the Council feel that Cyprus should improve its security?
I give the floor to Mr Verheugen to answer Mr Dimitrakopoulos's question.
Mr Dimitrakopoulos, in the European Union's view, the way for Cyprus to improve its security is to continue seeking a political solution to the problem of the division of the island. Here Cyprus can continue to count on the full support of the European Union and of the entire international community. The European Union takes the view that there are already far too many weapons in Cyprus, producing a real risk that each new build-up of weapons on one side will immediately be matched by the other side, which will lead to less rather than more security. For this reason the European Union welcomed the decision by President Clerides, which Mr Dimitrakopoulos mentioned, not to site S-300 missiles on the island of Cyprus. That decision sent out an important signal about reducing the excessive number of weapons in Cyprus and the European Union hopes both sides will take further steps in that direction.
The decision not to site those missiles has removed one of the sources of tension on the island. The Council believes this can promote progress towards a just and lasting solution to the Cyprus conflict. The European Union strongly endorsed UN Security Council Resolutions 1217 and 1218 and fully supports the ongoing efforts of the UN Secretary-General's Deputy Special Representative for Cyprus.
Mr President, I should like to thank the President-in-Office for his reply. There are two additional points I would like to make.
Firstly, the President-in-Office talked about further measures which could be taken by both sides. Bearing in mind what has been said so far and the statements that have been made, what kind of measures does the Council expect to come from the Turkish side?
Secondly, is there any prosect of Cyprus becoming a member of NATO when it joins the European Union, in order to solve the security problem? Or at least is there any prospect of deploying a NATO force on Cyprus which will enable the Turkish and other armed forces to leave the island?
Mr Dimitrakopoulos, the Council's principal demand to the Turkish side in Cyprus is that it should finally be willing to take part in the accession negotiations. As you know, the European Union's political strategy here is to start the accession negotiations with Cyprus, in the hope that they can act as a catalyst to help resolve the political problem and in the end indeed resolve it.
So far this hope has not been fulfilled, but we still make the same very clear demand to the Turkish side to take part in the negotiations. In any case, of course, we call on the Turkish side to keep a low military profile and to help defuse the situation by taking steps towards disarmament. I cannot tell you anything about the possibility of Cyprus joining NATO, or about deliberations within NATO on the potential membership of Cyprus, since I represent the presidency of the European Union and not the NATO Council.
Question No 7 by José Salafranca Sánchez-Neyra (H-0008/99) Subject: New US government measures regarding the embargo on Cuba
The US Government has just relaxed the terms of the embargo on Cuba by permitting exports of foodstuffs and agricultural produce to family firms and NGOs, increasing the number of direct flights, reinstating the direct postal service, and giving permission for private individuals to send money to Cuba. These measures follow on from the initial steps taken by the Clinton Administration in March 1998.
Bearing in mind their far-reaching implications, what is the Council's assessment of the measures recently announced by the US Government?
Does the Council think that the measures can be seen in the context of the agreements concluded at the Transatlantic Summit on 15 May 1998?
Does it believe that this new departure in US policy towards Cuba will alter the Union's attitude to laws with extraterritorial effect?
I give the floor to Mr Verheugen to answer Mr Salafranca's question.
Mr Sánchez-Neyra, the Council has not deliberated the matter to which you refer. Nevertheless I can provide you with some information. The Council reaffirms the position it adopted in regard to the agreements reached at the EU-USA summit in London in May 1998. At that time the Council said that for legal reasons and reasons of principle it firmly rejected secondary boycotts and laws with extraterritorial and retroactive effect.
The Council welcomes the new measures taken by the US Government. But even if they reflect a more flexible attitude on the part of the US towards Cuba, the Council regrets that the American embargo on Cuba remains in place. Such actions are not the best means of promoting democracy and respect for human rights. The Council still believes it right to seek a dialogue with Cuba, as we stated in the common position of December 1969, and to support a process of peaceful transition to a pluralist democracy, together with respect for human rights and fundamental freedoms and sustained economic recovery in Cuba.
The EU still regards the implementation of the agreements of the EU-USA London summit of 18 May 1998 as a priority. But in spite of the efforts of the US Government, to date there is still not the kind of progress that would lead the USA to radically review its sanctions policy.
I would like to thank the presidency for its assessment of these measures and to put a supplementary question.
You are aware, Mr President-in-Office, that it was agreed at the Transatlantic Summit between Commissioner Brittan and the Clinton administration that the European Union was to withdraw the complaint it had filed with the World Trade Organisation. As you know, one of the other agreements was that the United States would amend Title IV of the Helms-Burton Act.
When speaking before Parliament's Committee on Foreign Affairs, Mr Brittan confirmed in response to a question I put to him that if the United States Congress did not amend Title IV, the complaint might perhaps be lodged once again with the World Trade Organisation.
Does the Council share this view? If so - and I will end here, Mr President - when would the deadline be?
Yes, Mr Sánchez-Neyra, the presidency does share the Commission's view on this question. I cannot tell you anything about time-frames at this point because the Council has not taken a decision on this. I personally think it should happen at the time of the EU-USA summit in June this year at the latest.
Mr President-in-Office, thank you for the information you have provided. However, I would like to give you some new information which was received this week by a group of Members from all the political groups who form the intergroup against the blockade affecting Cuba, and, of course, against the Helms-Burton Act, which is exacerbating the situation still further.
During a meeting, the Cuban authorities showed us a letter from farmers in the United States who are putting pressure on Mr Clinton to allow them to sell directly to small Cuban firms or relatives of Cubans in Miami, within the context of the recent flexibility measures introduced by the United States Government.
Mr President-in-Office, you have just said that the situation will have to be assessed in June. I would ask you to bear in mind that the paradox might arise that North American farmers are able to sell to Cubans without any problems, while Europeans continue to find it very difficult to trade and conduct a normal relationship with Cuba because of the Helms-Burton Act and the blockade, which, as you know, is illegal and contravenes United Nations resolutions.
Mrs González Álvarez, I am extremely grateful to you for that information and would in fact be most obliged to you if you could, as you say, put the relevant documents at the Council's disposal so that it can take account of them in the appropriate decision-making processes. I would not like to make any political assessment at this moment, before actually seeing the documents. I am sure you will understand that. But this course of events you have just described ought also to be considered at the EU-USA summit in June at the latest.
Thank you, Mr Verheugen.
Questions Nos 8, 9 and 10 will not be taken because the subject to which they refer is included on the agenda of this part-session.
Question No 11 by Esko Seppänen (H-0016/99) Subject: Wassenaar Arrangement
At the beginning of December it was decided that cryptographical goods should also be subject to the Wassenaar Arrangement. The EU is not a party to that Arrangement, but plans are now afoot for the EU to adopt a Directive on the subject. What are the Council's grounds for not allowing free trade in cryptographical goods, and does the Wassenaar decision accord with the WTO Agreement?
I give the floor to Mr Verheugen to answer Mr Seppänen's question.
Mr President, Mr Seppänen, under the Wassenaar Arrangement, cryptographical goods always were subject to export controls. At their plenary meeting on 2 and 3 December 1998, the 33 contracting states of the Wassenaar Arrangement merely decided to review the rules on export controls for encryption techniques; these are known as cryptographical goods. The aim was to relax the export controls and ensure that cryptographical restrictions did not become entrenched. Those contracting states that are also EU Member States were particularly concerned to avoid any rules that would further restrict free trade.
It is true that the European Union as such is not a contracting party to the Wassenaar Arrangement. At present there is an integrated system in which the Council, the Commission and the Member States exercise their respective responsibilities, with a view to protecting the Member States' fundamental security interests and fulfilling their international obligations. The Council is currently preparing to implement the Wassenaar decisions. To this end it will amend Council Decision 94/942/CFSP and adjust the list of dual-use goods subject to export controls pursuant to Regulation (EC) No 3381/94, which is the dual-use regulation in question. The Council hopes the revised list can enter into force on 1 April 1999.
Mr President-in-Office of the Council, did I understand correctly that you mentioned a decision taken at a meeting on 2 and 3 December 1998 at the plenary meeting of the states participating in the Wassenaar Arrangement to ease trade restrictions in respect of cryptographical goods? If you did, you are wrong. The licensing process was made much tighter at that time, and the Member States of the European Union went along with demands mainly from the United States to make the prevention of espionage more difficult. Cryptographical goods are used specifically for protection against Echelon and other spying activities carried out by the USA. Was I right in thinking that you said the trade in cryptographical goods has become less restricted, and do you think that this licensing arrangement for trade in cryptographical goods is generally in line with WTO regulations?
Mr President, yes Mr Seppänen, you understood me correctly. Let me repeat: at the plenary meeting on 2 and 3 December the Wassenaar contracting states decided to review the export control rules on encryption techniques. So these are the cryptographical goods you mentioned. Under the new rules the export controls have been relaxed. And that was precisely the aim of the EU Member States, namely to prevent cryptographical restrictions from being entrenched in these new rules.
Thank you, Mr Verheugen. Mr Seppänen, you cannot speak twice during Question Time. Moreover, your speech is not being interpreted. It is therefore impossible to continue with this discussion.
Mr Rübig wishes to put a supplementary question.
Mr President, I wanted to ask about the quantity and quality of these systems in the future. Has the Council carried out any analyses?
Mr President, Mr Rübig, I am genuinely sorry I cannot answer this very specialised question offhand. I will have to give you a written answer.
Mr Rübig will await your response in writing.
Questions Nos 12 and 13 should now be taken together, but as the author is not present, Question No 13 lapses.
Question No 12 by Nuala Ahern (H-0017/99) Subject: Harmonisation of the OSPAR Agreement to stop further radioactive pollution by nuclear plants of the seas surrounding the EU
What action will be taken by the Council to ensure Europe-wide harmonisation of the agreement to stop further radioactive pollution by nuclear plants of the seas surrounding the European Union, in particular Sellafield and La Hague, drawn up at the meeting of the ministerial working group of the OSPAR Convention on the protection of the seas held in Dublin last month?
I give the floor to Mr Verheugen to answer Mrs Ahern's question.
Mrs Ahern, at last year's conference of the contracting parties to the Convention for the Protection of the Marine Environment of the North-East Atlantic - the OSPAR agreement - held in Lisbon, the OSPAR Commission adopted a strategy on radioactive material, in the form of a political declaration. The goal of that strategy is to prevent the pollution of the marine environment from ionising radiation. This is to be achieved through the continuous and substantial reduction of discharges, emissions and losses of radioactive material with the aim of keeping their environmental concentration close to the background values for naturally occurring radioactive material and keeping them virtually nil for man-made radioactive material.
In pursuing this aim, account was also to be taken of the legitimate uses of the sea, technical feasibility and the radiological effects on man and organisms. By the year 2020 discharges, emissions and losses of radioactive material are to be reduced to a level where any concentration increases above the already existing concentrations are virtually nil. The OSPAR working party on radioactive material that is responsible for implementing this declaration met in Dublin from 19 to 22 January 1999. The contracting parties agreed to report by autumn 1999 on the measures they had respectively planned to reduce discharges, emissions and losses of radioactive material. The Council wishes to point out that the question raised by Mr Fitzsimons primarily concerns bilateral relations between two Member States of the European Union and therefore falls within their terms of reference. At the same time the Council would specifically remind him that the nuclear plant he referred to is subject to the Community's legal provisions relating to health protection, in particular Directive 96/29/Euratom, which lays down stricter standards for the protection of workers and the general public against ionising radiation.
The presidency-in-office of the Council can also inform you that the German Government is currently holding intensive negotiations with the UK on the continued operation of the Sellafield reprocessing plant. I will be happy to report to you on this at a later date, once these talks are concluded.
I would like to ask the President-in-Office of the Council if he thinks that fuel reprocessing at Sellafield can possibly be compatible with the commitment to reduce emissions to zero, or virtually nil as he puts it? I note what he says about the intensive bilateral negotiations currently taking place between Germany and the UK and, indeed, I believe France over emissions. Since 1994 significant increased emissions have been documented from THORP, and this cannot possibly be compatible with the commitment to reduce emissions to zero. While I am very pleased to hear about these intensive negotiations, I would also like to make the comment that, according to recent scientific journals, there is no question of compensation being paid.
Mrs Ahern, in your supplementary you have linked two entirely different matters, which really have nothing to do with each other. The current talks between the German and UK Governments on Sellafield have nothing to do with the decisions OSPAR took in Lisbon. They are two entirely different matters. There is no link between them. I do not have any way of judging to what extent the operation of the plant to which you refer is or is not compatible with the provisions. As I said, this autumn we will be receiving reports from the contracting states on what they propose to do in order to achieve the objectives laid down in Lisbon.
Is the President-in-Office aware of the continuing concern of people, in particular on Ireland's east coast, about the safety of the accident-prone Sellafield plant? Is he willing to bring this concern to the attention of the Council with a view to encouraging the British Government and British Nuclear Fuels to cease operations at Sellafield and, in particular, to stop the reprocessing of nuclear waste? I would ask the President-in-Office if he could provide a clear timetable as to when the reprocessing trade will be brought to an end. This is a matter of great concern to most citizens.
Mr Hyland, obviously I cannot provide a timetable of this kind because the Council is not currently considering the question of bringing nuclear technology in Europe to an end or the question of when the reprocessing technology will come to an end in Europe. That is a matter for deliberation in the Council. As for the concern of the citizens, I believe that the Member States concerned should make these concerns known to the Council. It cannot be the presidency's job to discuss a Member State's problems if that Member State itself does not wish it.
I have a very brief question on the issue of Sellafield. Perhaps the President-in-Office could comment on these remarks from the deputy chief executive of the Radiological Protection Institute of Ireland printed in The Irish Times . He says: 'they do not pose a significant health risk ... and have been dropping for some time'. Could the President-in-Office comment, please.
Mr President, I cannot comment on that quotation because the Council has not considered this matter.
Question No 14 by Jan Andersson (H-0019/99) Subject: Conditions for Swedish adoption of the common currency
The introduction of the euro at the beginning of the year has lent urgency to the debate in Sweden on its possible future adoption of the common currency, the timing of which is one of the principal issues. Here it would be valuable to clarify the implications of the qualifying periods for joining the ERM on the date Sweden might adopt the euro.
Does the present position of the Council rule out Sweden's adoption of the euro at an earlier date than that implied by the qualifying period for it to join the ERM?
I give the floor to Mr Verheugen to answer Mr Andersson's question.
Mr President, Mr Andersson, pursuant to Article 109k(2) of the Treaty, at least once every two years, if not sooner, at the request of a Member State with a derogation, the Council shall decide which Member States with a derogation fulfil the necessary conditions for the introduction of the euro on the basis of the convergence criteria in Article 109. In relation to Sweden, that means that in May 2000 at the latest the Council will review the derogation agreed for Sweden in May 1998. If Sweden wishes to adopt the euro at an earlier date, it can do so.
Many thanks for your reply. The fact that Sweden is not a member of EMU has nothing to do with the Treaty, but with public opinion which has prevented a decision on whether to join. However, there has recently been a sea change in people's views.
There is a continuing debate on whether countries would have to have been in ERM II for two years, and my question also refers to this, since events may move quite quickly in Sweden. There could be a decision next year following a referendum. If that turns out to be the case, would Sweden be obliged to be in ERM II for two years before being allowed to become an actual member? Or would it only be necessary to fulfil the criteria relating to inflation, interest rates and so on?
Mr President, I cannot make a political judgment here because this is a purely Swedish matter. In legal terms, in terms of the Treaty, I can certainly give a positive answer.
Mr President, I apologise as I refer not to this question but to my own question, No 18. I am in the middle of an emergency meeting of the Committee on Legal Affairs and Citizens' Rights. I wish to apologise to the President-in-Office as I will not be here to take his response. If possible, could he give me a written response?
Thank you, Mr Crowley. In any event, when we come to your question, I will call your name. If you are not here, then in view of the explanation you have provided, I will ask the President-in-Office to answer your question in writing.
As the author is not present, Question No 15 lapses.
Question No 16 by Mihail Papayannakis (H-0027/99) Subject: Third pillar and illegal immigrants
What is the position regarding the problem of illegal immigrants who are smuggled into an EU Member State which does not have diplomatic relations of any kind with the countries of origin of the illegal immigrants, thereby leaving that State in a quandary over what to do with them? In Greece, for example, this intractable problem is apparent with immigrants mainly from Rwanda, Sierra Leone and Myanmar who have been held in police cells or prison for some 7 months and have been poorly or humiliatingly treated. Could dilemmas of this type be dealt with at Community level by enlisting the help of those Member States which have diplomatic relations with the countries in question? Should there not be specific provisions within the third pillar to deal with such cases, which would take into account the principles of human rights, fundamental freedoms and respect for private life?
I give the floor to Mr Verheugen to answer Mr Papayannakis's question.
Mr President, Mr Papayannakis, the Council is aware of the problems arising from situations such as those described in your question. The responsible Council bodies have taken them into account when they discuss the problems facing Member States that want to deport people to certain third countries. Deportation to third countries does indeed call for good cooperation with the state in question so that the necessary formalities can actually be completed. In particular, the identity of an individual must be determined before he or she can be provided with the necessary re-entry documents. If there are no diplomatic relations or there are only restricted diplomatic relations, that is of course an obstacle to this cooperation.
Mr President, I should like to thank the President-in-Office for his reply, but the real point of my question was this: Greece has diplomatic but not consular relations with the countries I mentioned, such as Rwanda, Sierra Leone and Myanmar. These countries do not have embassies in Athens, and I imagine that this must be the case in other countries as well. The upshot of this is that illegal immigrants who have been arrested cannot be set free or expelled; nor can they be sent for trial, which means that they stay in police custody for months, and I regard this as unacceptable.
Could not the Council intervene, possibly via the consular authorities of these countries in another Member State, so that these people can be given the documents they need to solve their problem? Otherwise we end up with something resembling a Kafkaesque impasse. This is my question to the President-in-Office and I would ask him to intervene, if he can, in such cases.
Mr Papayannakis, I find it very difficult to answer a question concerning a problem that Greece has with certain other states. To my knowledge what normally happens is that a state that does not have diplomatic relations with a particular other state can be represented in that state by a protecting power. I do not know whether this is the case for Greece, but if not, the most obvious solution would probably be for the Greek Government to request representation from another state that does have diplomatic relations with the states concerned.
Mr President-in-Office, I just want to ask whether this problem that is facing Greece is not also connected with two other issues. One is the question of common measures to combat illegal immigration, the other is a fair distribution of the personnel burden as regards asylum applicants and other immigrants. So long as no progress is made on these issues, I fear we will not have a common approach on other such issues either. So my question is: on what is the Council focusing in this area in order to adopt a common approach on these two issues?
Mr Posselt, as you know, we do indeed regard this as an important and fundamental issue. But it is not directly linked to this very specific Greek problem. I really cannot tell you how the immigrants from Rwanda, Sierra Leone and Myanmar actually get to Greece. But the basic problem you have raised is one that is currently being discussed in depth in the Council, and the Council intends to cooperate more closely in this area and to take decisions and decide on joint action here at the latest by the time of the special summit to be held in Tampere in Finland during the next six-month presidency.
Question No 17 by Bernie Malone (H-0028/99) Subject: Access to transport for people with disabilities
Does the Council agree that the needs of people with disabilities should be mainstreamed into regulations for structural funding of Member States' transport systems, in the light of the recent protest made by Mr John Doyle of Bray, Co Wicklow, Ireland, outside Heuston Station in Dublin after it was revealed that CIE had spent IEP 8.5 million of EU funding as part of an IEP 26 million investment on the acquisition of 150 buses which did not provide for disabled access.
I give the floor to Mr Verheugen to answer Mr Malone's question.
The Council shares the concern expressed by the honourable Member and by Parliament as a whole in relation to the quality of life and especially the mobility of disabled citizens. Access to public transport plays an important role in this context. The Council's concern in this regard is also reflected in the new Article 13 of the Amsterdam Treaty, one of the aims of which is to prevent discrimination on the basis of disability. As for the special case to which Mrs Malone referred, I am sorry to say that the Council is not aware of it. But since it obviously concerns an EU Structural Fund measure, I would suggest that she address this question to the Commission, which is responsible for ensuring the proper implementation of EU structural policy.
This is one of those rare occasions when cynical politicians get outraged. It happened when I saw disabled people protesting in the rain outside the transport company because of the fact that new buses had been acquired with EU structural fund money and that they were not accessible. There are buses that are accessible. They are in use in London. So this is disgraceful. I hope that the presidency will bring it to the attention of his colleague, the Irish minister for public enterprise, Mary O'Rourke, and to try to force her to take the needs of disabled people into account in all EU funds expenditure. She will probably tell you that the shape of our roads is inadequate. One of the excuses the minister has given is that there is a dip in the roads and the types of buses available in London would not possibly be suitable. I do not find that to be an acceptable explanation.
Mrs Malone, I would very much like to tell you what I think about this, because I really have very specific views, which I am sure are not very different from yours. But as you know, I cannot do so. All I can tell you at this point is that the Commission would have to check whether in the case you describe there was any infringement of the provisions on the use of Structural Fund resources. It is up to the Commission to do this; the Council cannot do so. Presumably today's Question Time will, as you hoped, raise European public awareness of this issue.
Thank you, Mr Verheugen.
We should now be taking Question No 18 by Mr Crowley, who was with us earlier and asked Mr Verheugen to answer his question in writing.
Question No 19 by Liam Hyland (H-0036/99) Subject: Tourism
As we move ever closer to the next millennium, a time which corresponds to long-term predictions that, by the end of the 20th century, tourism would be the biggest industry in the world, will the German Presidency outline what new directions it intends to give at EU level to consolidate the strengths of the EU tourism product, particularly in relation to the peripheral regions which are dependent on tourism?
I give the floor to Mr Verheugen to answer Mr Hyland's question.
Mr Hyland, the Council is aware that European tourism will be a very important industry in the next century. On 6 June 1996 the Commission submitted a proposal for a decision on a first multiannual programme to promote European tourism. The subject has been considered several times since then. The Austrian Presidency took it up again and at its meeting of 7 December 1998 the Council once again considered the multiannual programme to promote European tourism on the basis of a document drawn up by the Austrian Presidency. In spite of the presidency's proposal to shorten the duration of the programme and to reduce the budget funds allocated to it, some delegations continued to raise objections. Let me point out that if no consensus is reached the German Presidency proposes the following: continuation of the work on this programme, taking account of the recommendations made by the High Level Group on Tourism and Employment, and renewed consideration of the subject in the light of new developments.
Does the President-in-Office agree that rural tourism must be prioritised in the context of the broader EU tourism package and that agri-tourism must be promoted and developed as a means of sustaining farm families and rural communities? Would he agree that rural tourism requires additional funding under the proposed new operational programme for tourism? I am sure the President's heart is in the right place when it comes to promoting rural tourism.
Mr Hyland, I am sorry to have to tell you that there is no agreement in the Council on any of these questions. On the contrary, there is much dispute about them. Unfortunately my personal view in this regard is of no significance. But you can guess what it is when I tell you that I myself represent a rural constituency in the German Bundestag. Let me say again: the German Presidency will continue nonetheless to try very hard to achieve the consensus that is still lacking, and will certainly continue to keep the matter under consideration.
Thank you, Mr Verheugen.
As the authors are not present, Questions Nos 20 to 24 and 27 lapse.
Question No 25 by Mrs McIntosh will not be taken because the subject to which it refers is included on the agenda for this part-session.
Mr Papayannakis wishes to raise a point of order.
Mr President, I had asked, with the agreement of Mr Alavanos, to take over his question. Is that not possible?
Mr Papayannakis, to reach such an agreement with Mr Alavanos, the Rules state that a written request must be received from Mr Alavanos before the beginning of Question Time, asking that you be allowed to deputise for him. We have not received any such request from Mr Alavanos. Therefore, under the Rules, you cannot deputise for him.
Question No 29 by Ioannis Theonas (H-0074/99) Subject: Provocative statements by UK spokesman on Cyprus, Sir David Hannay
Statements made by the UK government spokesman on Cyprus, Sir David Hannay, advising the Greek Cypriots to follow the Swiss model, which recognises the sovereignty of the Swiss cantons, an alternating presidency and equal numerical representation of the cantons, have been met with utter dismay and sharp protests by the Cypriot government as well as all political circles in Cyprus.
Bearing in mind that such statements are completely in keeping with Turkish views and are contrary to UN Security Council resolutions, including the most recent, resolutions 1217 and 1218, will the Council say in what manner it will respond to these provocative remarks, which cultivate a climate of tolerance, enabling the Turkish side to advance unacceptable positions which contravene all notion of international legality and law and undermine efforts to bring about a just and viable solution to the Cyprus problem?
I give the floor to Mr Verheugen to answer Mr Theonas's question.
Mr Theonas, it is for the British Government to react to the alleged statements by the UK government spokesman on Cyprus, Sir David Hannay. He is the spokesman on Cyprus for the British Government and not for the European Union. The presidency has information to the effect that Sir David Hannay's statements were misunderstood and that the British Government has now clarified the matter. The presidency therefore sees no occasion to comment on these statements.
Mr President, unfortunately I am unable to thank the President-in-Office for his answer because, whether Sir David Hannay represents the British Government or not, it is important to state one's position on the substance of the declarations. In this regard, I am interested in the position of the Council, that is if it insists on solving the Cyprus problem on the basis of the recent Security Council Resolutions 1217 and 1218, and if it considers that a loose federation, such as that sought after by Mr Denktash - and unfortunately Sir David Hannay appeared to agree with this idea - is the solution which the European Union could be happy with in respect of the Cyprus problem and in respect of the process of solving one of the longest-standing problems in Europe.
There has been no change to the Council's position on the Cyprus question. As I just said, Sir David Hannay's statements do not fall within the remit of the Council or the European Union, and therefore I cannot comment on them.
Question No 30 by Nikitas Kaklamanis (H-0075/99) Subject: German Presidency and accession of Cyprus
The German embassy in New Delhi, India, reportedly issued an official document on 6 January 1999 concerning the German Presidency's objectives for the first six months of 1999. This document makes no reference to the accession of Cyprus to the EU; chapter 5 ('Enlargement of the EU and accession process - European Conference', pp. 17 and 18) merely refers to the countries of Central and Eastern Europe, while placing particular emphasis on the promotion of EU relations with Turkey.
What are the German Presidency's views on this entire matter and when will the mistake of omitting Cyprus from the document issued by the German embassy in New Delhi be rectified?
I give the floor to Mr Verheugen to answer Mr Kaklamanis's question.
Mr Kaklamanis, the document you mention does not specify any applicant country by name but refers only to the applicant countries as a group, which of course means all six of them.
Mr President-in-Office, I am not going to beat about the bush. You are here in the European Parliament. This morning, when we debated issues concerning the Council, the Council was absent, which shows a lack of respect for this House. You are mistaken if you think that a 30-second answer is adequate for the question I asked you. This shows contempt for the European Parliament and our intelligence. The contents of the official telegram from your embassy were not disclosed this time by Sir David Hannay, but by the representative of the German Government.
I would like you to give me a direct answer. Firstly, what is the position of the German Government and of the German Presidency? That is what concerns me. Is there a question mark over the accession talks concerning Cyprus because the political problem has not been solved? Secondly, if the talks end and the problem has not been solved, what is the position of the presidency? Please give me direct answers to both these questions.
I reject this criticism. The Council was perfectly well represented at this morning's sitting; it must be left to the Council to decide at what level it is represented. I have nothing to add on the matter. The document you quote does not refer specifically to any one applicant country but refers to all the applicant countries. That means Cyprus in the same way as it does Poland, Hungary, the Czech Republic, Slovenia and Estonia.
Thank you, Mr Verheugen.
Mr Verheugen, Mrs Theorin has now arrived in the Chamber for Question Time, which she usually attends. The fact that we dealt with the previous questions so quickly clearly explains why she was not present when we came to her question. I would therefore like to ask you if you could perhaps respond to Mrs Theorin's question.
Question No 26 by Maj Theorin (H-0061/99) Subject: Nuclear disarmament
Nuclear weapons continue to represent a huge threat to the whole of humanity merely because they exist. The UN General Assembly has decided, by a very large majority, to support the proposal by Sweden and Ireland for new nuclear disarmament measures. The vote showed a marked change in attitudes towards nuclear weapons; the only EU Member States to vote against the resolution were the UK and France.
What steps does the Council intend to take to support new nuclear disarmament measures?
I should like to appeal to your generosity, Mr Verheugen, and ask you to answer Mrs Theorin's question.
Of course I will answer this question. Naturally the European Union is committed to strengthening the Non-Proliferation Treaty and making it universal. This treaty gives rise to obligations on the part of nuclear states to take nuclear disarmament measures. The EU reaffirmed this commitment and took note of the decision in question and of the New Agenda Resolution at the European Council in Cardiff on 15-16 June 1998, thus expressing its position.
Thank you for answering my question. My reason for putting it is that nuclear disarmament is at a standstill. Nothing much had happened before the initiative by Sweden and Ireland, amongst others, which prompted new questions about a realistic way to eliminate nuclear weapons. The initiative was based on the Canberra Commission proposals, as they are called. It does not involve anything unrealistic or Utopian, but is a practical initiative.
I am pleased to note that most Member States of the Union either voted for the resolution or abstained; only the two nuclear powers voted against it. I have high hopes that the German Presidency will be prepared to take up the initiative, bringing nuclear disarmament a step nearer.
Let me specifically confirm again, Mrs Theorin, that in the presidency's view the Non-Proliferation Treaty is one of the most important international instruments of disarmament and international security. The German Presidency attaches the utmost importance to strengthening the non-proliferation system, to ensuring that the provisions are respected, that the commitments contained in the treaty are fulfilled and that the non-proliferation system can be maintained and further developed in future too. As you yourself just described, there are still differences of opinion on this subject among the Member States of the European Union; that also applies to the New Agenda Resolution tabled by Ireland, Sweden and a number of other states in the First Committee of the United Nations General Assembly.
Irrespective of these differences of opinion, the reasons for which you know as well as I, let me also emphasise that there is agreement in some important areas. That means the Council supports the implementation of the decision, of the principles and objectives of nuclear non-proliferation and disarmament, of the 1995 NPT Review and Extension Conference. In this context I would point out again that under this treaty the nuclear states have undertaken to totally abolish these weapons in the framework of the general disarmament efforts, under strict and effective international control.
As the author is not present, Question No 31 lapses.
Questions Nos 32 and 33 will not be taken, as the subject to which they refer is included on the agenda of this part-session.
Question No 34 by Patricia McKenna (H-0088/99) Subject: US breaching UN Conventions
What opinion does the Council have of, and how does it intend to react to, plans by the US Administration to deploy anti-ballistic missiles, in breach of the 1972 Anti-ballistic Missile Treaty , and to the fact that the US Administration is developing, and is likely to deploy, weather-modification weapons in breach of the 1977 ENMOD Convention (Convention on the Prohibition of Military or Any Other Hostile Use of Environmental Modification Techniques)?
I give the floor to Mr Verheugen to answer Mrs McKenna's question.
Mrs McKenna, the Council has not been informed of the US Government plans referred to in your question. Neither the European Union nor any its Member States are parties to the ABM Treaty. But the US Government has declared that it intends to adhere to the core of the treaty and jointly discuss a modification to it with Russia. Some Member States of the European Union are parties to the 1977 Convention on the Prohibition of Military or Any Other Hostile Use of Environmental Modification Techniques. But to date this convention has not been discussed in the framework of the EU's Common Foreign and Security Policy.
The European Union has a responsibility here, and the Member States that are cooperating with the United States on military matters have an obligation to ensure that international treaties are respected. There seems quite a lot of evidence to back up these allegations. The President-in-Office has said that they are only allegations but there is a lot of information and data to back them up. It seems to be fact. The United States would appear to be thumbing its nose at international treaties, and it is incumbent on the European Union, as regards global disarmament and international security, to make sure that the United States is held accountable for what it is planning.
Mrs McKenna, I am happy to take note of your comments but I cannot predict whether the Council will consider this matter.
As the authors are not present, Questions Nos 35 to 37 lapse.
Mr Killilea has just joined us and has asked if the President-in-Office would perhaps respond to Question No 28.
Mr Verheugen, I must once again ask you if you would be kind enough to answer Question No 28.
Question No 28 by Mark Killilea (H-0071/99) Subject: Seals
In April 1997, Bord Iascaigh Mhara, the Irish Sea Fisheries Board, submitted a report to the European Commission on the physical interaction between grey seals and fishing gear.
Research at two selected sites in Ireland over a 2-3 year period produced conclusive evidence of damage to fish stocks by seals. This study is supported by extensive previous research.
Can the Council inform me whether it has been made aware of this research by the Commission? Would it not agree that this report and others reveal that the extent of damage to fisheries by seals is very significant financially in local terms? Would it not also agree that measures to prevent such an impact would have to be considered justifiable, particularly where a proven case existed? Would it be in support of the Commission financially assisting national fisheries organisations to carry out such studies in order to scientifically assess such a need?
I would once again call on Mr Verheugen's generosity and ask him to answer Mr Killilea's question.
Mr Killilea, I will give you an answer. But I know in advance that you will see it as a non-answer because the Council has not received the report on the interaction between grey seals and fishing gear, which is, after all, the report you are referring to. For this reason the Council cannot give its views on the report. But I have been informed, Mr Killilea, that you have addressed a similar question to the Commission. I believe the Commission is more likely to be in a position to give you a satisfactory answer.
Mr President, thank you for allowing my question and thanks to the President-in-Office for his answer, even though he has stated that it is a non-answer. I received another non-answer from the Commission. I do not know where we stand.
European taxpayers' money was given to the Bord Iascaigh Mhara to do this research. The documentation and the serious scientific research has been in print since 1997 and it sits there gathering dust. I suspect, Mr President-in-Office, that we lack courage to tackle this major problem. But I want to point out to you that in the three sample cod catches on the west coast of Ireland, 98 % of the cod caught in the nets was either destroyed or severely damaged by the seals.
Similarly, with other species of white fish, the overall figure was 58.8 % of the total allowable catch of Irish fishermen destroyed by seals one way or another. It will take a lot of courage to stand up to the nonsense that goes on about those pretty animals. They may be pretty with their heads out of the water but they are not so pretty beneath the sea where they are devouring thousands of tonnes of very precious fish and food for the people of Europe. I say to the critics: is it more important to feed the seals or to feed human beings? My opinion is that it is more important to feed human beings.
I would like the President-in-Office to continue to put pressure on the Commission to have the moral courage to stand up to this awful situation which is staring us all in the face.
Mr Killilea, since I too have experience of the lengthy procedures in this House I fully understand your problem. I do not quite know whether I should support the seals, the fish or the people. I would advise the Irish Government to bring the matter up again if as you say - and I do not doubt your words - it is important to the people of the west coast of Ireland. The Council cannot take the initiative to discuss a report by an Irish authority or to take a position when the report has not even been submitted to it. My advice would be, if the Commission cannot give you an answer either, that the Irish Government itself should raise this matter in Brussels.
Thank you, Mr Verheugen.
That concludes Question Time.
The sitting was suspended at 7.02 p.m. and resumed at 9 p.m.
Water policy
The next item is the report (A4-0261/98) by Mr White, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal and amended proposals for a Council Directive establishing a framework for Community action in the field of water policy (COM(97)0049 - C4-0192/97, COM(97)0614 - C4-0120/98 and COM(98)0076 - C4-0121/98-97/0067(SYN)).
I should like to say at the outset - as I will be repeating through the evening - that I shall have to be strict with regard to speaking time, since we have a very tight schedule which will take us late into the night.
Mr President, I am very glad to be able to present my report on the water framework directive for this first reading. The path of this proposal has been almost as tortuous as a salmon swimming upstream. I should like to acknowledge the personal contribution of my colleague, Mr Collins, in the long haul that has finally brought us to this first reading. In 1995 Mr Collins chaired Parliament's hearing on water policy that gave birth to the water framework directive. Perhaps we should call it the 'water baby', and he will be heartened to see his 'baby' at last christened by this Parliament before he leaves us later this year. I should like to pay tribute to the little puddle of water rapporteurs - also present at the christening ceremony - which include my colleagues, Mr Florenz, Mrs Schleicher, Mr Eisma and Mr Collins himself, who also has a water report. We have developed amongst us an esprit du corps , whereby we have become water-minded, and that is a very useful thing to have done.
This proposal provides an historic opportunity to secure the Union's most basic need for adequate supplies of good quality water for today's and tomorrow's generations. Its outcome will determine the future of the Union's water resources well beyond the Millennium. Reform of the Union's water policy is overdue and welcome. Piecemeal evolution has resulted in an incoherent body of legislation, with differing and sometimes conflicting methods, definitions and aims. The perilous state of much of the Union's water resources is plain to see from the evidence provided to us by the Environment Agency in Copenhagen.
The first report on Europe's environment - the so-called Dobris assessment - sets out the problems in a clear manner and last year saw the publication of another assessment by the Environment Agency. Comparison of the two reports shows that progress still has to be made. The Dobris assessment reported that a quarter of Europe's rivers are of poor or bad quality, with either sparse populations of fish or completely devoid of fish. Last year's assessment noted that there has been 'no overall improvement in river quality'. There has not been any significant improvement in groundwater quality since the first assessment. Europe's groundwater is endangered and polluted in several ways, we are told. 'Problems include pollution by nitrates, pesticides, heavy metals and hydrocarbons, leading to eutrophication, toxic impacts in other parts of the water environment and possible effects upon human health'. Moreover, despite the numerous international agreements and many statements of good intent, the implementation of Union water legislation remains poor.
The Commission, having taken part - and I am grateful to them for that - in the hearing which took place in 1995, produced its communication in February 1996. Following Parliament's response to the communication, a dialogue has been continuing between the Commission and myself. In that dialogue I voiced the concerns of the Committee on the Environment, Public Health and Consumer Protection about the early proposal. The Commission is to be congratulated on its response in providing detailed annexes and basic definitions missing from the original. I am also heartened by the constructive attitude of the present German presidency.
Before Parliament today there are 12 compromise amendments dealing with important issues where, in the spirit of the Amsterdam Treaty yet to be ratified, I am pleased to present the results of a recent trialogue between myself, the Commission and the Council. These compromise amendments show a new willingness to move towards the Environment Committee's position on wetlands, public participation, marine monitoring and underground gas storage.
This is, and has had to be, a complicated proposal. It aims to promote a sustainable use of water resources. Member States will be obliged to achieve good status for all surface and ground waters by a set date. Good status means a healthy ecosystem and a low level of pollution. These targets will be achieved by river-basin management plans and backed up by Union-wide limits on pollution. The proposal sets out how Member States must identify river basins, appoint river basin authorities and ensure that they produce plans. The plans will stipulate what must happen for good status to be achieved, including pollution control, promoting more efficient use of water, regulating obstruction and introducing a charging system.
My suggestions for the reform of the Commission proposal are designed to address the considerable problems which continue to undermine the implementation of Union water policy. At the same time, my amendments seek to create a water policy framework which is both practical and ambitious. I urge that a tougher regime of pollution control is needed, the goal for the longer term, already contained in international conventions such as OSPAR, HELCOM and Barcelona, to which the EU and Member States are signatory, is the eventual phasing out of toxic substances.
In conclusion, I should like to repeat the importance of the proposal before us. What can be more important to the future of the Community than secure and abundant supplies of healthy water. This is the first piece of Community water legislation to apply to all surface and ground waters. It bases the management of these waters firmly on the principle of sustainable development.
Mr President, water quality, particularly in coastal waters, is vitally important to the fisheries and aquaculture industries.
The seas are generally the end recipients of pollutants emitted into the water, particularly their coastal fringes, which are vital for the reproduction of many species.
The proposal for a directive directly affects those who live off these activities, particularly as it will repeal two former directives, one on fish waters and the other on shellfish waters.
We have therefore tabled amendments in this respect. Amendment No 154 extends the directive's scope to include coastal areas and estuaries. This amendment falls within the context of recital 11(a) adopted by the Committee on the Environment and specifies that the Member States will have the option of taking into account pollution in coastal areas in order to assess its consequences on fishing activities. Amendments Nos 153 and 156 state that fishermen cannot be classified as users of water in the strict sense since their activity is not detrimental to this resource in quantitative or qualitative terms and since they are primarily the victims of any pollution. Finally, Amendment No 155 proposes support for the more vulnerable economic categories, in particular, the small aquaculture plants which must take measures to protect themselves against the pollution which they may cause.
This would not involve tax exemption measures but rather support for filtration and purification equipment.
Finally, on behalf of the UPE Group, I must express our support for the concept of management by river basin. This has demonstrated its worth in certain Member States and is the key issue in the Commission's proposal. It must therefore be safeguarded.
Mr President, the Committee on Agriculture and Rural Development calls on the Committee on the Environment, Public Health and Consumer Protection, as the committee responsible, to incorporate the following conclusions in its report.
Firstly, the Agriculture Committee stresses that farmers use water for the benefit of consumers in general and that they are the first to be concerned about obtaining good water in order to ensure quality agricultural production.
Secondly, the committee acknowledges that, in addition to the objectives of protecting water against degradation of aquatic ecosystems and the long-term conservation of water resources, further steps need to be taken to reduce the adverse effects of floods and droughts.
With specific regard to agriculture, the committee rejects the idea of full cost recovery in respect of services provided for water, as advocated in Article 12 of the proposal for a directive. However, it does agree with the principle of amortising the costs of water services, taking due account of the social, environmental and economic consequences of amortisation and the geographical and climatic situation of the regions concerned.
In particular, the hydrological regime of the Mediterranean and southern areas of the European Union requires specific solutions in this respect. Without these and also without irrigation systems, which often involve extremely high water storage and distribution costs, it would be impossible to ensure the modernisation and long-term survival of these areas. Without a specific solution, agriculture in the southern regions of Europe would not be able to survive in competition with the northern areas which have rain throughout the year.
Fourthly, the Agriculture Committee suggests, with regard to the definitions and annexes, that specific reference be made to bodies of water used for irrigators, namely aqueducts, and to the way in which their quality and quantity is to be assessed, and also to irrigation farming as a distinct form of cyclical water use.
Fifthly, it proposes involving irrigators' associations so that they can participate in the use and management of water basins and water in general.
Finally, as a Portuguese national, I must stress the importance of establishing more stringent rules for the management of cross-border water basins in order to ensure basic quality levels and rates of flow of the water in these international rivers.
Mr President, the primary purpose of the framework directive on Community action on water policy is to ensure that every citizen has a right to good quality water, both as something that sustains life and as something that exists in the environment. Water quality has been argued over a good deal, however, as pollution has been difficult to regulate. For this reason, as a binding guarantee of people's entitlement to good quality water, provision must be made for the polluter pays principle, effective monitoring to ensure that water is of good quality with the smallest number of exemptions possible, and the examination of materials that harm water quality, primarily from the health point of view. Negligence and irresponsible action can have disastrous and irreparable consequences.
There is much that is good in this report, so I would like to thank the rapporteur. It contains a particularly welcome amendment with Article 3(a), which provides for the monitoring of the implementation of the River Basin District Management Plan. The authorities in the Member States must be committed to better monitoring of water quality. However, there is one problem with the report, in my opinion, which is to do with how water charges should be regulated. To my mind, at least as far as Finland is concerned, this is a matter of local democracy and the right of the local authorities to regulate charges, and this should therefore not be interfered with.
Special attention must be paid to groundwater. No-one should ever think that the situation is hopeless, and that the water is so polluted that it is not worth doing anything about it. There are plenty of examples of problems being solved, not perhaps returning water to its natural state, but at least making it safe for humans.
Mr President, Commissioner, representatives of the presidency of the Council, the fact that we are discussing a framework directive today is thanks not least to Ian White. A few months ago the situation still looked quite different. The Commission wanted to present us with a communication - at the time I was the rapporteur and together we ensured that we would achieve this result today, in face of the rapid-fire decisions the Council wanted to take. That is in itself a success. As Members of this Parliament we must not forget that.
The object of the directive is not, as many of my colleagues believe, especially Austrians, that we want to regulate the ownership of water. Quite the contrary: we want to protect the quality of water; that is the purpose of the directive. Now it seems to me that the Council and the Commission want to propose that we should promise one another to protect the water, but how we protect it should be left to the Member States to decide. I am not quite sure this is the right European approach. I am not in favour of issuing thousands of bans, but I am in favour of issuing a few important bans and making them applicable throughout Europe. They need to have sound scientific backing.
We decided to create the single market and one of the main objectives of the single market was to harmonise standards in the European Community, not necessarily to make them exactly the same, but to approximate them more closely. We seem to be moving away from that at present in environmental policy. You know what I am criticising. Unfortunately, the directive on a framework for Community action in the field of water policy does not define Europe-wide quality standards and emission standards, at least not the way the Council and the Commission formulate it although that is certainly what Parliament wants to do. I believe it is important to take this combined approach, which we want to and will continue to pursue in future too.
As someone who lives beside the Rhine - my house and my farm are a few hundred metres from it - I believe it is important that the local residents, whoever they are, make a start further up the river. If they do not make a start there, if we Germans do not continue setting high standards, our colleagues in the Netherlands will soon be drowning in dirty, polluted water. This cannot after all be a matter for individual, national policy-making; we need European standards, not hundreds of them but perhaps 40 or 50. I believe the Rhine, the Rhone, the Mosel need these European standards if we are to make any progress here in the future.
The Council did not show any very serious commitment. We turned 188 amendments into ten compromise amendments. So we have done a little better than the Council. The presidency of the Council has certainly achieved much in administrative terms. But in my view Parliament's proposal was the better one. We believe that if we get what the Council wants, we will find it complicated to regulate matters at national level and will end up with a Babylonian environment policy.
Mr President, the decision-making surrounding this water framework directive has certainly been a clumsy affair as a result of the informal political agreement that the Council reached without waiting for Parliament's first reading. The enormous gulf between the substance of that agreement and what Parliament wanted, reflected in over 200 amendments, forced Parliament and the Council to the highly unusual step of informal consultation, something which is not yet provided for in the European Treaties, though it may well be in future.
Mr White has been our guide through this political jungle, and I must congratulate him. He did a good job of defending Parliament's views before the Council and succeeded in winning a number of points. He refused to succumb to pressure from the Member States on the points we feel are important, such as the priority list and the combined approach. Despite the pressure of work and the complicated nature of the discussions, he also managed to keep us all as up to date as possible. However, it is now Parliament's job to deliver a report at first reading clearly setting out how the quantity and quality of ground, surface and coastal waters can best be protected. Strict definitions, clear targets and transparent procedures are needed here.
The Committee on the Environment has put forward some excellent proposals, and I cannot understand why the Council is prepared to accept so few of them. It even has difficulty with amendments designed to ensure that environmental standards are met in line with other European directives such as the nitrates directive, and with international conventions such as the OSPAR Convention. It is quite incomprehensible. I have no idea why the Council is against them. But we need not worry, as the common position will not be dealt with in this parliamentary term, and by the time the new parliamentary term begins, the Amsterdam Treaty will have entered into force, so the second reading will come under the codecision procedure.
The Council will then have no choice but to take account of our views. I hope it realises how it cut off its own nose in concluding the informal political agreement, and draws the relevant conclusions from this.
Mr President, I would like to thank the rapporteur for all his hard work on today's report, which takes account of the need for a more transparent framework directive that has a higher level of participation. As the rapporteur himself says, echoing the concerns expressed in the Committee on the Environment, one third of European rivers are polluted and coastal waters and groundwater are being overexploited. It is therefore extremely difficult to obtain enough drinking water for the population. It will be even more difficult in the future, particularly in some southern countries.
That is why we are in favour of the proposal and why we were even more in favour of the previous proposal. For example, Amendment No 38 by Mr White was, in our view, an improvement as it was more complete. However, we must work to ensure that there is a high level of participation in the river basin management plans in order to create a common, transparent framework and to promote cross-border cooperation. Along with our Portuguese colleagues, we visited the River Tagus and we realised that the Portuguese were anxious to ensure that Spain made good use of its resources. That will be the only way of guaranteeing cross-border cooperation between our two countries.
Mr President, I too would like to congratulate the rapporteur on his tremendous work. These proposals are very welcome indeed because they attempt to establish an integrated approach to water management and protection, which are very important.
The underlying basis of all of this, the polluter pays principle, is one that we should be pushing most of all here. However, the terms of the analysis that has been carried out must be broadened to consider the very important social consequences of what is essentially a unique social service. The provision of water for domestic needs, as a necessity of daily life, for economic needs and for farming and other activities must be guaranteed. I would refer Members in particular to Amendment No 22 dealing with Article 12 (1) which provides that there will not be universal charges for water where special social and other conditions apply. These distinctions are important and, in particular, we must ensure the continued free service for those who most need it.
Mr President, in discussing the water framework directive tonight, we are unfortunately talking not about water protection but about a piecemeal policy. The proposal makes that clear. There are too many exceptions, no clear limit values and standards, quality targets that are in no way binding, that follow the English principle of: let's water it down and nobody will notice. Then there are the excessively long transition periods of up to 34 years, which make it clear that water protection is basically being postponed to some never-never day. That makes a mockery of consumer protection. But for me the worst of all, the ecological Waterloo, is the question of the discharge of hazardous substances. In spite of the OSPAR convention, this quasi-common position proposes that nothing, nothing at all should be done.
I believe we must realise that water is too precious a resource to be used as a rubbish dump. In that regard I expect us to give a very clear signal during the vote tomorrow. I also hope that we will reach agreement tomorrow on setting limit values for radioactivity, as we did in the case of the drinking water directive ...
The President cut the speaker off
Mr President, in my autonomous community of Aragon, we believe that our future depends on water. We also believe that it is not that there is too much water in our territory, but that we are lacking the investment needed to use and make the most of what there is. We are very aware of the fact that without water, there can be no development. It is essential in order to preserve the environment and to generate wealth and employment, in both the agricultural and industrial sectors.
Our problem is not the quality of water, but the quantity of water, in other words, its scarcity. It is therefore almost an insult to us that the River Ebro, the largest river in the Iberian Peninsula, flows through Aragon for 200 kilometres, part of which is desert, yet we scarcely make any use of its considerable volume. This is mainly because of the Spanish Government's historical lack of investment. In fact, it is precisely because of this lack of investment that some might say that there is an excess of water and thus justify transfers to other more developed areas. We therefore believe that it is extremely important to prevent these policies of transferring water between basins. Far from balancing the region, in practice they actually heighten the imbalance and lead to further depopulation. This is because the work involved is costly and it almost always harms the environment. Moreover, it does not guarantee sustainable development with an unlimited supply. Indeed, these transfers are merely the reflection of a policy where the strongest asserts its power over the weakest.
Tomorrow, we will vote on various amendments that have already been approved in committee. They aim to limit inter-basin transfers to very specific situations where prior authorisation has been granted. It must also be demonstrated that the basins receiving the supply have taken all possible measures to reduce demand. In our opinion, this is the appropriate path to follow so as to ensure that our water policy is an effective instrument for European social and territorial cohesion.
Mr President, I would like to point out the differences that exist in some respects between the position of the Spanish Socialists and that of our political group. We fully support the idea of a framework directive for the Community's water policy and we very much welcome the proposal for a directive. However, these legislative attempts to harmonise policies may become something of a farce if we disregard Europe's special territorial characteristics. The issue of water in countries with sufficient rain cannot be dealt with in the same way as it is in other countries, such as my own, where water is a very scarce commodity. We cannot treat countries that are used to floods and droughts, such as the Mediterranean countries, in the same way as northern countries.
We have therefore tabled a number of separate amendments. We believe that it would be very unfair, for instance, to impose the strict obligation to recover full water costs. This generalisation would mean that a Spanish citizen or farmer would pay between 40 and 60 times more for water than British or Belgian citizens, for example.
Other amendments refer to situations involving infringements, some of which are impossible to resolve in certain southern regions, and to the requirements for transfers and the recharge of aquifers. They are all following the same line of thought. Parliament has legislative power that can be used on the basis of scientific and balanced criteria. However, it should not be used to try to make the various European regions seem the same, particularly given the differences that exist in terms of the quantity, quality and pattern of their rainfall.
Mr President, I fully agree with the speech just made by my colleague Mr Aparicio. It is clear that we must not forget the idea of unity in diversity, nor the fact that proactive measures can cost us dear. We must therefore remember that Spain's water problem is a strategic one, as you are well aware, Commissioner. Amendments have been tabled in this respect and I hope that the Commission takes account of them and excludes cases of serious drought or flooding from the directive's requirements. This is a factor that must be considered.
The directive must also allow Spain to build links between basins that are adequately balanced, as provided for in the National Hydrological Plan. It is only in this way that we can guarantee supply for the southern parts of our country.
We also need to adapt the principle of recovering full costs. We cannot add further difficulties on top of those that some countries are already faced with. We must avoid making the cost of water in countries with less water so expensive that individuals and multiple users cannot afford it.
I cannot support many of the amendments tabled by the Committee on the Environment in this case as they are unreasonable. There are some things that do work, such as the interregional agreements between neighbouring countries. I therefore do not see why we need to have agreements on international river basin districts when these agreements are already working well. We should restrict this to consultation with the Commission, on the initiative of the Member States, if a problem arises so that it can resolve it and act as arbitrator, as it always does.
As regards the quantitative aspects, I am very concerned at some of the amendments tabled regarding transfers and the recharge of aquifers. This is standard practice in Spain and it allows us to derive much more benefit from our scarce resources. These are mere quantitative issues which, moreover, would prevent this directive from being approved.
Mr President, Commissioner, I would also like to begin by congratulating the Commission and Mr White on the proposal and expressing my support for it. However, I would like to look at two issues that are the product of neo-liberal fundamentalism and the democratic deficit in the European Union.
As far as neo-liberal fundamentalism is concerned, the desire to recover the full costs of water use is a comparative insult to Spain, as was pointed out by Mr Cunha, Mr Aparicio and other speakers. It would be particularly bad for regions such as Murcia, Andalusia, Aragon, and so on, where it would have serious consequences.
As regards the democratic deficit, I think it is important to consider involving the communities of irrigators such as the Tribunal de las Aguas and the Consejo de Hombres Buenos , which in some cases, such as in Valencia or in Murcia, have been working for over a thousand years. It is essential to ensure that there is democracy in this field too.
Mr President, the framework directive that we are discussing today and voting on tomorrow will be a breakthrough in the European management of water quality and quantity. But it will be more than just that. It is also the crowning glory of all the tireless hard work done by some of our colleagues. Let me mention here Karl-Heinz Florenz, who initiated and championed our cause, my Dutch colleague Doeke Eisma, and of course the rapporteur Mr White, whom I congratulate on his report and on the compromise amendments that should enable us to achieve a large majority tomorrow.
The water framework directive is the only correct response to our hitherto fragmentary, inefficient and inadequate policy on water quality and the total absence of a policy on water quantity. Water plays a supremely important role in the lives of Dutch people. In one of our folk songs we sing about Limburg as 'where the broad Meuse flows majestically to the sea', and the Zeelanders' motto 'luctor et emergo ' - I struggle and I emerge - refers to their struggle with the sea which, after the disastrous floods, eventually led to the Delta works, a dam that brought us worldwide fame. We also reclaimed land in the Flevo polder.
We struggle with water on a daily basis in the Netherlands - in the polders, the delta where the Meuse, the Rhine and the Scheldt flow into the sea. Anyone who dares to claim that we with our well-organised Dutch water management system can solve the water quantity problem ourselves has only to look at the floods that have overwhelmed us in recent years.
Mr President, I have just three points to make. Firstly, I support a water policy which promotes the rational use of water by encouraging rational control of its demand and discouraging irrational increases in its supply. Secondly, I would stress that river basins form the basic unit for surface water and groundwater management. These river basins do not stop at national borders: they always run from source to mouth, no matter what countries may lie in between. Finally, I must emphasise the understanding and collaboration achieved within our group between the Spanish and Portuguese Members. This recently led to the preparation of a water manifesto considered in this report and which is particularly symbolic as, because of our group, it involved Members of both these nationalities. Although we can be pleased with this motion for a resolution, the same is not true of the agreement on common rivers signed between the two governments. In this case, Community solidarity must be shown and cooperation between the Member States is called for.
Mr President, this directive had a difficult birth. On behalf of our colleagues let me after the event thank all those who played a constructive part in the work, including of course our rapporteur, Mr White, but also the Commission, which has showed signs of flexibility. I expect the German Presidency to scrutinise Parliament's work carefully, otherwise there could be a bad surprise in store for it at the second reading in the European Parliament, in the form of rejection.
As rapporteur on the groundwater action programme, which is another extremely important area, I regard the following requirement as essential: to lay down comprehensive groundwater protection measures, ban direct discharges of harmful substances and, linked to that, not to lay down limit values for groundwater, to preempt what is called the watering down effect, and finally to remove and prevent where possible what are called indirect discharges into groundwater and of course to clean up polluted groundwater as far as possible by technical means.
Three of my amendments serve those goals. Let me point out again that I am particularly concerned with Amendment No 77 and do not accept the compromise amendment. I would warn against making exaggerated, unrealistic and impractical demands. Even if environmental protection has in the past had a raw deal in many other policy areas and too little attention has been paid to it, we must not repeat the same mistake by going too far in the opposite direction. That is why I and my group are firmly opposed to certain amendments, some of which are simply not feasible, either for financial reasons or because we do not have the available technical resources. Legislation that called for too much would not be credible.
Let me conclude with a question to the Commission. What is happening with the draft directive on ecological water quality? If the Commission has officially withdrawn that proposal, I am not aware of it.
Mr President, Commissioner, in line with Parliament's wishes this report introduces very important innovations in regard to protecting what is perhaps Europe's most valuable asset, water. It clarifies and enshrines the combined approach, enshrines across-the-board water protection and sets ambitious quality targets for groundwater. For many Member States, the combined approach represents a real quantum leap in terms of clean water. It is high time to rethink our approach Europe-wide. We do not have the right mercilessly to pollute and poison the rivers and seas; instead we have an obligation first of all to clean up all waste water, including industrial effluents, to the best of our technical ability, and then to divert it. We need strict emission standards, not just discharge standards.
I regard the attempts to enshrine water resource management in the directive in quantitative terms as negative, so I am very glad that the legal services of both the Council and the Commission take the view that enshrining it in this way is not compatible with the legal basis envisaged for the adoption of the directive. I am also glad that I have already managed to get an amendment through in the Committee on the Environment, Public Health and Consumer Protection that specifies quite clearly the kind of supranational authority that needs to be created. A Member State's right to manage its water resources cannot possibly be restricted. If that is decided tomorrow, I will be happy to vote for the report, on which I warmly congratulate Mr White.
Mr President, the ample supply of good quality water is a basic need of the Community. Problems have been discovered both in the quality of the water in the rivers and with water being wasted in urban and industrial areas. Water resources in the different European states do not constitute the common property of Europe, as with any other natural resources which are used for trade. Each Member State, however, must, as a nation, become involved in improving the water quality of its own rivers, in developing and implementing action to save water, and in protecting its groundwater.
The idea of a common water policy should be made a reality through measures to protect areas of water that are shared by neighbouring countries and those affecting different states. Recently the condition of the Baltic Sea has deteriorated because untreated waste water has been pumped into it. Efforts must be made to prevent environmental disasters such as these, in accordance with northern dimension policy, and those responsible for the Community's water policy should also be involved. The northern dimension will provide staunch support for this, as it does for other projects aimed at protecting the environment.
The desire is expressed in the proposal to introduce certain quality standards for water consumed in the European Community. It is good policy to incorporate such elements in a common policy, as long as we remember to leave sufficient scope for solutions to be found which correspond to specific national conditions.
Mr President, Commissioner, ladies and gentlemen, I am the last speaker in this debate on water and since the problem is being looked at from the point of view of quantity rather than quality, I shall allow myself to take certain liberties. I will try not to repeat what has already been said by my Spanish and Portuguese colleagues and will talk about something that is not contained in this report.
I should merely like to put forward a specific argument regarding the issue of costs. We reject the initial proposal presented by the Commission that the full cost of water services - such as infrastructures - should be recovered from the users, who are mainly farmers. We also reject the proposal that the costs must be taken into account, since this could ruin the already fragile agriculture in the south.
We need to look at the technical improvements that are possible in industrial processes, taking account of the cost-effectiveness ratio as well as the situation in the sector. We must abide by the political agreement reached by the Council of Ministers in June. We must look at eliminating hazardous substances and the environmental objectives we want to achieve in the light of the actual technical and economic possibilities open to us.
We nevertheless agree with the proposal to make an exception in cases of drought. Indeed, it is very important that an exception be granted for both droughts and floods. As far as the international river basin districts are concerned, I believe that the principle of subsidiarity should be applied. An agreement has already been reached with Portugal, which is responsible for our neighbouring basins. As regards the quantitative aspects, the conditions for transfers and the recharge of aquifers, the proposal offers no legal basis. The Treaty requires unanimity in this area and we are therefore not going to support this at the moment.
As far as the amendments I tabled are concerned, I would only say that three relate to definitions that have not been taken into account, such as the mass of artificial water ...
The President cut the speaker off
Mr President, I would like to begin by thanking the Committee on the Environment and its rapporteur, Mr White, for their thorough consideration of the new proposal for a framework directive on water resources. As has been emphasised, Parliament has taken the reform of water policy very seriously, and I would like to take this opportunity to praise the substantial and very positive influence which Parliament has had both with regard to starting the reform and developing it further. The Commission's proposal on the treatment of dangerous substances and Annex V on ecological status are largely based on Parliament's constructive involvement.
The same constructive involvement lay behind the recent informal talks between Parliament, the Council and the Commission, and as Mr Eisma pointed out, this was largely an innovation. On the whole, the results of these talks further improved the text, while they also brought the views of the two legislative institutions closer together. This is a positive development, and I can of course endorse the outcome which appears in the form of Compromise Amendments Nos 189 to 201. In fact, most of Parliament's amendments improve the technical quality and make the text clearer, and I am very pleased to be able to say that we endorse the thinking behind most of them.
We can in principle accept 85 of the 122 amendments in full or in part. The Commission is also able to endorse a number of the other amendments. We support Parliament's initiatives with regard to the treatment of dangerous substances, openness, the combined approach and the inclusion of radioactivity.
As you can see, Mr President, there are a great number of amendments, and it would be impossible for me to go through them all in a reasonable period of time. I shall therefore confine myself to mentioning some of the main areas. Firstly, there is the treatment of dangerous substances. This is a major problem, on which the report rightly focuses. It is important for us to be consistent with our obligations within international organisations in terms of discharges. However, a lack of information about the social and economic consequences means that it is not always appropriate to introduce legally binding requirements at the present time. We therefore intend to accept the principle behind Amendments Nos 6, 19, 47 and 83 and in Article 1 of the proposal of introducing a reference to elimination as a final goal. This is in line with the approach in the declaration of the North Sea Conference and all the relevant maritime conventions. The other amendments on this subject, i.e. Amendments Nos 22, 43 and 46, are therefore rejected.
As far as openness and involving the public are concerned, the discussions between the Council and Parliament have been particularly productive. The Commission can fully endorse the rapporteur's compromise amendment, which reflects the agreements reached concerning public inquiries or consultation, and both the Council's and the Commission's reporting. Amendments Nos 25 and 29 concern the need to define the combined approach, which the Commission accepts in principle, although we are proposing a slightly different wording in order to make the scope more precise in legal terms. The Commission is also able to accept in principle Amendments Nos 87 and 88, which call for a timetable for the Commission to introduce controls for priority substances. However, Amendments Nos 84 and 85 on reviewing the priority list do not allow sufficient time to deal with the substances. The Commission is therefore rejecting these amendments and is proposing to keep the existing review period of six years.
The Commission accepts in principle Amendments 34 and 122 concerning the inclusion of radioactivity in the proposal, although they may require some rewording. With regard to charges, which have featured strongly in the debate here this evening, a more complete integration of environmental and resource costs is essential, but the problem needs to be looked at more closely. Amendments Nos 67, 68 and 69 therefore cannot be accepted at the moment. However, Amendment No 66, which calls for charges to be set at a level which encourages the attainment of environmental objectives, is very helpful and can of course be accepted.
Then there are a number of amendments which the Commission is rejecting for technical reasons. There are also some which we are rejecting in the form in which they are presented, but which contain many elements which we think can be included in the amended proposal. I shall refrain from mentioning all of these.
In conclusion, I can only welcome this report, and the same applies to the progress which has already been made. Parliament has played a significant role, and the constructive approach which has been expressed in the discussions provides the basis for a good working atmosphere at future negotiations. In connection with such an important subject, it is clear that a number of issues will require in-depth discussion before they can be resolved. I am convinced that the firm stance adopted by Parliament as the legislative process has progressed will help us to achieve our goal, which is a water policy we can be proud of. Let me just add, on the question raised by Mrs Schleicher, that in our view the proposal concerning ecological water quality is contained within this proposal, and is therefore now redundant.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Deliberate release of GMOs
The next item is the report (A4-0024/99) by Mr Bowe, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive amending Directive 90/220/EEC on the deliberate release into the environment of genetically modified organisms (COM(98)0085 - C4-0129/98-98/0072(COD)).
Mr President, there is no doubt that we are voting a very important report tonight that will become a major piece of legislation. It affects a major developing industry within the Community but at the same time raises a series of major concerns to the general public that must be addressed. I have tried in this report to strike the right balance between the protection of public health, the environment, the rights of the consumer and the needs of that developing industry which has so much to give if we allow it to do so in the right way.
We have already successfully taken the report through the Committee on the Environment, Public Health and Consumer Protection. We have since then made efforts to find an even greater degree of agreement of the different parties involved so that we can find a proposal which we hope will be acceptable to the Commission as well.
There are many key points in the report. I should just like to outline some of them just now. First of all, we have introduced in the text an additional obligation on Member States in the Commission to adopt the precautionary principle and ensure that we avoid any adverse effects on human health and the environment whenever a GMO of whatever kind is released into the environment.
In the case of GMOs placed on the market, we must also be sure that they can be identified and tracked. We have tried to do that with some of our amendments; that the authorisation for release contains descriptive methods of identification and that a public register is kept of those methods so that we know where they are going, we know what they are doing. The monitoring requirements that we have installed in the proposal should help us to do this.
A concern that has been expressed by many people is that we have a problem with export of GMOs and a responsibility, indeed, when these GMOs go to third counties that may not have the capacity to deal with them in the way that the Union has. So we have introduced the principle of prior and formal consent.
Many concerns have been expressed by people across Europe about the ethical implications of genetically modified organisms that might shortly come onto the marketplace - even perhaps genetically modified animals. In that situation we have a right to consult an ethical committee. We are looking for the fullest consultation of the ethical committee on matters of principle. I am sure that will assist in the future introduction of GMOs that may present certain difficulties.
Any producer must accept that when they put a product on the marketplace they have to accept liability. Liability is an issue here just as it is for any other type of product. We are proposing a form of liability which is reasonable, comprehensive and no different from that suggested for other products.
We recognise that the long term implications of these products may indeed be such that there will be substantial socio-economic effects. While we may not wish to address each of these issues, application by application, we have to consider these. We have installed a suitable amendment in the proposal to ensure that these are taken into account in an appropriate way.There are a number of other substantial improvements to the text in a technical sense. In the annexes we have worked very hard to improve the technical requirements and the definitions of the risk assessment. But equally we have looked very carefully at how we can control these products on the marketplace. While the Commission already has in its existing proposal the possibility to withdraw a product from the marketplace should it appear to present a serious risk to human health or any other risk, the Commission's proposal suggests that there should be a time-limited approval.
We are not against the idea of a time-limited approval. It is a sensible method of making progress, step-by-step. But one has to ask, when you consider the range of different products, what is the appropriate time-scale for a time-limited approval? Is it three years, is it five years, as some of our Green colleagues proposed in committee; is it seven years, as the Commission is proposing; is it twelve years as the Council is proposing; or is it an unlimited approval as some Members of Parliament would want?
We have to accept that at this stage, in order to build public trust and confidence, there has to be a time-limited approval in order that any product which is found to be unsatisfactory can be properly withdrawn after due consideration.
I am not sure about the number. There is no magic number when it comes to the length of time. The Commission proposes seven years. I should be very interested to hear from the Commissioner why she thinks seven is the very best number of years - perhaps it is her lucky number. Are we going to suggest that it is twelve? Twelve would appear to be adequate on this technical question.
Mr President, scientific knowledge is very often shaky when it comes to almost all issues of general environmental interest. Various research institutes produce ever-changing data which are used as a basis for political decision-making, and which may be interpreted whichever way is desirable. Painting a threatening picture is often the easiest option. Excessive restrictions on research shift the responsibility onto the shoulders of others while the Union sneaks along behind, like a stowaway. But then regulation is an unconditional prerequisite, and this is indeed a very sensitive area of research.
It is the choice of the consumers themselves which products they wish to consume. Their choice is informed by factors that have to be respected, factors based on knowledge just as much as feelings. For this reason goods must be labelled clearly, comprehensibly and uniformly. There must be an attempt to increase consumer awareness of the benefits and possible risks of genetically modified products. To achieve this objective we have to invest time and money in publishing the work of the research institutes in a language that everyone can understand, giving the consumer the chance to take part in the lobbying process.
To gain consumer confidence we have to observe the precautionary principle. As our experience and scientific knowledge grows, the content of the directive will naturally have to be reappraised. There would have to be a thorough evaluation of the risks involved, and that would have to extend to an assessment of possible delayed effects. Farmers cannot be assumed to have sufficient knowledge to bear any responsibility, but developers and manufacturers of genetically modified products, having conducted the appropriate tests, will have full responsibility for any harm resulting from the release of any product, whether into the environment or for human consumption.
Mr President, the Committee on the Environment originally called for the introduction of a European moratorium to give us time to reflect. The Council rejected the idea, but that does not mean there is anything wrong with it. On the one hand we have so much scientific uncertainty, and on the other there is a rather dubious decision-making procedure for individual applications to place products on the market, so there would have been grounds to call a halt, and even the Commission's influence has lacked direction. There is uncertainty in particular regarding the question of ethics, the benefits to society and the long-term consequences for the environment and health. We should not have GMOs containing antibiotics or resistant genes, or GMOs which can cross-pollinate with their cousins in the wild.
The Commission's proposal tightens up the procedures in many ways. This applies to the common principles for environmental risk assessment, obligatory monitoring of products placed on the market, and limiting the period on the market to seven years. This is all very good. It provides the right basis for the approval of genetically modified organisms, a basis which I think should apply to the approval of all GMO products. But the same proposal will exclude products covered by other Community legislation in such a way that there will only be an environmental risk assessment. This could lead to GMO products evading the thorough controls, time limits and evaluation proposed in this directive.
I am also concerned about the new, simplified procedures which make it easier to release or market certain GMOs. This is a problem because the basis we have for making such decisions is too small. Our experience is too limited and too uncertain in the area of GMOs. The technology is so new that restricted authorisation would enable the authorities to have better control.
Let me say this from the point of view of the PPE: I hope that what I just heard Mrs Jensen say is not the point of view of the entire PSE Group, for that would mean the talks we have been holding over the past weeks were not very constructive. But I believe we will manage to agree on many points during the vote tomorrow. I particularly thank the rapporteur, David Bowe, for going to such great trouble with this report, for always being open to discussion and also being very pragmatic and determined, even if we do not agree on every point. I hope therefore that we will manage to adopt the report tomorrow on the basis of a very broad consensus.
What is the PPE Group's standpoint? We want safety for man and the environment, but we do not want more red tape. I believe it is a big mistake to believe that more and more red tape will protect man and the environment from harmful effects. We need clear rules that match up to the risk. If we bear that in mind, as we in the PPE Group do, then we could say there is both good and bad in the Commission proposal. And there is both good and bad in the report from the Committee on the Environment, Public Health and Consumer Protection. In the Commission proposal we particularly welcome the improved labelling provisions, compared with those in the original directive, and we welcome the fact that the Committee on the Environment has improved them again. We particularly welcome the fact that the Commission has opted for the simplified procedure. We also welcome the fact that provision is made for at least a rudimentary majority-state procedure.
What is very negative about the Commission proposal is that it lays down that consent shall generally be granted for a fixed period of 7 years. Let me ask the Commissioner: what is the scientific basis for these 7 years? What risks arise after precisely 7 years? Do they occur after 7 years for all GMOs? Why not after 6 or 8 years, why not after 12, 15 or 2 years?
We are in favour of the approach that has become established in pharmaceutical law. If there is a risk, then the consent must be withdrawn at once, without waiting until the seventh year. If there is no risk, then there is no need for a time limit. So we are very much against any general time limit. We agree with the Committee on the Environment's proposal to make this a discretionary rather than a fixed provision. I would prefer to be even more specific here. That is why we have tabled an amendment. We want time-limits to be the exception, justified on scientific grounds. But the Committee on the Environment is moving in the right direction here.
On another question the committee is moving in the wrong direction. I listed a number of points in the preliminary discussions. One important point we are discussing again tonight is the question of socio-economic criteria. I believe that you are giving the Americans a through ball here. If we make authorisation conditional on socio-economic criteria, we will be taken for a ride at the WTO. Then we will not have a chance to gain the support of any panel in this area. For that reason alone we should not take that decision.
The PPE Group's decision at the final vote will depend on whether the disputed points, which we have also raised in committee, are properly clarified and agreed. I hope we will all be able to vote for the report tomorrow and thereby send out a good signal for biotechnology in Europe.
Mr President, the report we are now debating is one of the more sensitive ones before Parliament. It contains genuine conflicts between European industry and its desire to catch up with the USA and the more cautious environmental approach expressed through the application of the precautionary principle. I believe that this really is an area where the precautionary principle should be applied in practice, not of course as a rejection of GMOs nor in the form of slow handling of the matter by the authorities, but as a cautious approach to the subject. In my view, a great deal can be achieved through open discussion, not least with interested citizens - without of course revealing commercial secrets - and through careful and preferably rapid handling by the authorities.
Like other groups, the Liberal Group is divided in its attitude towards both the Commission proposal and the amendments. I personally belong to the group which supports the Commission's seven-year rule but not the simplified procedure, although a simplified procedure could become a possibility if we considered a renewal of the marketing authorisation for the products, in other words extending the seven years. Nor am I a supporter of creating a multinational application procedure at this time.
One of the problems in connection with the complex procedure is that decisions are made through a committee procedure in which Parliament has no influence. We have seen in the past that this creates conflicts later on, and it would therefore be desirable if the process could begin now. We hope it will be possible to find some form of sensible compromise tomorrow - in my view preferably with as tight a timetable as possible.
Mr President, Commissioner, ladies and gentlemen, genetically modified organisms can be regarded as the latest food scare. In my opinion, every effort is being made to fuel these scares, even down to the terms used. GMOs should actually be called GIOs, genetically improved organisms, as they are being created to substantially improve quality.
The words 'deliberate release' in the directive's title imply a deliberately committed offence. However, this phrase actually means placing the organisms or their products on the market only after very strict controls have been carried out and after carefully considered consent has been given for the experimental cultivation of these products.
These food scares are forcing the political decision-makers to hide behind the sacrosanct precautionary principle which, if comprehensively applied, would prevent any scientific progress. Yet this progress is demanded by those who want their comfort improved and their ills cured. As a surgeon, this principle would have prevented me from getting anywhere near a scalpel.
We really should not be using this word of the moment - ethics - for anything and everything as it has a very specific meaning and can be better replaced in most cases by a much more appropriate term.
As for including in this directive the medicinal products already covered by another directive, as indicated by Amendment No 22, which aims to delete the excellent Article 5, this would strike a fatal blow to research on new medicines which are desperately needed to treat new and serious illnesses.
To conclude, we must make certain requests. Firstly, a full information package must be provided before any consent is granted to the placing of GMOs or their products on the market. Secondly, there must be a rigorous labelling policy. Thirdly, traceability and monitoring must be guaranteed together with a detailed assessment of the risks and benefits involved, rather than using the precautionary principle at each stage. Producers must be held liable for any damage to people or property and the placing of these products on the market must naturally be halted in the event of an alarm. We should authorise the cultivation of GMOs to be marketed within the European Union to prevent our Member States from being penalised and other countries enjoying an advantage, such as the United States, which produces and consumes genetically modified products and these are increasingly invading our supermarkets and will continue to do so. Clearly, we must continue to ensure that these products do not constitute a risk to human health or the environment by taking account of the periodic opinions of appropriate and competent scientific committees.
Mr President, since 1990, when the current directive was adopted, the situation involving GMOs and their release has changed significantly.
Firstly, scientific uncertainty about the nature and extent of the risks is increasing. Secondly, for certain categories of GMOs, there is proof that serious or irreversible risks do exist. Thirdly, and with all due respect to Mr Cabrol, the precautionary principle has acquired legal and political status and has become a basic principle of European legislation. The directive must therefore be adapted to this new situation.
The Commission's proposal does not take this into consideration. Instead, it aims to accelerate the consent procedures and facilitate international trade. The adoption of a simplified procedure for placing new GMOs on the market cannot be justified on the basis of a claimed equivalence with existing GMOs. This concept of equivalence does not have any serious scientific basis. In fact, this simplified procedure opens the door to the mutual recognition of standards allowing products authorised in the United States to be imported into Europe in increasing numbers.
We therefore feel that certain categories of GMOs that constitute particularly serious risks to the environment or health should be destroyed, not released. This relates, in particular, to those GMOs that contain antibiotic-resistant genes, those that release toxins that are harmful to the useful fauna, and those that are likely to cross-breed with related wild or cultivated species.
We have tabled eight basic amendments which we hope will be adopted by the House. Our group's vote depends on the fate of these amendments.
Mr President, it is claimed that the world's food production will struggle without genetic modification, but I have serious reservations about this statement when I compare it with the story about the terminator gene. By making seed infertile, western firms are making developing countries dependent on their grain supplies, thus perpetuating the unfair distribution of food even with genetically modified organisms. This example shows that our debate on GMOs must look at more than just the long-term effects on consumer health and safety. We would be missing the really central issues, because what we are dealing with here is an ethical problem.
I believe that God created reality, and I therefore reject the simple reduction of plants and animals to production factors to be manipulated. As humans we are not masters but stewards, and this is the principle on which we should base our position on the introduction of GMOs. In practical terms this means that we must strictly enforce the precautionary principle, as the rapporteur rightly points out. From an ethical point of view, I am wholeheartedly in favour of this. In the Committee on the Environment, I tried to put forward amendments to extend the risk assessment to include ethical aspects, but unfortunately there was not enough support for this.
Fortunately there are proposals from the rapporteur which give people with ethical objections the freedom to choose GMO-free products. I think it is highly desirable for GMOs to be traceable through clear labelling and the preservation of GMO-free production chains.
Mr President, there is a proverb from the Ladin hills, not far from your own home area, that goes Qui va prudan', va sicur' e lontan' . It means, he who goes cautiously, goes safely and goes far. I believe it is a proverb that the rapporteur, whom I thank for his work, has borne in mind in his proposals. He has made the Commission proposal more precise, careful and safer in a number of areas. I believe it is indeed necessary to take that approach in a field in which we do not yet have the necessary experience.
I do not have the time to go into every individual point so I will only comment on a few that I regard as most important. I think it is most important that the precautionary principle is specifically enshrined. In my opinion, now that it is enshrined in the Amsterdam Treaty, we should do so in all legislation.
I also consider it most important that Parliament's proposal makes greater provision for information, for involvement of the public. It is also most important to ensure that genetically modified products and organisms can be identified, to make it easier to recover them and also to assess the risk. Risk evaluation of long-term effects has been enshrined, as has the possibility for Member States to set additional requirements for environmentally sensitive areas.
I also consider it most important - and here I would second the rapporteur's question to the Commissioner - for consent to be limited rather than unlimited. There are other areas of environmental legislation where we find that unlimited authorisation has been granted for plant and then at a time when we already have quite different legislation, that plant can go on operating under the old limit values for a long time and does not have to adapt to new technology. So I believe it is necessary to set limits. But I would also have liked to ask the Commissioner whether seven years is the right period, or whether there could not be a different, more appropriate number. For it is important when we inform the people to be able to tell them why a particular decision was taken rather than another one.
I hope Members will endorse the Environment Committee's proposals at the vote tomorrow, so that we can present the Council with a proposal that takes account of what this Parliament stands for, namely concern for the citizens of Europe.
Mr President, we cannot forget that this proposal amends a previous proposal and that the Member States and the Commission itself therefore already have a great deal of experience with it. As a result, we should welcome some of the proposals that improve on previous provisions, such as the introduction of a mandatory post-marketing monitoring system for products, the introduction of clear risk assessment criteria, the classification of the experimental releases of products, an improvement in administrative procedures and increased transparency throughout the process.
These are all improvements and I therefore find it difficult to understand many of the amendments that have been tabled in the Committee on the Environment. They seem to reflect an excessive desire for control.
Biotechnology in general and genetic manipulation techniques provide great hope for humanity. They are not a threat and we must get that message across to the whole of society. We must also get rid of the whole unscientific mentality surrounding this issue.
We must not allow fundamentalist political ideas to hide behind the cloak of ethical objections. We cannot forget that the patent laws already take account of the ethical dimension and public policy before a patent is granted. In addition, we have always rejected socio-economic criteria when approving the release of any product onto the market. This is political pro-activism pure and simple.
I therefore clearly support the main points of the Commission's balanced proposal, although I will vote against many of the amendments that have been tabled.
Mr President, I welcome very much the tightening that this new directive represents. It confronts a number of important issues as does the report by Mr Bowe. However, it misses one major strategic point and that arises from the fact that European citizens are very much more concerned about GMOs and their potential effects than other populations, particularly in North America. What is missing from the recommendations here, and the directive, is the provisions for Member States to apply moratoria that are not necessarily based on strict existing scientific opinion. What I would want to see, certainly in the second reading of this directive, is provision for Member States at least to put forward moratoria for five years while that research is taking place.
Mr President, thank you for the opportunity to make a brief contribution to this debate. Genetic research has much to offer mankind in alleviating disease, enhancing food security and quality and in the area of environmental protection. Understandably, there have been many concerns raised in relation to this new and developing science. They include lack of product labelling, environmental effects, antibiotic markers used in the selection process along with ethical, moral and social considerations. These issues need debating and both consumers and public are right to be cautious.
On the question of food safety, I repeat my view that only after the most stringent tests should genetically modified food or food ingredients be allowed into the food chain and only then with detailed consumer information. The consumer must be given a clear choice at all times.
It would be wrong, however, to deprive agriculture of the benefits of modern research. To do so would tie the hands of the industry at a time when, for example, my country Ireland, as an agricultural exporting nation, must become increasingly competitive. The selective use of genetic research would assist in developing my country's green image and lead to a reduction in the use of fertilizers and pesticides.
Mr President, I was very glad that Mr Bowe accepted our proposals regarding liability. But I hope I have no grounds for mistrust after hearing Mr Liese's statement and hearing about his preliminary talks. I hope we do not drop the idea of the insurance certificate, for otherwise liability would be pointless. People would think we were mad if we said tomorrow that drivers were allowed to take their cars on the road without an insurance certificate. It would be even more senseless in the case of a risk technology to call only for liability without making it compulsory to have insurance.
I hope that tomorrow's vote will be the proof, indeed the acid test, that the European Parliament can assume responsibility. I was also pleased by the call just now for Member States to be able to apply moratoria. We tabled an amendment to precisely that effect in the Committee on the Environment, Public Health and Consumer Protection, but unfortunately it was in vain. We hope you will be able to approve it tomorrow. I hope tomorrow we will send out a signal that we take the alarming scientific findings seriously. A simplified procedure is irresponsible, as is Category I and the majority-state procedure.
But what I regard as the ultimate irresponsibility is a 12-year consent period for doubtful cases. That is pure cynicism, for surely it means that we are using man and nature as a form of guinea-pig! We believe it is vital to ban antibiotic-resistant genes, for otherwise we are heading for a therapeutic disaster, and to ensure that high-risk plants, i.e. those that can cross over to others, really must not be allowed to spread ...
The President cut the speaker off
Mr President, the applications of genetically modified organisms are very broadly based and can be found in significant areas of human life, from medicine and the protection of the environment to agriculture and foodstuffs. However, it is natural for the citizen to ask how we can ensure that the explosive pace at which this phenomenon is evolving does not exceed our capacity to regulate the issues that arise, while at the same time ignoring the safety of our society and our eco-systems.
Taking all these factors into account, the Community issued Commission Directive 90/220/EEC, which was implemented for the first time in 1991. However, experience necessitated that it be revised. Today we have before us a report which seeks to revise the directive, and I should like to thank our rapporteur, Mr Bowe, for the tremendous work he has put into this report.
By tabling my amendments, I wished to clarify the relationship that exists between humans and GMOs, and this because the definition of such organisms in the Commission's text is formulated in such a way as to include humans. Amendments Nos 9 and 10 which I have tabled help to clarify this point and permit the use of human genes in the transfer and creation of GMOs. In this way, we can produce useful substances such as human insulin and many other human bio-molecules. In my second amendment, I have ruled out human beings as recipients of GMOs, which would have led to the creation of genetically modified humans, and this would not have been acceptable for scientific, ethical, social and legal reasons.
We must wake up to the fact that GMOs and biotechnology are neither an economic nor a universal panacea, but nor are they a Pandora's box. This is indeed a force, a force which opens up wonderful opportunities, if we use it prudently and responsibly. It offers us the opportunity to combat far more effectively catastrophes on a global scale which all types of polluting activity inflicts on the environment. It offers us the opportunity to combat the misery that disease inflicts on human beings and the wretchedness wrought on society by famine.
Mr President, I can think of a number of basic requirements in relation to GMOs. First of all, there is a stronger requirement for food to be wholesome. People are becoming more aware, and this is leading to discussions concerning antibiotics, salmonella and additives.
Secondly, consumers should be able to make an informed choice, and labelling would enable them to do this. Such a requirement is absolutely crucial.
Thirdly, the ethical and environmental implications should be explained, and there should be a ban on crops which have been made resistant to pesticides.
Fourthly, there should be rules at both European and international level governing the safety precautions that are required should GMOs be released into the environment. Clearly, there has to be a deadline for drawing up these rules, as well as rules relating to producer responsibility.
Finally, the Member States should be entitled to impose their own stricter rules and to adopt more progressive measures, for example moratoriums.
Mr President, I welcome the Bowe report and congratulate the rapporteur, who has put an enormous amount of work into this.
It is obviously very important that we put in place legislation that the people of Europe will have confidence in. I am one of those who regard advances in genetic modification as having enormous potential benefits for mankind. However, in recent months and years the voices of those calling for caution have got louder than those pointing out the advantages. Of course, politicians should never simply react to the loudest lobby but public concern about GMOs has grown to such an extent that it is now very difficult to find farmers in my country who are prepared to have these trial crops grown on their land.
Unfortunately for the scientists engaged in GMO research, the public have heard relatively little about the benefits of GMO technology and a lot about the potential disadvantages. This is a defect of the debate that scientists still have to put right in the public arena.
The directive before us is on the right lines and we believe broadly strikes the right balance between the freedom of the scientists to innovate and market the product of their innovation and the right of public authorities to insist on safety.
I agree with Mr Liese that the seven-year authorisation period is unsatisfactorily arbitrary. If there is doubt about any genetically modified material, then surely it should not be permitted for release in the first place. There are, however, certain amendments - for example Amendment No 68 - which call for more caution and which we, British Conservatives, want to support. In this we shall be taking up the recent call of our party leader in the House of Commons where he spoke in favour of a three-year moratorium on the commercial release of genetically modified crops until more research is done into the consequences of such releases, especially for biological diversity. Curiously, the British Government, which Mr Bowe unfortunately does not adorn, has ignored the advice of its own nature protection body - English Nature - by refusing to agree to such a moratorium. More curiously still, Mr Bowe and Mr Collins, we suspect, were on the brink of supporting such a moratorium before their voices were stayed by a telephone call from London. Such is the fate of principle in the New British Labour Party.
Mr President, I wish to make a personal statement under Rule 108.
I listened carefully to what other colleagues said with regard to the issue of a moratorium. I should say first of all that the chairman of the Committee on the Environment, Public Health and Consumer Protection and I, as the rapporteur, signed a request to the Commission to consider the possibility of some kind of moratorium until the new proposal we are debating today was brought into place and the appropriate safeguards introduced. However, there has been a reference to a moratorium in the amendments by Mrs Breyer, on behalf of the Green Group. I hope that somebody can identify for me in the eight amendments tabled by Mrs Breyer the one which calls for a moratorium. It seems to me that none of them do and I do not understand why she says there is one because that is simply not the case.
Finally, I would just say this: I was very surprised by Mrs Breyer's remarks describing the maximum time limit of 12 years as something awful, because Amendment No 75 by her own group itself requires a maximum time limit of 12 years!
Mr President, on the 12-year question: the committee called for a 12-year time-limit where there are safety doubts. I am surprised to hear Mr Liese applauding, for it would be cynical of me to say: I shall put products on the market which I know in advance are doubtful. That would be turning man and nature into guinea-pigs. What we would have liked to see are monitoring programmes before the seven years are up, i.e. a fixed time-limit but with monitoring programmes that start before that date. We tabled several other amendments in the Committee on the Environment, Public Health and Consumer Protection, doing so in three different ways in regard to the moratorium for release. The Group of the Party of European Socialists rejected them. We have now tabled Amendment No 77, which reverses the burden of proof by saying that the Commission must provide proof to the contrary.
That is not a personal statement, Mrs Breyer, and I must therefore cut you off.
Mr President, this is not the first time I have had the opportunity to discuss the issue of GMOs with Parliament. We have done so several times, and each time we have created more clarity in the area, and now we have come to the legislation. I would like to thank the rapporteurs of the committees which have been working on the subject, including Mr Bowe of the Committee on the Environment, Public Health and Consumer Protection.
As has been pointed out during the debate this evening, the directive currently before us seeks to make the decision-making process more efficient and more transparent, while at the same time ensuring a high level of protection for health and the environment. In the long term, the directive will thus hopefully increase public confidence in the legislation in this area. I believe that is a crucial point. In line with the precautionary principle in the field of health and the environment, the Commission's proposal aims firstly to toughen up the risk assessment to be carried out before authorisation for the release of GMOs is given and, secondly, to improve the chances of identifying and monitoring GMOs so that the competent authorities can react immediately and appropriately in the event of acute risk.
Against this background, I am glad to note that many of the proposed amendments improve on or clarify the Commission's proposal. In many cases, we shall be able to use the ideas behind Parliament's amendments. We can accept 44 of the 100 amendments in full, in part or in principle. Amongst others, the amendments aimed at introducing a means of identifying genetically modified organisms will simplify, though not reduce, the monitoring and inspection measures. However, the Commission will word these amendments a little differently, and we would also like to position them slightly differently so that they fit in better with the rest of the text.
The proposal seeks to meet the growing scepticism of the public towards biotechnology, which is something all of the speakers have probably touched on. The Commission therefore cannot accept those amendments which change the balance and weaken the safety net which is built into the proposal, including the principle that authorisation is to be for a limited period. On the strength of this principle, all new information will be taken into account and it will be possible to amend the requirements in accordance with the latest knowledge. We have proposed a seven-year period. Mr Bowe said this must be my favourite number and others also asked why it should be seven years. Obviously, there are several options which people could argue for. We saw it as a balance between the normal lifetime of a genetically modified product, the monitoring system we have proposed, and the need for the administrative procedures for this directive to be clear, practical and founded on science, in accordance with the precautionary principle. I would also like to add that I personally, at any rate, do not think that the seven-year period should be extended, which means that I reject a number of the amendments. This applies to Amendments Nos 41, 45, 45 and 75. In the light of the debate which has taken place in the various Community institutions, however, the Commission can go along with an optional time-limit for the renewal of authorisations. In line with this, the Commission is unable to accept Amendment No 24, which is aimed at introducing tacit approval for trial releases in Category I. In the Commission's view, the precautionary principle means that express written authorisation is required in all cases of release into the environment.
Labelling is one of the means which creates openness and reduces public misgivings. The proposal therefore requires clear labelling of all genetically modified organisms which are placed on the market. If there are any doubts, the labelling must state that the product 'may contain genetically modified organisms'. If we introduce a system which does not require labelling below a given threshold, companies which process genetically modified organisms will not receive the information they need in order to be able to fulfil the strict labelling requirements imposed by the product legislation. Therefore the Commission is unable to accept Amendments Nos 37, 67 and 76.
Another important question is the liability of the Member States in connection with decisions on product approval. Here the Commission has proposed to change the committee procedure to give more influence to the Council. The participation of the European Parliament in the committee procedure will now take place in accordance with the modus vivendi agreement and will, I believe, be formalised in a decision on the new committee procedure. The Commission therefore cannot accept at this stage Amendment No 55, which is aimed at making alterations to committee procedure 3b. Amendments Nos 36 and 80 strengthen the connection between this directive and product legislation, and so ensure that the whole framework legislation on biotechnology involves an extensive environmental risk assessment. These amendments can therefore be accepted in principle, after some rewording. However, the Commission cannot accept the removal or any alteration of Article 5, as proposed in Amendments Nos 2, 22 and 98. The question of liability in Amendments Nos 7, 56 and 95 is currently being considered in the Commission, which intends to publish a white paper on liability. A good deal of progress has been made in this area, and the Commission will of course present its white paper as soon as possible. We cannot accept Amendments Nos 19, 21 and 51, which are aimed at regulating the import and export of genetically modified organisms. These amendments would pre-empt the final wording of the Protocol on Biosafety which is currently under discussion.
I would also like to draw attention to Amendments Nos 27, 29 and 32 on public inquiries or consultation in connection with trial releases. The Commission is able to accept these amendments in principle, but we would like to see them reworded so that they ensure agreement with the Århus Convention on public participation in the decision-making process. Amendment Nos 6 and 54 are acceptable in principle because they confirm that the Council and the European Parliament can request the Commission to consult with the Ethics Committee on general ethical problems in connection with the release of genetically modified organisms.
Finally, I would like to emphasise that, apart from the question of the fixed-period authorisation, the amendments which the Commission has accepted in full, in part or in principle have resulted in a clear improvement of the quality of the proposal. An example of this is Amendment No 14, which will simplify the monitoring and detection of GMOs. In my view, the amendments make the Commission's text clearer and sharper, and will therefore create a sensible and feasible framework for achieving the high level of safety we all wish to see for the release of GMOs into the environment.
Mr President, I find it unacceptable that the Commissioner has been coming here for the past six years and announcing that a White Paper on liability is imminent. We debated Directive No 90/219 exactly a year ago. There too we called for the introduction of liability. The Commissioner said there would be a White Paper in a few weeks' time. But a White Paper is not a directive. Six years have passed since the Green Paper. Commissioner, I think what you are doing here is gradually becoming an insult to our intelligence! You refuse liability by stalling us for six years with a horizontal directive
I would now like you to tell us exactly why you keep lying to us and in particular why you said there would be a White Paper in a few weeks' time and why you are stalling us again now. Even then we would still be far from having a directive. That means it would still take years. Where, I ask myself, is the own responsibility of industry and science? I find it totally irresponsible and no longer acceptable for you to stall us like this!
You have had one minute, and it was exceptional for me to give you the floor.
Mr President, we are moving quite a long way away from the actual proposal, but I would like to emphasise that I have definitely not promised Mrs Breyer in the past that there would be a proposal for a directive on liability. We have previously discussed the question, and we have worked on a green paper. It is an extremely complicated issue which produces a great many reactions, and of course it takes time to get such a proposal through. That is why I have emphasised this evening that we will make an effort to have it ready as quickly as possible, but the Commission has not yet finished its work on the proposal. Mrs Breyer also knows very well that these are the conditions for presenting a proposal in Parliament.
Mr President, I am asking for the floor because I was personally addressed and attacked in the last but one statement by Mrs Breyer and if she is given the floor again this must be clarified. She said that because we are in favour of an optional time-limit that means we regard people as guinea-pigs. That really is absurd. The fact is that the Commission evidently sees a need for introducing a time-limit. We say there need to be scientific grounds for doing so. If there are scientific grounds, then it should be done; so it has nothing to do with guinea-pigs. For there are some areas where no such grounds exists, where no scientific reasons can be found for setting a time-limit, and that is the issue. The issue has nothing at all to do with guinea-pigs or whatever but concerns a procedure that is commensurate with the risk!
Thank you.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
I shall now suspend the sitting for a few minutes.
The sitting was suspended at 10.45 p.m. and resumed at 10.48 p.m.
End-of-life vehicles
The next item is the report (A4-0051/99) by Mr Florenz, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Directive on end-of-life vehicles (COM(97)0358 - C4-0639/97-97/0194(SYN)).
Mr President, ladies and gentlemen, eight or nine million or cars a year are discarded in the European Community. That calls for rules, and I think it was high time the European Commission addressed this issue. I was a little annoyed to find that in this very important area, which is important not just to environment policy but also to economic policy, we received a proposal from the Commission that contained no annexes, or rather annexes that were empty. For we know that the annexes are the crux of the matter. Normally we have tended to send this kind of proposal back. But since we have started, we may as well try to go on with our endeavour.
I believe this directive has set a good course. There are some areas where it needs tightening up a bit. And in some areas it is very strict. In committee we decided by a fairly substantial majority to concentrate only on two- and three-wheeled vehicles, unlike the Commission, which wants to set out broader rules. The object of this directive is to ensure that in future vehicles that have reached the end of their life can only be deregistered on production of a certificate of destruction, which may sound very good at first, but which is in my view rather difficult to achieve, in some Member States at least. A little more work needs be done here and we have made a few proposals to that end. Article 6 concerns the treatment of end-of-life vehicles. I believe here too a few nuances are needed, but basically we will follow the Commission line.
Another point I do not entirely understand is how the costs will be distributed in future in Europe. The Commissioner reverted to a rather fuddy-duddy approach and opted for no costs for the last owner and/or user. No doubt that sounds quite interesting to a politician, especially when elections are on the horizon. But no costs for the last user either, that can never be! That is a fallacy. I think we have overlooked the fact that no costs will automatically lead to a monopoly and, as we all know all too well, monopolies always lead to concentration processes, which are always a bad thing!
That really will drive the small and medium-sized enterprises that we keep supporting and praising in our electioneering speeches out of the market. Jobs will be lost. It will cut the regional incomes of our petrol stations, of our garages. After all I would not drive to some posh body repair shop to have my car deregistered, I would go to my local dealer who lives in my village and has been looking after my car for years. I believe that is the wrong approach. My proposal is that the Member States should be responsible, together with the economic operators involved, i.e. the manufacturer, recoverer, shredder, last owner, etc., for developing a system at their own cost that will where possible involve no cost for the last owner, but not par ordre de moufti . I think an insurance system like the one for motor vehicles, where everyone pays in one euro a month, would be quite a good solution. That would certainly have been in my amendment.
There is a second point - and here for once I agree with the Commissioner, in fact I am quite enthusiastic - and that is the very exacting recovery targets.
These very exacting recovery targets will without doubt require the industry to make quite an effort. And that is a good thing, for we have a great number - hundreds of thousands, millions - of cars in Europe and obviously we want to go on having them. But precisely because we want to have them, we also need sensible recovery quotas. I believe the committee has moved in the wrong direction here, because it has accepted an amendment by a colleague of mine, whom I normally hold in very high regard, that prescribes that nothing more will be done until the year 2020.
If I am interpreting that amendment correctly, then in future the motor industry will only have to ensure that there are no passengers in the car; apart from that, it can send the car to the shredder and do whatever it wants. That is not environmentally friendly, and you know that this is something I keep a very close eye on. I believe the Commission's approach is a little too harsh, but if it could be toned down a little the basic principle would be right.
It is precisely because we have nine million tonnes of scrap cars that we need recycling rules. We turned the whole of Europe upside down for one ridiculous little package and introduced packaging regulations for it. We are now deciding on the labelling to go with this packaging regulation - the rapporteur is sitting behind me. So if we fix a recycling quota for such a small matter, then we surely also need to have recycling quotas for nine million tonnes of scrap cars, and certainly before the year 2020. I do not think this is acceptable! A lot of lobbying is going on here, but we will put a stop to it.
We may quarrel about the ban on hazardous substances. The Commission has proposed values and parameters which, in my view, are very tough. In this field too we are now seeing an enormous expansion. I would stick to the Commission's principle and propose a combined committee made up of Directorates-General III and XII, which would make a critical, scientifically sound proposal after three years on whether these tough rules need to be maintained and implemented. I know it is sacrilege to invite DG III and DG XII to the same table, but I do not think it is such a bad idea.
Some people want to ban PVC. I cannot judge the merits of that. I am not an expert in chemistry. But if PVC is dangerous, then all this junk should be banned in a horizontal directive and not stigmatised in an individual secondary directive. The Commission needs to hurry up here, and that is where you, Mrs Bjerregaard, come in. I know you have some very important colleagues who are slowing this whole business down. It is up to you to see to this horizontal directive. This kind of thing cannot be regulated in the directive we have here. That is stigmatisation, and I do not think it is right.
I am a passionate supporter of voluntary agreements. If there are Member States which dispose of their old cars in line with the objectives of the European directives then, for God's sake, provided they can be monitored, we should also allow them to retain their voluntary agreements. Instructions from above are always a second best.
Mr President, in this debate it falls to me to represent the views of the committee which has offered an opinion to the Environment Committee which, I have to say, was very favourably received, and I thank the rapporteur and the members of the committee for accepting many of our amendments. I can, therefore, commend the report itself to the House, on behalf of the Economic and Monetary Affairs Committee.
In relation to that report we do not just have to take on board the importance of the ideas expressed by Mr Florenz about recycling - endorse them though I do. He is absolutely correct: there are large tonnages of waste coming from cars every year. Much of it is not metal and much of it has to be dealt with under very difficult circumstances. We need a serious and proper approach to it. Certainly one of the outcomes of this would be a more orderly market-place, one in which recycling takes place, not in the traditional scrapyard, which we are all familiar with, but in a proper recycling facility which will create employment opportunities and the kind of jobs which are so sorely lacking in many parts of the Union and which will isolate the metals and other substances from cars and put them to good economic use.
There are two issues we cannot ignore and I would press on the House. The first is the issue of leaded steel. We have some amendments before us tonight which recognise the difficulties involved in removing certain metals from cars completely; I hope we will endorse those amendments tonight to ensure that the recycling of cars is done in an environmentally friendly way that does not require additional expenditure of energy which, if we took out all the metals referred to by the Commission, would be needed.
In addition, I should like to point out that it is very important from the point of view of the final consumer that take-back is free of charge - perhaps the consumer could even receive the deposit back, but take-back must be free of charge. That is very important if we are to ensure that the system functions effectively.
Mr President, Commissioner, ladies and gentlemen, I believe we are aiming at two major objectives with this directive. First, we want to dispose of these eight million vehicles properly and, secondly, we want to dump as few as possible as landfill. The question is: how do we achieve that? I believe that first we must guarantee take-back free of charge to the last owner, and for several reasons, one of which is of course social. For it is surely not acceptable to penalise the last owner in this way. Many others have had the benefit of this car; many others have driven it. The manufacturers sold it, of course, so they also benefited from it. So if we take this approach we must distribute the cost fairly among everyone and not just foist it on the last owner. That is why I say: no charge for the last owner. How the Member States apply that is of course their business. There is the Dutch system, there is the German system, the French system - I do not want to lay down any rules. It is the principle that concerns me.
And there is a second reason. What, I ask you, is happening today in countries where disposal is either self-financing or is cost free? In those countries used cars are stored illegally or exported to the east. Surely that cannot be our waste-disposal policy! In Germany some 50 % of used cars are transported in an exodus to the east. So it is quite clear to me that we must insist on freedom of charge. Nor will that spell the death of small and medium-sized enterprises. After all, what does the motor industry do in the case of services, of supply contracts? It invites tenders and there is competition. The same will apply to the recovery of old cars.
However, and this is my second point, I believe we must draw a distinction between old and new cars. After all, we cannot expect a car that was built 20 years ago to satisfy today's requirements. That would be like saying that a 20-year-old car had to meet the Euro 4 standard for 2005 under the current legislation on exhaust gas. So we must ensure that as few old cars as possible are dumped, but we certainly cannot lay down what quota is to be recovered in what way. Just imagine in real life: an old car is taken to the shredder, goes through the shredder; at most you can determine the weight before and after, but not how the individual materials are used - that is quite absurd. It would mean that the very people who keep fighting bureaucracy would have to set up an enormous monitoring system for old cars which would be impossible to verify.
I think we should only decide on matters that we can also guarantee and verify. So for old cars we can restrict the materials that may be dumped, but not set a sub-quota on how they may be used. For new cars, however, which are being manufactured now, we need an ambitious system to ensure that they are as recycling-friendly as possible. So in that case I am in favour of a type approval that lays down such quotas. There we can carry out checks, as we do with the crash test, as we do for exhaust gas emissions. For new cars we must apply stringent reuse and recycling requirements.
After all, the question of application is the key question. Mr Florenz said, in his nice way, that we would be taking a softer line and the directive would only apply from the year 2020. Let me tell him, that is total rubbish! We say the directive should apply immediately, and to all cars. Regardless of how they are serviced, regardless of any spare parts they contain - all cars must be taken back and recovered free of cost at once, not just in 2005, as the Commissioner proposes. So we are taking a more stringent line.
Secondly, we say that the type approval rules as from 2005 must provide in precise terms that new cars must be recycling-friendly. That too makes this legislation more stringent. That means, to put it mildly, that it is not right of Mr Florenz to say that we would be watering down these Commission proposals in any respect at all. On the contrary, we are following a different system. But I am firmly convinced that we are tightening up the Commission proposal for the sake of environmental protection and consumer protection and moving it in the right direction. It is quite obvious to me that we need clarification on the question of heavy metals, which is why we must now make it clear once and for all in what areas we want or do not want heavy metals.
Mr President, the proposed directive under discussion is particularly important and concerns all of us as users of motor vehicles.
I am not going to go over the ground covered by my colleagues Mr Florenz and Mr Lange, but will instead mention a few points which I feel are essential.
Firstly, some people are calling for a ban on PVC, but we must be consistent. Calling for a ban on PVC is in complete contradiction with our recent call to vehicle manufacturers to build vehicles that consume less and therefore have lower levels of emissions. It is common knowledge that if vehicles cannot use PVC, they will be heavier and will therefore consume more. So we must be consistent.
On the other hand, I totally agree with Amendment No 34 tabled by Mr Lange. In my opinion, it is essential to make a clear distinction between old and new vehicles that will receive type approval before and after 2005 respectively. At least this gives vehicle manufacturers an idea of the constraints to be imposed on them after 2005.
Finally, it is essential to carry out a risk assessment of the materials and substances included in Annex II. In my opinion, it would be better to assess these risks and, if a risks exists, to then look at the exemptions that could be granted. That would allow us, in this case, to achieve an appropriate balance between the environment and the motor industry.
These are the points which I feel are particularly important if we are to find a solution to a problem that is sweeping through our entire industrial society. I sincerely hope that appropriate solutions can be found to solve this problem of end-of-life vehicles, particularly since we are now all aware of it.
Mr President, Commissioner, I should like to say that I was impressed by this proposal for a directive. Mr Florenz has also done his work well, although I would actually rate his work in other areas more highly than in this one. He has not been quite as tough as he has tended to be in other circumstances. The Committee on the Environment, Public Health and Consumer Protection has, however, sharpened up the directive and I sincerely hope that the Commission will now approve it.
I should like to mention one or two points. It is abundantly clear that there should be some form of manufacturer responsibility for cars as well. It would therefore be reasonable for manufacturers to bear the major share of the responsibility, but in point of fact the consumer alone foots the bill; it is always the consumer who has to pay. However, the final consumer should be able to get rid of his or her car free of charge. I believe that this is necessary if the scheme is to work. There should also be quotas and rules regarding the quantities to be recycled using different methods.
As regards new cars, far more stringent criteria need to be introduced as quickly as possible. We know the industry often claims that to do so would be impossibly difficult or expensive, but it then goes on to do just that. In a number of different areas, the industry has shown that it is capable of making the necessary adaptations. Bearing in mind that cars eventually have to be scrapped, environmentally unfriendly materials such as lead, mercury, chromium and cadmium should be eliminated, that much is patently clear. My group and I also think that the same should apply to PVC, since if we allow it in cars, it is never going to be clear to people that we want to eliminate this material, only we have to wait for a horizontal directive in order to do so. You cannot explain such things to ordinary people. In all probability it is only our politicians who understand them. Consequently, I think it should be included in this proposal.
Mr President, I have two initial remarks to make. The first concerns so-called 'historic' vehicles. In a limited number of cases, these vehicles are kept by their owners either for restoration or as a source of spares. They are part of our industrial heritage and their preservation must be encouraged. We therefore fully support Amendment No 1 tabled by the rapporteur.
My second remark concerns two-wheel vehicles, which cannot be regarded as a threat to the environment for the simple reason that the concepts of 'end of life' and 'discarding' do not apply to them. Although a few may attain the hallowed status of historic vehicles, the ruthless world of two wheels is typified by cannibalism as parts are easy to strip off and many owners carry out maintenance and minor repairs themselves. Two-wheel vehicles are therefore generally stripped and their components naturally reused.
I must also highlight Amendment No 53 which concerns the recycling or recovery percentages. It maintains our ambitious objectives but, based on the experience of the 'packaging' directive, it pragmatically provides for the option to periodically review these objectives and alter them if necessary. We will also support Amendment No 54 which rightly stipulates that the free recovery of vehicles will not be backdated.
On the other hand, we will vote against Amendment No 21, which would ban the use of PVC, for three reasons. Firstly, the usefulness of this material is indisputable. Secondly, it is an anticorrosive product which extends the life of vehicles, reduces their weight and thereby has a positive impact on consumption and pollution, as indicated by Mrs Grossetête. And thirdly, the majority of PVC is reused or recycled and it would therefore be particularly illogical to move away from the Commission's horizontal approach in this respect.
Mr President, this proposal for a directive is a stroke of luck for the environment, since assigning responsibility to the manufacturer was long overdue and it was also high time waste prevention applied to the motor vehicle sector too. I am glad the Committee on the Environment, Public Health and Consumer Protection also stood up for freedom of charge to the last user. I very much regret that Mr Florenz has expressed his personal view here rather than that of the Environment Committee. I hope that tomorrow Members will also stand by their amendment on banning PVC from the year 2005.
I find it shocking to hear that there are obviously plans to bow to the PVC industry here tomorrow! And let me tell Mrs Grossetête and others that we are not talking about banning plastic. We are talking about banning PVC, about products involving chlorine. There is actually a bioplastic and other plastic materials. The argument she put forward was quite absurd and I must say that unfortunately that shows that she was not well-informed and that obviously this is merely a question of arguments ...
The President cut the speaker off
Mr President, problems with end-of-life vehicles which are to be scrapped are largely due to the way they are produced. That is why we should both ensure that vehicle parts are reused and that specially harmful substances are not used in the new generation of vehicles. That brings us to PVC. Like other Members, I wonder what the Commission intends to do about this. As we know, PVC is not the solution of the future, even though in the material it sends us, the PVC industry tries to distort the Swedish PVC action plan, for example, so as to persuade us that the Swedes think PVC is a health product which everyone should have more of. In fact, they do not think that at all. PVC has a wide range of applications, but its disposal creates environmental problems. PVC produces even more waste after incineration than the amount that was sent to the incineration plant. Incinerated PVC produces dioxins, which are among the most dangerous toxins that exist. In addition, the plasticisers used in PVC, the so-called phthalates, are suspected of being hormone interferers, and in legislation which is geared to the future we must observe the precautionary principle.
Every time that PVC is involved in a proposal for a directive, we are told that this problem in particular cannot be looked at on its own or vertically, but that we should look at it globally and horizontally, and that the Commission will do the thinking for us. As far as I am aware, it has been meaning to do so since the 1980s. Today the Commission must tell us when it will take an initiative in the area of PVC, because that will have a bearing on the way we vote tomorrow.
Mr President, I want to congratulate Mr Florenz because reuse really should be given priority; but I also want to say absolutely no to the PVC ban because we do not yet know of any viable alternatives. To include the collection of used parts from repaired cars would involve the entire garage waste disposal system and in the final analysis that has nothing to do with the directive. Take-back free of charge would also destroy market forces and, above all, would exclude existing firms from the recovery chain and produce expensive bureaucratic obstacles to trade.
On Amendment No 42 I would say it is a positive sign for environmental agreements because with many agreements on end-of-life vehicles in Europe compliance tends to be concentrated on just a few articles. On Amendment No 44: in my view the technical annex is too detailed and also contains provisions that make no sense.
Mr President, I would like to begin by thanking Mr Florenz for the work which the Committee on the Environment has done on this important and complex proposal. The Committee on the Environment has proposed 45 amendments, and with a further 16 there is a total of 61. Some of the amendments clarify or improve the proposal, and I can already say that the Commission is able to accept 20 of them in full or in part. There are also some amendments which dilute the Commission's proposal and reduce the level of environmental protection. Here I am thinking in particular of topics such as producer responsibility, recovery targets, and the scope and implementation of the proposal. These elements are central to the Commission's proposal, and we cannot accept any watering-down of them.
I would like to comment on the many amendments in groups. Let me begin with the scope of the proposal. Here I shall comment on two aspects in particular. The first aspect, which relates to Amendments Nos 9, 14 and the second part of 17, concerns veteran vehicles. We do not think that veteran vehicles which are in museums or owned by private individuals constitute waste. They are therefore not covered by the proposal, but we can of course make that clearer in the proposal itself. Then there is the proposal concerning the extent to which this should apply to two and three-wheeled vehicles. We have also considered this, and we think that these vehicles should only be exempt from Articles 4 and 7 of the proposal. Amendment No 18 means that two and three-wheeled vehicles would be exempt from all the articles apart from Article 6 of the proposal, and we cannot agree to that.
Then there are the heavy metals and PVC. In its proposal, the Commission has chosen to require that some of the heavy metals should be removed from the vehicles before they are reused, and I see that the Committee on the Environment is in favour of a clear phasing-out of such heavy metals and a list of derogations which can be amended through the committee procedure. Unfortunately, I have reservations about this, so at the moment I cannot support Amendments Nos 20, 21, 45, 56 and 59, and Mrs Jensen was quite right that my answer concerning PVC would be that we are currently working on a horizontal initiative, so I cannot accept Amendments Nos 8, 19 and 21.
Then there is the question of the collection and take-back of end-of-life vehicles. Here the Commission accepts Amendments Nos 24, 28 and 29 which clarify the text, but we cannot accept Amendments Nos 26 and 27. Amendments Nos 22 and 23 require careful consideration, so we are not accepting them today. I would like to emphasise that both free take-back and the principle of producer responsibility, which have also featured strongly in the debate today, are key elements in connection with making production and consumption more sustainable in the longer term. This is also the reason why we cannot accept Amendment No 25 or Amendments Nos 46 and 54, but we can endorse Amendment No 43. As far as recycling, reuse and recovery of end-of-life vehicles is concerned, the Commission cannot accept Amendment No 34, because it would remove the short-term recovery target. Then there is Amendment No 61, which makes the targets less clear, and Amendment No 53, which represents a serious obstacle to achieving the long-term targets and is also unacceptable.
We cannot accept Amendments Nos 49 and 50, which would make it difficult to monitor whether the quantified targets have been reached, but we can accept Amendments Nos 57 and 58. There are also the amendments relating to implementation and, lastly, there is the question of environmental agreements, which we cannot accept at the present time. In this context, I must point out in passing that this concerned an entirely different debate, when we were discussing a different proposal from the Committee on the Environment regarding voluntary agreements.
I hope it will be possible to find a compromise in the course of further negotiations which strikes a balance between considerations relating to the environment, consumers and industry.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Unilateral US measures against banana regime
The next item is the joint debate on the following oral questions:
B4-0017/99 by Mr Querbes and others, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Commission, on unilateral retaliatory measures taken by the United States against Community exports in the wake of the 'bananas' dispute; -B4-0018/99 by Mr Aldo and others, on behalf of the Union for Europe Group, to the Commission, on unilateral US retaliatory measures in the dispute over the European banana import regime; -B4-0019/99 by Mr Castagnède and Mr Hory, on behalf of the Group of the European Radical Alliance, to the Commission, on the new WTO panel on bananas and unilateral US threats of retaliatory customs action; -B4-0139/99 by Mrs Plooij-van Gorsel and Mr Moorhouse, on behalf of the Group of the European Liberal, Democrat and Reform Party, to the Commission, on the functioning of the WTO Dispute-Settlement Procedures and the US/EU banana dispute; -B4-0140/99 by Mrs Mann, on behalf of the Group of the Party of European Socialists, to the Commission, on unilateral measures taken by the United States against the import of EU goods; -B4-0141/99 by Mr Souchet, on behalf of the Group of Independents for a Europe of Nations, to the Commission, on unilateral retaliatory measures which the United States of America is threatening to take in the dispute over the European banana import regime; -B4-0142/99 by Mr Kreissl-Dörfler and others, on behalf of the Green Group in the European Parliament, to the Commission, on the WTO and the trade dispute between the EU and the USA concerning the common organisation of the market in bananas; -B4-0143/99 by Mr Kittelmann and others, on behalf of the Group of the European People's Party, to the Commission, on unilateral trade measures taken by the United States of America against selected European products and the WTO Dispute Settlement Procedure.
Mr President, I would like to point out that the measures agreed on by the United States, the problems involved in applying the regulation on the COM for bananas and the conflicts that have arisen in this area mean that we must consider two basic issues.
The first is that the Union must defend its internal law, which is an expression of its autonomy. It is being attacked by rules such as Section 301, that are applied with extraterritorial effect and that are used to defend interests rather than rights.
The second is the need to guarantee that the arbitration procedures are effective. These have been used against the Union in the past and now, due to circumstances, they are being called into question because of the unilateral protectionist measures that have been taken.
Both questions lead us to the conclusion that we are pursuing an open market policy that is not reciprocated and that benefits the United States. The US not only wants European markets to be open to products from the United States; they must also be open in the way that the United States dictates.
We must ensure that we maintain the Union's legislative autonomy; in this case, the COM for bananas is symbolic. What we are trying to do is to assert the Union's autonomy.
Thank you, Mrs Sierra González, and thank you for keeping to your speaking time. I would remind the House that I have to be extremely strict this evening in order for us to stay on schedule.
Mr President, since my election to this House, I have repeatedly denounced the constant attacks by the United States against the COM for bananas.
Despite the far-reaching concessions granted by the European Union during the reform of the COM, this new regime continues to be attacked by the United States which basically wants it to be dismantled. I must point out that, at the time, we fought against those concessions as they undermine the basic principle of Community preference.
The threats now being made by the United States, in total defiance of the rules governing the multilateral trading system, are coming directly after the establishment of the transatlantic partnership. The UPE Group is therefore calling for an appropriate response from the European Union.
In essence, the European Union can under no circumstances be subject to United States sanctions if no decision has been made by the relevant bodies of the WTO, in accordance with the applicable procedures guaranteeing the observance of due process. If the Americans were to go down the road of unilateral action, they should realise that they would bear a heavy responsibility for weakening the international trading system.
Mr President, Commissioner, ladies and gentlemen, I do not want to go into detail today. Some Members have already addressed certain questions and I assume that others here present will be referring to many of the details. If the consequences of these fresh disputes with the United States were not so serious, this quarrel might seem amusing. But the consequences are very serious and I hope that we will reach a satisfactory solution in the very near future, otherwise we would seriously jeopardise transatlantic relations.
Let me remind you: the European Union and the United States did most to initiate the dispute-settlement procedure within the WTO. This procedure may not be perfect in every way and may need to be developed further but it is the only international instrument we have to resolve trade disputes. The United States doubts whether the new banana market organisation is WTO compatible. That is indeed its right. But it does not have the right to take unilateral measures against its trade partners and to issue sanctions, such as in this case the absurd 100 % duties on products from EU Member States.
It does not have the right to take it upon itself to deliver a verdict. The conduct of the United States does considerable damage to the WTO dispute settlement procedure. It makes the preliminary negotiations for the new WTO round considerably more difficult and it damages confidence in the process of transatlantic partnership. It gives the impression that the American margin for play in trade policy is increasingly determined by a purely national political agenda, which causes justified fears that it is trying to impose a particular American trade philosophy worldwide. That is playing with fire and puts the WTO itself in the firing line. Protectionism must not always be seen as the solution to national problems. In the scheme of things we are all dependent on one another and the WTO is an instrument for harmonising egoistic national approaches. It is not beloved of everyone, it is not perfect, but it is extremely necessary.
To approach national issues, such as bananas, hormones and many others I could mention, in emotional political terms, takes the reason out of politics as a whole and sets in motion a trend that may not be stoppable. My group fully supports the Commission's position. You have before you an appropriate joint resolution from the Committee on External Economic Relations that strongly rejects the unilateral measures taken by the United States, fully supports the Commission and, moreover, in my view can form a good basis for further European policy measures.
With regard to the banana dispute, the crisis affecting the relations between the European Union, its Member States, its ACP partners and the United States illustrates the ambiguities of the EU's trade policy.
Faced with the determined stance of the Americans, who are skilfully playing a double game with their European partners by seeking both partnership and sanctions, the European institutions appear divided, powerless, paralysed and reluctant to truly defend European interests.
There are several reasons for this. Firstly, the American desire for domination is not perceived as such by many Member States. Secondly, the 15 Member States increasingly appear to have divergent interests. And thirdly, the absence of democracy within the European institutions is ensuring that any complicity is obscured.
The fact remains that we are faced with a situation in which the United States has unilaterally decided to publish a list of European products which it intends to sanction by raising customs duties to 100 % if the EU does not amend its new banana import regime. In addition, they have taken this decision even before the WTO has decided whether or not this regime is compatible with its rules.
Mr President, as US Ambassador Vernon Weaver recently made quite plain in the Committee on External Economic Relations, the current banana war is a test case. The real test will come when the EU bans meat containing hormones in a few weeks' time. Next on the cards - and here too Mr Weaver did not mince his words - will come genetic manipulation. Under the pretext of offering the consumer a wider choice, US firms are to be allowed to put genetically modified tomatoes and laboratory-made soya on our supermarket shelves. And if possible they will not label it as such, since the poor consumer might find it too hard to take in so much information!
The issue goes far beyond bananas. That is precisely why we cannot give way to the unjustified US demand, even though and in fact just because they are threatening lunatic sanctions. After one WTO panel we revised the organisation of the banana market. Whether that revised regime is compatible with the rules is something that same panel will decide again. Any form of US sanction against European firms prior to the panel's findings would deprive the WTO of all meaning. If any penalty duty is imposed before the panel's findings, we might as well shut down the WTO.
Unfortunately the Commission has to take some of the blame for this situation. The founders of the WTO manoeuvred themselves into this position because world trade is not being regulated according to the principle of sustainable development, consumer protection and social protection. Instead the ruling principles are economic growth and profit seeking. With a view to the forthcoming millennium round, it is high time to formulate concrete reform proposals. Precautionary measures, the environment and local development must become the guiding principles of economic action. At the high-level WTO meetings in March, the Commission ought to begin by submitting the appropriate documents if it really wants, as promised, to make transparency the primary obligation of EU officials. Today's protests in front of Parliament by the French farmers have given some idea of what they think of the adjustment to the world market and the mania for liberalisation and deregulation, as also what they will be capable of once they really get going.
Mr President, the Group of the European People's Party supports the joint resolution. We consider it most important for the WTO rules to be observed. It is absolutely unacceptable for the USA to threaten unilateral measures again European firms that really have nothing at all to do with the banana market organisation, with the dispute about it. It is also entirely unacceptable for US policy to give in to the pressure from Chiquita and others. We must support the Commission in its demand for respect for the WTO rules.
But the EU must also respect the WTO rules, which means that if we lose again at the next panel, we will have to revise the market organisation again. I would ask the Commission to consider how we will react if that happens. For myself, I would say that I do not regard this as a good organisation of the market. It discriminates against producers in Latin America and it does not protect small producers against the multinationals, as is said so often, for there are small, independent producers in Latin America too. In Ecuador, 60 % of producers have fewer than 20 hectares, and they are owned nationally, not owned Chiquita.
In Costa Rica there are fair-trade bananas, and the organisation of the market discriminates against all of them. For Commissioner Pinheiro actually to say two weeks ago in regard to my report on bananas that the Commission should give the multinationals in the ACP states money to build up banana plantations is pure hypocrisy, if at the same time we say we want to defend the small producers against the big shots. Perhaps quite different issues are at stake here. But that should not prevent us from insisting again and again that the WTO rules must be respected and that we cannot accept the US attacks. Nor can we accept the US views on hormone-containing meat and on the question of genetically modified organisms. Here we must stand up for our legislation. But should we find that our legislation is not compatible with the WTO rules, then indeed we have to revise it.
I would also draw Sir Leon Brittan's attention to the debate we have just held on the Bowe report. There the committee proposed an amendment to the effect that we should take account of socio-economic criteria when authorising genetically modified organisms. I believe that if that amendment is adopted and has an influence on the legislation, it will be a through ball for the Americans. We have to prove on the basis of scientific evidence that our policy is the right one, and this applies both to the hormone issue and to GMOs. We regard the precautionary principle as the foundation of our policy, not some arbitrary socio-economic criteria. Here too we must take care we do not come up against new problems in the autumn.
Mr President, I wish to begin by welcoming the support that Parliament has given generally to the Commission on this issue and also thanking it for the resolution that has been drafted, which we find very supportive.
The questions raised two key issues: what is the Commission doing to avoid the threatened US sanctions and, if sanctions are nevertheless applied, what does it intend to do then? All our actions, both present and future, are and will be taken in full compliance with WTO rules. Two wrongs do not make a right. That does not, however, mean, that we are powerless. American sanctions are illegal because they are based on a unilateral determination that the European Community has failed to bring the banana regime into compliance with WTO rules. We have therefore sought to persuade the Americans to submit the question of the conformity of the new banana regime to a WTO panel procedure, in accordance with Article 21(5). In fact, WTO procedures make this an obligatory step before any sanctions can be authorised.
As early as last September, and in the weeks and months following, we offered to reduce the WTO procedure to an absolute minimum of time. We even initiated the procedure ourselves, inviting the United States to participate. But the fundamental problem is that, at the end of the Uruguay Round, the US Administration promised Congress that it would take sanctions immediately at the end of the period for implementation of the WTO panel ruling in application of the domestic Section 301 procedure. The Administration now has to prove that it can deliver. That is the simple American political background. The United States has, therefore, ignored the fact that where there is disagreement between the parties, the conformity of implementing measures must first be tested through the obligatory WTO procedures.
In the bananas case the American Administration promised Congress to implement sanctions at the latest by 3 March 1999 whatever happens in the WTO! That is what ties the hands of the US Administration. That is why the United States has refused to participate in any WTO procedure on the conformity of the new EC banana regime simply because that would have taken the Americans beyond their self-imposed internal deadline, which does not comply with WTO rules.
By initiating the Article 21(5) procedure ourselves, we succeeded in bringing Ecuador to launch its own procedure to challenge the conformity of our regime. This procedure is now under way and panel reports are due by 12 April. After this, the normal procedures provide that the other side has the right to appeal. Meanwhile, the US has continued to press for authorisation to take retaliatory measures by 3 March. There has been a major debate on this, in which almost all the WTO members who spoke supported our position that there cannot be authorisation of retaliation in the absence of a WTO ruling on the conformity of the regime.
We will now continue to argue before the arbitrator that he can only determine the level of any retaliatory action if and when the non-conformity of the new banana regime has been determined. Otherwise, the arbitrator would be sentencing the European Community while its guilt has not been proven.
We have also asked the WTO General Council to give an authoritative interpretation on this question.
Finally, we are challenging the conformity of the American Section 301 legislation. We have requested a panel which will, in due course, be set up. The US, from its side, has requested consultations with us and we will enter those consultations in good faith.
This brings me to the second question: what would we do if the Americans go ahead with sanctions on 3 March? Firstly, we would challenge the legality of those sanctions through the WTO dispute settlement procedures.
Finally, as long as those sanctions lasted, we would have the option of retaliating, quite legally, by withdrawing concessions or imposing measures in areas not covered by WTO disciplines. There are such measures that could be imposed and we would be entitled and would give the most serious consideration to applying them in the face of such flagrant breach of the law.
Mr President, we support the Commission view that the unilateral action by the United States is illegal as it is outrageous and totally irresponsible. Its very threat is already causing severe damage to cashmere garment producers who are wholly innocent parties in this dispute and who stand to lose around GPB 20 million of export orders and possibly 1000 jobs. By these vindictive actions, the United States has prejudiced, not only their own reputation, but also the future of the transatlantic partnership. Precisely what the USA asked for - an arbitration panel under Article 21(5) - I believe in the letter to Sir Leon of 13 July is now under way. We must condemn the crude attempt at intimidation by the United States, singling out for exemption from sanctions products from Denmark and the Netherlands because these countries voted against the banana regime in Council. On this point, I wish to ask the Commission what mechanism is at the disposal of the US authorities that would allow them to distinguish between products originating in say Denmark or Holland as opposed to those from France or the United Kingdom.
The points we make in the resolution of the Committee on External Economic Relations are very clear. We demand that the European Union fulfill its obligations to our ACP trade partners and we expect the Commission to achieve that objective within the WTO framework. Finally, we cannot and will not tolerate further damage to our industries by a regime whose ambition is matched only by its arrogance.
Mr President, perhaps we have not done very well with the banana regime we have adopted in Europe. But to react to that by immediately declaring war, by imposing a 100 % duty on candles, weapons, pullovers and suchlike, is not, in my view, the right answer. It is the old method of trying to get your way by might and main that was used in the wars of the past. The winner is the one who can shoot most people dead.
We have learned a lot more since then in Europe. Basically it is a question of finding a better solution. That means if we have two different points of view, we should acknowledge that both sides could be right. Then we should try to meet each other halfway and say, let us not just accept solution 1 or 2, let us also try solution 3, 4, 5, 10 or 15 and go on until we find a solution that everyone can accept; and these solutions must be worked out at a high official level.
Mr President, because two or three major American companies control the banana production of the Latin American countries, the United States, which does not itself produce any bananas at all, is relentlessly maintaining its offensive against the Community import regime.
Although the European Union has taken account of the WTO verdict by amending its regulations, the United States is again threatening trade sanctions against imported European products. The United States also wants the EU to lift its embargo on imports of hormonised meat and is preparing an offensive against genetically modified organisms.
On 28 January, the US ambassador to the European Union stressed that the banana dispute was a minor issue compared to the potential scope of the hormonised meat and GMO issues.
This reaffirmation of the commercial and political domination of the United States and the latter's desire to start the next round of negotiations from a position of strength are basically calling into question the WTO mechanisms.
The motion for a resolution tabled jointly by my group and the Green Group condemns the threats of American sanctions. It urges the Commission to stand firm in the face of this new offensive so that we can continue to protect the interests of Community and ACP producers.
While awaiting the next arbitration proceedings of the WTO panel, an interim agreement has been obtained. However, the United States has not abandoned its threats. If the sanctions announced are applied unilaterally, is the Commission ready to reply by applying equivalent retaliatory measures if necessary?
Mr President, I would like to thank Commissioner Brittan for being here at such a late stage in the evening as it shows his interest in this issue. Tonight, we are showing our support for the Commission, as the Commissioner himself pointed out. There is therefore no point in repeating arguments that have already been put forward.
I should like to make a few comments, although I do not know if I shall receive any response to them.
Firstly, I would like to look at the problems that this crisis entails. The initial problem is that although, during the final round in Marrakesh on the World Trade Organisation constitution, we insisted that the dispute settlement procedure be included, what we wanted was to combat American unilateralism. Now, however, Section 301 of US external trade law is coming back to haunt us.
Secondly, it seems as though the Americans may be exempt from the dispute settlement procedure as it has not been possible to contest either the Helms-Burton Act or the D'Amato Act effectively within the World Trade Organisation.
Thirdly, what we are concerned about - particularly the members of Parliament's Committee on Legal Affairs - is whether or not the Commission really has sufficient resources to face up to the huge team of legal experts the United States has assembled in Geneva. It seems as though the United States is capable of winning almost all the cases we are bringing: we have just mentioned the issue of hormones, we have a possible appeal on genetically modified organisms and we also have the banana war.
In other words, if we do not soon reach an agreement on this issue and if the United States insists on multilateral measures, the Community may have to reconsider to what extent it is prepared to submit to a multilateral mechanism, which the United States itself does not seem to want to respect.
Mr President, during the last part-session in Brussels, we discussed the banana issue with regard to the financial assistance to be granted to ACP countries suffering from reduced production.
As we pointed out at the time, the scale of the retaliatory measures announced seems to be disproportionate, regardless of the rights and wrongs on each side. On our side, this dispute threatens assistance for two peripheral regions - Mr Mendonça will doubtless mention Madeira - and for poor ACP countries which have no satisfactory alternative to banana production. As for the Americans, this dispute does not threaten the interests of their own farmers, just those of extremely powerful multinationals which operate in Latin American countries.
While we obviously must be sensitive towards the populations of these countries, it must be stressed that the market available both outside and within Europe is still very extensive, regardless of the established quotas.
We therefore support one of the oral questions put to the Commission about whether or not an understanding can be achieved within the WTO panel. As we inevitably have major reservations about the fairness of the American position, we would also ask - and this is also a policy suggestion - whether the Commission is ready to rigorously and rapidly apply the trade policy instruments at its disposal.
We must lend our full political support to the Commission's continued firm position on this dispute, as clearly indicated in Paragraph 3 of the motion for a resolution which follows on from the oral questions tabled.
By taking this step, we are not simply trying to legitimately defend the interests of the people and areas affected, which in this specific case are the banana-producing areas on one hand and the areas which would be hit by American retaliatory measures on the other. Much more importantly, we are ultimately helping to ensure the multilateral resolution of disputes, in accordance with WTO rules, and consequently the rejection of unilateral retaliatory measures which use a political logic which we would rather not qualify.
Mr President, Commissioner, ladies and gentlemen, the United States of America is not satisfied that a WTO arbitration board, convened on behalf of its interests and its multinationals in the dollar banana zone, recently ordered the revision of the common organisation of the banana market. Instead, the USA is continuing its offensive with the aim of destroying any Community banana support regime and wiping out the remaining production in less-developed and ultraperipheral regions, as is happening in Madeira.
However, the most scandalous aspect of this offensive is its unilateral nature, with total disregard for WTO structures. The USA is now threatening to impose new customs duties on European products exported to the United States. In practice, this would mean a ban on various products entering the American market, including textile products.
This offensive also includes new attacks to force the European Union to accept imports of American hormonised meat and genetically modified products, with total disregard for the health of European consumers. Commissioner, this offensive must be stopped in its tracks. If the USA carries out its threat, it is essential that the EU should be able to retaliate immediately by clearly restricting the access of American products to the European market. It is also essential, and fundamental, that the Commission should use all available mechanisms under international trade law to reestablish the legality which the USA is trying to undermine.
Mr President, ladies and gentlemen, as I come from an ultraperipheral banana-producing region of the European Union, I wish to protest in the strongest terms and indicate my deep anger at the retaliatory stance taken by the United States of America in the latest dispute over the Community banana import regime.
I must take this opportunity to point out that the European banana-producing regions include some of the ultraperipheral island regions which are still suffering from a lack of economic development. In these regions, banana production is the main and sometimes only source of income for thousands of families. We cannot begin to imagine the economic, social and environmental damage which would have occurred in the autonomous region of Madeira if the European institutions had yielded to the pressures which American-controlled multinationals determined to defend their own interests are continuing to exert on the banana market.
Under these circumstances it is clear that, in order to protect itself, the European Union must not submit in any way to the pressure exerted by the USA with regard to matters which may still be under discussion. The European institutions should, within the various international bodies, maintain their steadfast opposition to unilateral retaliatory trade measures. In this respect, the sanctions announced by the USA are scandalous and are already starting to have negative effects on other sectors which have nothing to do with the infamous banana dispute.
We totally support the Commission's position as long as this remains resolutely in accordance with the spirit of the principles and rules of the World Trade Organisation. However, the Commission must be prepared, as it seems to be, to respond rigorously and rapidly if unilateral measures are applied by the United States.
Mr President, may I first of all say that those who have spoken in the latter part of the debate have pointed out that the action taken by the United States is not only action taken against parts of the Caribbean countries, but also against parts of the European Union which are very dependent on bananas. In the case of some of the Caribbean countries, if they gave up producing bananas they would be likely to be driven to being drug havens which would do more damage to the United States than it would do to the European Union.
Mr Smith asked how can the United States discriminate against products completely unrelated to bananas such as cashmere, and in the case of Italy pecorino, and other products of other countries? Our view is that they have no right to do so whatsoever and that this is simply a bullying tactic designed to persuade the European Union to succumb to American threats.
As to Article 301, which was also a point that has been raised, our view has always been that it is unlawful. Up to now we have been content to let it stay on the American statute book and only to take action if it is actually implemented. If it is implemented, the action will certainly be taken.
We were asked by Mr Medina Ortega whether we are able to face up to the American lawyers in these various threats? The answer is certainly Yes. We have done so as he has pointed out in the case of the Helms-Burton and D'Amato Acts and we will do so in the face of all other legislation.
What will we do if action is taken? First of all we will respond in the WTO by taking a case against the Americans, as we have begun to do. Secondly, if we win that case, we will be entitled to retaliate lawfully against the United States but, in addition to that, we will have to give serious consideration to taking action which would be in accordance with the WTO but would involve the withdrawal of concessions which are not bound in the WTO and which the United States do not have as of right. I hope it does not come to that but the European Union is ready to defend its interests against anybody, including the United States.
Mr President, perhaps I did not make myself clear to the Vice-President. The United States have exempted two European countries from sanctions. What mechanism do the United States authorities have at their disposal to distinguish between goods coming from these two countries as opposed to goods coming from any of the other 13?
I do not know how the United States proposes in practice to do that. It will be difficult for them. It is not a question for me, because we think the action is unlawful in any event and we will take action against it. I agree with you that looked at from their own point of view, they might well have some problems.
I have received nine motions for resolutions tabled pursuant to Rule 40(5).
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The sitting was closed at 11.55 p.m.